Exhibit 10.2

 

SHIRE PLC

 

as the Company

 

MORGAN STANLEY BANK INTERNATIONAL LIMITED

 

and

 

DEUTSCHE BANK AG, LONDON BRANCH

 

as mandated lead arrangers and bookrunners

 

with

 

DEUTSCHE BANK AG, LONDON BRANCH

 

as Agent

 

--------------------------------------------------------------------------------

 

US$ 5,600,000,000

 

TERM FACILITIES AGREEMENT

 

DATED        NOVEMBER 2015

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY

 

(AZN/DHC)
532026286

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions and interpretation

1

 

 

 

2.

The Facilities

24

 

 

 

3.

Purpose

26

 

 

 

4.

Conditions of Utilisation

26

 

 

 

5.

Utilisation

28

 

 

 

6.

Repayment

30

 

 

 

7.

Illegality, voluntary prepayment and cancellation

32

 

 

 

8.

Mandatory prepayment

33

 

 

 

9.

Restrictions

36

 

 

 

10.

Extension Option

37

 

 

 

11.

Interest

39

 

 

 

12.

Interest Periods

40

 

 

 

13.

Changes to the calculation of interest

41

 

 

 

14.

Fees

43

 

 

 

15.

Tax gross-up and indemnities

46

 

 

 

16.

Increased Costs

60

 

 

 

17.

Other indemnities

62

 

 

 

18.

Mitigation by the Lenders

64

 

 

 

19.

Costs and expenses

65

 

 

 

20.

Guarantee and indemnity

67

 

--------------------------------------------------------------------------------


 

21.

Representations

72

 

 

 

22.

Information undertakings

76

 

 

 

23.

Financial covenants

80

 

 

 

24.

General undertakings

86

86

 

 

25.

Sanctions

93

 

 

 

26.

Events of Default

94

 

 

 

27.

Changes to the Lenders

99

 

 

 

28.

Changes to the Obligors

105

 

 

 

29.

Role of the Agent, the Arrangers and the Reference Banks

108

 

 

 

30.

Conduct of Business by the Finance Parties

118

 

 

 

31.

Sharing among the Finance Parties

119

 

 

 

32.

Payment mechanics

121

 

 

 

33.

Set-off

124

 

 

 

34.

Notices

124

 

 

 

35.

Calculations and certificates

128

 

 

 

36.

Partial invalidity

128

 

 

 

37.

Remedies and waivers

128

 

 

 

38.

Amendments and waivers

129

 

 

 

39.

Confidential Information

134

 

 

 

40.

Confidentiality of Funding Rates and Reference Bank Quotations

138

 

 

 

41.

Counterparts

140

 

 

 

42.

Governing law

141

 

--------------------------------------------------------------------------------


 

43.

Enforcement

141

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated     November 2015 and made between:

 

(1)           SHIRE PLC, a registered public company incorporated in Jersey
under the Companies (Jersey) Law 1991 with registered number 99854 (the
“Company”, the “Original Borrower” and the “Original Guarantor”);

 

(2)           MORGAN STANLEY BANK INTERNATIONAL LIMITED and DEUTSCHE BANK AG,
LONDON BRANCH as mandated lead arrangers and bookrunners (the “Original
Arrangers”);

 

(3)           THE FINANCIAL INSTITUTIONS listed in Part I of Schedule 1 (The
Original Lenders) as Facility A lenders (the “Original Facility A Lenders”);

 

(4)           THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The
Original Lenders) as Facility B lenders (the “Original Facility B Lenders”);

 

(5)           THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The
Original Lenders) as Facility C lenders (the “Original Facility C Lenders” and
together with the Original Facility A Lenders and the Original Facility B
Lenders, the “Original Lenders”); and

 

(6)           DEUTSCHE BANK AG, LONDON BRANCH as facility agent of the other
Finance Parties (in this capacity, the “Agent”).

 

IT IS AGREED as follows:

 

SECTION 1
INTERPRETATION

 

1.            DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

In this Agreement:

 

“Acceptable Bank” means a bank or financial institution which has a rating for
its long term unsecured and non-credit enhanced debt obligations of A or higher
by Standard & Poor’s Rating Services or Fitch Ratings Ltd or A2 or higher by
Moody’s Investors Service Limited or a comparable rating from an internationally
recognised credit rating agency.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).

 

“Acquisition” means a Merger, with all of the issued and outstanding Target
Shares cancelled in the Merger, in each case, on the terms and subject to the
conditions set forth in the Acquisition Agreement.

 

“Acquisition Agreement” means the agreement and plan of merger, dated on or
around the date of this Agreement, among the Company, the Merger Subsidiary and
the

 

--------------------------------------------------------------------------------


 

Target, together with such amendments, waivers or supplements made from time to
time in accordance with the terms of this Agreement.

 

“Acquisition Costs” means:

 

(a)           any refinancing, repayment, conversion or redemption of any
indebtedness of the Target or its Subsidiaries or any amount required to finance
the Target and its Subsidiaries;

 

(b)           all fees, claims (including settlements thereof), costs, expenses
or stamp, registration, transfer or other Taxes incurred by (or required to be
paid by) any member of the Group in connection with the Acquisition or the
Facilities or any refinancing, repayment, redemption or financing referred to in
paragraph (a); and

 

(c)           any integration or reorganisation costs resulting from the
Acquisition or any amounts payable to third parties in connection with, or as a
result of, the Acquisition.

 

“Acquisition CP Satisfaction” means all conditions to the Merger under the
Acquisition Agreement have been satisfied (or waived in accordance with Clause
24.10 (Conduct of the Acquisition)).

 

“Acquisition Documents” means:

 

(a)           the Acquisition Agreement; and

 

(b)           the Certificate of Merger,

 

in each case together with such amendments, waivers or supplements made from
time to time in accordance with the terms of this Agreement.

 

“Additional Borrower” means each company which becomes an Additional Borrower in
accordance with Clause 28 (Changes to the Obligors).

 

“Additional Guarantor” means each company which becomes an Additional Guarantor
in accordance with Clause 28 (Changes to the Obligors).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company,
provided that, in relation to The Royal Bank of Scotland plc (to the extent that
it is or becomes a Finance Party), the term “Affiliate” shall include The Royal
Bank of Scotland N.V. and each of its Affiliates, but shall not include (i) the
UK government or any member or instrumentality thereof, including Her Majesty’s
Treasury and UK Financial Investments Limited (or any directors, officers,
employees or entities thereof) or (ii) any persons or entities controlled by or
under common control with the UK government or any member or instrumentality
thereof (including HM Treasury and UK Financial Investments Limited)

 

2

--------------------------------------------------------------------------------


 

and which are not part of The Royal Bank of Scotland Group plc and its
subsidiaries or subsidiary undertakings.

 

“Arranger” means the Original Arrangers and any bank or financial institution
that accedes to this Agreement as an arranger pursuant to Syndication.

 

“Assignment Agreement” means an agreement substantially in the form set out in
Schedule 4 (Form of Assignment Agreement).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means:

 

(a)           with respect to Facility A, the period from and including the date
of this Agreement to and including the date falling one week prior to the
Original Facility A Maturity Date, provided that if an Extension Notice has been
delivered in accordance with Clause 10 (Extension option) the Availability
Period in respect of any and all proposed Extended Facility A Commitments shall
be the period from and including the date of this Agreement to and including the
date falling 15 Months after the date of this Agreement; and

 

(b)           with respect to Facility B and Facility C, the period from and
including the date of this Agreement to and including the date falling 15 Months
after the date of this Agreement.

 

“Available Commitment” means:

 

(a)           in relation to Facility A, a Facility A Lender’s Facility A
Commitment;

 

(b)           in relation to Facility B, a Facility B Lender’s Facility B
Commitment; or

 

(c)           in relation to Facility C, a Facility C Lender’s Facility C
Commitment,

 

minus:

 

(i)            the amount of its participation in any outstanding Loans under
that Facility; and

 

(ii)           in relation to any proposed Utilisation, the amount of its
participation in any Loans that are due to be made under that Facility on or
before the proposed Utilisation Date.

 

“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.

 

“Borrower” means the Original Borrower or an Additional Borrower, unless it has
ceased to be a Borrower in accordance with Clause 28 (Changes to the Obligors).

 

3

--------------------------------------------------------------------------------


 

“Break Costs” means the amount (if any) by which:

 

(a)           the interest excluding the Margin which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(b)           the amount which that Lender would be able to obtain by placing an
amount equal to the total sum received by it on deposit with a leading bank in
the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and New York City.

 

“Capital Markets Proceeds” means the cash proceeds received by any member of the
Group from any public or private issue, sale or offering of any debt securities
(including, without limitation, any bond or note issuance or private placement
or instruments that are convertible into equity or any hybrid instrument but
excluding any debt securities that are mandatorily convertible into equity) in
the national or international debt capital markets (“Capital Markets Issue”) by
any member of the Group but excluding:

 

(a)           any commercial paper issued by any member of the Group; and

 

(b)           any Capital Markets Issue to the extent the proceeds or the net
cash proceeds of such Capital Markets Issue are used or are proposed to be used
within 6 Months of the date of receipt by a member of the Group to fund the
acquisition by any member of the Group of any company, shares, undertaking or
business (and related costs, liabilities and expenses, including any share
buy-back or similar return of value implemented or proposed to be implemented in
connection with any such acquisition), other than any acquisition of the Target,
and any refinancing or replacement thereof for the same or a lesser amount,

 

but, in each case, after deducting any reasonable fees, costs, expenses and
Taxes which are incurred by members of the Group with respect to that Capital
Markets Issue to persons who are not members of the Group.

 

“Certificate of Merger” means the certificate of merger specifying the effective
time of the Merger filed with the Secretary of State of the State of Delaware in
such form as required by, and executed in accordance with, the relevant
provisions of Section 251 of the General Corporation Law of the State of
Delaware.

 

“Code” means the US Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder as in effect at such date.

 

“Commitment” means a Facility A Commitment, a Facility B Commitment or a
Facility C Commitment.

 

4

--------------------------------------------------------------------------------


 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).

 

“Confidential Information” means all information relating to the Parent Company,
any member of the Group, the Group, the Finance Documents or a Facility of which
a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or a Facility from either:

 

(a)           any member of the Group or any of its advisers; or

 

(b)           another Finance Party, if the information was obtained by that
Finance Party directly or indirectly from any member of the Group or any of its
advisers,

 

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

(i)            information that:

 

(A)          is or becomes public information other than as a direct or indirect
result of any breach by that Finance Party of Clause 39 (Confidential
Information); or

 

(B)          is identified in writing at the time of delivery as
non-confidential by any member of the Group or any of its advisers; or

 

(C)          is known by that Finance Party before the date the information is
disclosed to it in accordance with paragraph (a) or (b) above or is lawfully
obtained by that Finance Party after that date, from a source which is, as far
as that Finance Party is aware, unconnected with the Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality; and

 

(ii)           any Funding Rate or Reference Bank Quotation.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form as set out in Schedule 12 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Agent.

 

“Controlled Group” means any trade or business, whether or not incorporated,
which is under common control with an Obligor within the meaning of Section 4001
of ERISA or is part of a group that includes an Obligor and that is treated as a
single employer under Section 414 of the Code.  When any provision of this
Agreement relates to a past event, the term “member of the Controlled Group”
includes any person that was a member of the Controlled Group at the time of
that past event.

 

“CTA” means the Corporation Tax Act 2009.

 

5

--------------------------------------------------------------------------------


 

“Default” means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 26 (Events of Default)) be an Event of Default.

 

“Defaulting Lender” means any Lender:

 

(a)           which has failed to make its participation in a Loan available or
has notified the Agent or any Obligor or has indicated publicly that it will not
make its participation in a Loan available by the Utilisation Date of that Loan
in accordance with Clause 5.4 (Lenders’ participation);

 

(b)           which has otherwise rescinded or repudiated a Finance Document; or

 

(c)           with respect to which an Insolvency Event has occurred and is
continuing,

 

unless, in the case of paragraph (a) above:

 

(i)            its failure to pay is caused by:

 

(A)          administrative or technical error; or

 

(B)          a Disruption Event; and

 

payment is made within three Business Days of its due date;

 

(ii)           the Lender is disputing in good faith whether it is contractually
obliged to make the payment in question; or

 

(iii)          the circumstances contemplated by Clause 7.1 (Illegality) apply
in respect of that Lender and the Lender has given notice thereof to the Agent
in accordance with such Clause.

 

“Disruption Event” means either or both of:

 

(a)           a material disruption to those payment or communications systems
or to those financial markets which are, in each case, required to operate in
order for payments to be made in connection with the Facilities (or otherwise in
order for the transactions contemplated by the Finance Documents to be carried
out) which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

(b)           the occurrence of any other event which results in a disruption
(including without limitation, disruption of a technical or systems-related
nature) to the treasury or payments operations of a Party preventing that, or
any other Party:

 

(i)            from performing its payment obligations under the Finance
Documents; or

 

6

--------------------------------------------------------------------------------


 

(ii)         from communicating with other Parties in accordance with the terms
of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“Employee Plan” means, at any time, an “employee pension benefit plan” as
defined in Section 3(2) of ERISA subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA (other than a Multiemployer
Plan), maintained or contributed to (or to which there is or was an obligation
to contribute) by any Obligor or ERISA Affiliate.

 

“ERISA” means the US Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto) and the regulations promulgated and rulings
issued thereunder.

 

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) that
is a member of a Controlled Group of any Obligor.

 

“Event of Default” means any event or circumstance specified as such in Clause
26 (Events of Default).

 

“Exchange Act” means the Securities Exchange Act of 1934 of the United States,
as amended from time to time, and any successor statute.

 

“Existing Facilities Agreements” means:

 

(a)          the US$ 850,000,000 term facilities agreement dated 11 January 2015
made between, among others, the Company and Citibank International Limited as
agent; and

 

(b)          the US$ 2,100,000,000 facilities agreement dated 12 December 2014
made between, among others, the Company and Barclays Bank PLC as facility agent.

 

“Existing Financial Indebtedness” means the existing Financial Indebtedness
listed in Schedule 11 (Existing Financial Indebtedness).

 

“Existing Loans” means the existing loans listed in Schedule 10 (Existing
Loans).

 

“Existing Security” means the existing Security listed in Schedule 9 (Existing
Security).

 

“Extended Facility A Commitments” has the meaning set out in Clause 10.1
(Extension in respect of Facility A).

 

“Extended Facility A Loans” has the meaning set out in Clause 10.1 (Extension in
respect of Facility A).

 

“Extended Facility A Maturity Date” has the meaning set out in Clause 10.1
(Extension of in respect of Facility A).

 

7

--------------------------------------------------------------------------------


 

“Extension Notice” has the meaning set out in Clause 10.2 (Extension Notice).

 

“Facility” means Facility A, Facility B or Facility C.

 

“Facility A” means the term loan facility made available under this Agreement as
described in Clause 2.1(A) (Grant of Facilities).

 

“Facility A Commitment” means:

 

(a)          in relation to an Original Facility A Lender, the amount set
opposite its name under the heading “Commitment (US$)” in Part I of Schedule 1
(The Original Lenders) and the amount of any other Facility A Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

(b)          in relation to any other Facility A Lender, the amount of any
Facility A Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility A Lender” means:

 

(a)          an Original Facility A Lender; and

 

(b)          any other person that becomes a Facility A Lender after the date of
this Agreement in accordance with Clause 2.2 (Increase) or Clause 27 (Changes to
the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

“Facility A Maturity Date” means the Original Facility A Maturity Date, subject
to extension pursuant to Clause 10 (Extension option).

 

“Facility B” means the term loan facility made available under this Agreement as
described in Clause 2.1(B) (Grant of Facilities).

 

“Facility B Commitment” means:

 

(a)          in relation to an Original Facility B Lender, the amount set
opposite its name under the heading “Commitment (US$)” in Part II of Schedule 1
(The Original Lenders) and the amount of any other Facility B Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

8

--------------------------------------------------------------------------------


 

(b)          in relation to any other Facility B Lender, the amount of any
Facility B Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility B Lender” means:

 

(a)          an Original Facility B Lender; and

 

(b)          any other person that becomes a Facility B Lender after the date of
this Agreement in accordance with Clause 2.2 (Increase) or Clause 27 (Changes to
the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

 

“Facility B Maturity Date” means the date which is the second anniversary of the
date of this Agreement.

 

“Facility B Repayment Date” means each relevant date specified in Clause 6
(Repayment).

 

“Facility B Repayment Instalment” means each relevant instalment specified in
Clause 6 (Repayment).

 

“Facility C” means the term loan facility made available under this Agreement as
described in Clause 2.1(C) (Grant of Facilities).

 

“Facility C Commitment” means:

 

(a)          in relation to an Original Facility C Lender, the amount set
opposite its name under the heading “Commitment (US$)” in Part III of Schedule 1
(The Original Lenders) and the amount of any other Facility C Commitment
transferred to it under this Agreement or assumed by it in accordance with
Clause 2.2 (Increase); and

 

(b)          in relation to any other Facility C Lender, the amount of any
Facility C Commitment transferred to it under this Agreement or assumed by it in
accordance with Clause 2.2 (Increase),

 

to the extent not cancelled, reduced or transferred by it under this Agreement.

 

“Facility C Lender” means:

 

(a)          an Original Facility C Lender; and

 

9

--------------------------------------------------------------------------------


 

(b)          any other person that becomes a Facility C Lender after the date of
this Agreement in accordance with Clause 2.2 (Increase) or Clause 27 (Changes to
the Lenders),

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Facility C Loan” means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.

 

“Facility C Maturity Date” means the date which is the third anniversary of the
date of this Agreement.

 

“Facility C Repayment Date” means each relevant date specified in Clause 6
(Repayment).

 

“Facility C Repayment Instalment” means each relevant instalment specified in
Clause 6 (Repayment).

 

“Facility Office” means:

 

(a)          in relation to a Lender, the office identified as such opposite
such Lender’s name in Part I, Part II or Part III (as applicable) of Schedule 1
(The Original Lenders) or such other office as it may from time to time select;

 

(b)          in relation to a New Lender, the office notified by that New Lender
to the Agent in writing on or before the date it becomes a Lender as the office
through which it will perform its obligations under this Agreement (including as
may be notified at the end of the Transfer Certificate to which it is party as a
transferee), or such other office as it may from time to time select; and

 

(c)          in relation to an Increase Lender that at the time immediately
prior to the relevant increase in accordance with Clause 2.2 (Increase) is not a
Lender, the office notified by that Increase Lender to the Agent in writing on
or before the date it becomes a Lender as the office through which it will
perform its obligations under this Agreement (including as may be notified in
the relevant Increase Confirmation from that Increase Lender), or such other
office as it may from time to time select.

 

“FATCA” means:

 

(a)          sections 1471 to 1474 of the Code or any associated regulations or
other official guidance;

 

(b)          any treaty, law, regulation or other official guidance enacted in
any jurisdiction other than the US, or relating to an intergovernmental
agreement between the US and any jurisdiction other than the US, which (in
either case) facilitates the implementation of paragraph (a) above; or

 

10

--------------------------------------------------------------------------------


 

(c)          any agreement pursuant to the implementation of paragraphs (a) or
(b) above with the IRS, the US government or any governmental or taxation
authority in any jurisdiction other than the US.

 

“FATCA Application Date” means:

 

(a)          in relation to a “withholdable payment” described in section
1473(1)(A)(i) of the Code (which relates to payments of interest and certain
other payments from sources within the US), 1 July 2014;

 

(b)          in relation to a “withholdable payment” described in section
1473(1)(A)(ii) of the Code (which relates to “gross proceeds” from the
disposition of property of a type that can produce interest from sources within
the US), 1 January 2017; or

 

(c)          in relation to a “passthru payment” described in section
1471(d)(7) of the Code not falling within paragraphs (a) or (b) above, 1
January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States (or any successor thereto).

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Original Arrangers or any of their Affiliates and the
Parent Company (or the Agent and the Parent Company) setting out any of the fees
payable in connection with the Facilities.

 

“Finance Document” means this Agreement, any Fee Letter, any Accession Letter,
any Resignation Letter, the Syndication Letter, any Utilisation Request and any
other document designated as such by the Agent and the Parent Company but
excluding any hedging arrangements.

 

“Finance Party” means the Agent, any Arranger or any Lender.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)          moneys borrowed;

 

(b)          any amount raised by acceptance under any acceptance credit
facility or dematerialised equivalent;

 

11

--------------------------------------------------------------------------------


 

(c)          any amount raised pursuant to any note purchase facility or the
issue of bonds, notes, debentures, loan stock or any similar instrument;

 

(d)          the amount of any liability in respect of any lease or hire
purchase contract which would, in accordance with US GAAP, be treated as a
finance or capital lease (but excluding the amount of any liability in respect
of any lease or hire purchase contract which would not, in accordance with US
GAAP as at the date of this Agreement, be treated as a finance or capital
lease);

 

(e)          receivables sold or discounted (other than any receivables to the
extent they are sold on a non-recourse basis);

 

(f)          any amount raised under any other transaction (including any
forward sale or purchase agreement) having the commercial effect of a borrowing;

 

(g)          any derivative transaction entered into in connection with
protection against or benefit from fluctuation in any rate or price (and, when
calculating the value of any derivative transaction, only the marked to market
value shall be taken into account);

 

(h)          any counter-indemnity obligation in respect of a guarantee,
indemnity, bond, standby or documentary letter of credit or any other instrument
issued by a bank or financial institution;

 

(i)           any amount raised by the issue of redeemable shares which are
redeemable prior to the seventh anniversary of the date of this Agreement other
than redeemable shares issued by a Subsidiary of the Parent Company where such
redeemable shares are acquired by another member of the Group as consideration
for, or in connection with, an issue by a member of the Group of equity
securities or, to the extent not so acquired, are redeemed within 30 days after
the date of their issue;

 

(j)           any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into such agreement is
to raise finance (excluding, for the avoidance of doubt, milestone and deferred
consideration payments in respect of acquisitions of shares or other assets
which are the subject of any acquisition); and

 

(k)          (without double counting) the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (a) to
(j) above.

 

“Fraudulent Transfer Law” means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.

 

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to paragraph (A)(ii) of Clause 13.4 (Cost of funds).

 

“Group” means the Parent Company and its Subsidiaries for the time being.

 

12

--------------------------------------------------------------------------------


 

“Guarantor” means the Original Guarantor and any Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 28 (Changes to the
Obligors).

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Impaired Agent” means the Agent at any time when:

 

(a)          it has failed to make (or has notified a Party that it will not
make) a payment required to be made by it under the Finance Documents by the due
date for payment;

 

(b)          the Agent otherwise rescinds or repudiates a Finance Document;

 

(c)          (if the Agent is also a Lender) it is a Defaulting Lender under
paragraph (a) or (b) of the definition of “Defaulting Lender”; or

 

(d)          an Insolvency Event has occurred and is continuing with respect to
the Agent,

 

unless, in the case of paragraph (a) above:

 

(i)           its failure to pay is caused by:

 

(A)         administrative or technical error; or

 

(B)         a Disruption Event; and

 

payment is made within five Business Days of its due date; or

 

(ii)         the Agent is disputing in good faith whether it is contractually
obliged to make the payment in question.

 

“Increase Confirmation” means a confirmation substantially in the form set out
in Schedule 14 (Form of Increase Confirmation).

 

“Increase Lender” has the meaning given to that term in Clause 2.2 (Increase).

 

“Information Memorandum” means the document (if any) prepared in relation to the
Group and the Acquisition, approved by the Company and distributed by the
Original Arrangers in connection with the Syndication.

 

“Information Memorandum Date” means the date on which the Information Memorandum
(if any) is approved by the Company for distribution.

 

“Insolvency Event” means, in relation to a Finance Party:

 

(a)          the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of that
Finance Party or all or substantially all of that Finance Party’s assets;

 

13

--------------------------------------------------------------------------------


 

(b)          that Finance Party suspends making payments on all or substantially
all of its debts or publicly announces an intention to do so; or

 

(c)          any analogous procedure or step is taken in any jurisdiction with
respect to that Finance Party.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 12 (Interest Periods) and in relation to an Unpaid Sum,
each period determined in accordance with Clause 11.3 (Default interest).

 

“Interpolated Screen Rate” means, in relation to any Loan, the rate rounded to
the same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:

 

(a)          the applicable Screen Rate for the longest period (for which that
Screen Rate is available) which is less than the Interest Period of that Loan;
and

 

(b)          the applicable Screen Rate for the shortest period (for which that
Screen Rate is available) which exceeds the Interest Period of that Loan,

 

each as of the Specified Time on the Quotation Day for dollars.

 

“Ireland” means the Republic of Ireland.

 

“IRS” means the United States Internal Revenue Service or any successor.

 

“Lender” means a Facility A Lender, a Facility B Lender or a Facility C Lender.

 

“Leverage Ratio” has the meaning given to it in Clause 23.2(A) (Financial
condition).

 

“LIBOR” means, in relation to any Loan:

 

(a)          the applicable Screen Rate as of the Specified Time for the
currency of that Loan and for a period equal in length to the Interest Period of
that Loan; or

 

(b)          as otherwise determined pursuant to Clause 13.1 (Unavailability of
Screen Rate),

 

and, if, in either case, that rate is less than zero, LIBOR shall be deemed to
be zero.

 

“Loan” means a Facility A Loan, a Facility B Loan or a Facility C Loan.

 

“Majority Lenders” means, subject to Clause 38.4 (Disenfranchisement of
Defaulting Lenders):

 

(a)          if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate not less than  662/3 per cent. of the Total Commitments
(or, if the Total Commitments have been reduced to zero, aggregated not less
than 662/3 per cent. of the Total Commitments immediately prior to the
reduction); or

 

14

--------------------------------------------------------------------------------


 

(b)          at any other time, a Lender or Lenders whose participations in the
Loans then outstanding aggregate not less than 662/3 per cent. of all the Loans
then outstanding.

 

“Margin” means:

 

(a)          subject to paragraph (b) below:

 

(i)           in relation to:

 

(A)         any Facility A Loan, 0.55 per cent. per annum;

 

(B)         any Facility B Loan, 0.65 per cent. per annum; and

 

(C)         any Facility C Loan, 0.75 per cent. per annum,

 

in each case, prior to receipt by the Agent of the first Compliance Certificate
required to be delivered after the date of this Agreement pursuant to Clause 22
(Information undertakings); and

 

(ii)         at all other times, when the ratio of Net Debt to EBITDA in respect
of the most recently completed financial year or financial half year is within
the range set out below, the rate set out opposite such range in the table
below:

 

 

 

Margin
(per cent. per annum)

 

Ratio of Net Debt to EBITDA

 

Facility
A

 

Facility
B

 

Facility
C

 

Greater than 3.5:1

 

1.00

 

1.10

 

1.20

 

Greater than 3.0:1 but less than or equal to 3.5:1

 

0.75

 

0.85

 

0.95

 

Greater than 2.5:1 but less than or equal to 3.0:1

 

0.55

 

0.65

 

0.75

 

Greater than 2.0:1 but less than or equal to 2.5:1

 

0.50

 

0.60

 

0.70

 

Greater than 1.5:1 but less than or equal to 2.0:1

 

0.45

 

0.55

 

0.65

 

Greater than 1.0:1 but less than or equal to 1.5:1

 

0.40

 

0.50

 

0.60

 

Less than or equal to 1.0:1

 

0.35

 

0.45

 

0.55

 

 

15

--------------------------------------------------------------------------------


 

and any reduction or increase in the Margin in accordance with the table above
shall take effect five Business Days after receipt by the Agent of the relevant
Compliance Certificate pursuant to Clause 22 (Information undertakings) and,
from that date, shall apply to all Loans which are outstanding on that date and
which are made on or after that date until the next change in Margin. For the
purpose of determining the Margin, “Net Debt” and “EBITDA” shall be determined
in accordance with Clause 23.1 (Financial definitions); or

 

(b)          notwithstanding paragraph (a) above, if and for so long as (x) an
Event of Default under Clause 26.2 (Financial covenants) is continuing or
(y) the Parent Company is in breach of its obligations under Clause 22
(Information undertakings) to provide a Compliance Certificate or relevant
financial statements and the Parent Company has failed to remedy such breach
within five Business Days following notification by the Agent, then for so long
as such Event of Default or breach (as applicable) continues, paragraph
(a) above shall not apply for the purposes of determining the Margin and the
Margin will be:

 

(i)           in relation to any Facility A Loan, 1.00 per cent. per annum;

 

(ii)         in relation to any Facility B Loan, 1.10 per cent. per annum; and

 

(iii)        in relation to any Facility C Loan, 1.20 per cent. per annum.

 

“Margin Stock” means “margin stock” as defined in Regulation U.

 

“Material Adverse Effect” means a:

 

(a)          material adverse change in the business, operations, assets or
financial condition of the Group taken as a whole which is likely to have a
material adverse effect on the ability of the Obligors taken as a whole or the
Parent Company to perform their respective payment obligations under the Finance
Documents; or

 

(b)          material adverse effect on the validity or enforceability of the
Finance Documents or the rights or remedies of any Finance Party under the
Finance Documents.

 

“Material Company” means, at any time:

 

(a)          an Obligor; or

 

(b)          a Subsidiary of the Parent Company which has EBITDA (as defined in
Clause 23.1 (Financial definitions) but calculated as though it applied to it)
representing 10 per cent. or more of the EBITDA of the Group.

 

Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which

 

16

--------------------------------------------------------------------------------


 

itself has Subsidiaries) and the latest audited consolidated financial
statements of the Group.

 

A report by the auditors of the Parent Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.

 

“Maturity Date” means:

 

(a)          in respect of Facility A, the Facility A Maturity Date;

 

(b)          in respect of Facility B, the Facility B Maturity Date; or

 

(c)          in respect of Facility C, the Facility C Maturity Date.

 

“Merger” means a merger pursuant to which the Merger Subsidiary will be merged
with and into the Target whereby the Target is the surviving corporation
pursuant to Section 251 of the General Corporation Law of the State of Delaware,
and pursuant to which all outstanding Target Shares (other than those owned by
the Target or in respect of which appraisal rights are validly exercised and
perfected under the General Corporation Law of the State of Delaware) will be
converted into the right to receive cash and one contingent value right.

 

“Merger Subsidiary” means Parquet Courts, Inc., a Delaware corporation and a
member of the Group.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)          (subject to paragraph (c) below) if the numerically corresponding
day is not a Business Day, that period shall end on the next Business Day in
that calendar month in which that period is to end if there is one or, if there
is not, on the immediately preceding Business Day;

 

(b)          if there is no numerically corresponding day in the calendar month
in which that period is to end, that period shall end on the last Business Day
in that calendar month; and

 

(c)          if an Interest Period begins on the last Business Day of a calendar
month, that Interest Period shall end on the last Business Day in the calendar
month in which that Interest Period is to end.

 

The above rules will apply only to the last Month of any period.

 

“Multiemployer Plan” means, at any time, a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA), subject to the provisions of Title IV of ERISA, 
then or at any time during the previous five years maintained for, or
contributed to (or to which there is or was an obligation to contribute) by any
Obligor or ERISA Affiliate.

 

17

--------------------------------------------------------------------------------


 

“New Lender” has the meaning given to that term in Clause 27 (Changes to the
Lenders).

 

“Newco Scheme” means a scheme of arrangement or analogous proceeding (each, a
“Scheme”, and including any modification, addition or condition thereto approved
by the relevant court) which effects, in accordance with Clause 24.9 (Top
Newco), the interposition of one or more limited liability companies (each, a
“Newco”) between:

 

(a)          in relation to the first Scheme following the date of this
Agreement, the shareholders immediately prior to that Scheme of the Company and
the Company; or

 

(b)          in relation to any subsequent Scheme, the Newco interposed by the
previous Scheme and its shareholders (provided that, where more than one Newco
was interposed as part of the previous Scheme, only the top such Newco shall
constitute Newco for these purposes).

 

“Newco Scheme Date” means the date of completion of any Newco Scheme.

 

“Obligor” means a Borrower or a Guarantor.

 

“Original Facility A Maturity Date” means the date falling 12 Months after the
date of this Agreement.

 

“Original Financial Statements” means, in relation to the Parent Company, the
audited consolidated financial statements of the Group for the financial year
ended 31 December 2014.

 

“Parent Company” means the Company or, after completion of any Newco Scheme in
accordance with the terms of this Agreement, the most recently interposed Top
Newco.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Party” means a party to this Agreement.

 

“Permitted Securitisation” means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income up to an aggregate funding amount equivalent
for all such arrangements of US$ 350,000,000 over the life of the Facilities.

 

“Qualifying Lender” has the meaning given to it in Clause 15 (Tax gross-up and
indemnities).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market, in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the

 

18

--------------------------------------------------------------------------------


 

Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).

 

“Reference Bank Quotation” means any quotation supplied to the Agent by a
Reference Bank.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:

 

(a)          (other than where paragraph (b) below applies) as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
US dollars and for the relevant period were it to do so by asking for and then
accepting interbank offers for deposits in reasonable market size in that
currency and for that period; or

 

(b)          if different, as the rate (if any and applied to the relevant
Reference Bank and the relevant currency and period) which contributors to the
applicable Screen Rate are asked to submit to the relevant administrator.

 

“Reference Banks” means the principal London offices of any banks as may be
appointed by the Agent in consultation with the Parent Company.

 

“Register” has the meaning given to that term in Clause 29.21 (The Register).

 

“Regulation U” or “Regulation X” means, respectively, Regulation U or X of the
Federal Reserve Board as now and from time to time in effect from the date of
this Agreement and all official rulings and interpretations thereof and
thereunder.

 

“Relevant Interbank Market” means the London interbank market.

 

“Relevant Period” has the meaning given to it in Clause 23.1 (Financial
definitions).

 

“Repeating Representations” means each of the representations set out in Clauses
21.2 (Status) to 21.7 (Governing law and enforcement), Clause 21.10 (No
default), Clause 21.13 (Pari passu ranking), Clause 21.14 (Anti-corruption law),
Clause 21.15 (Sanctions) and Clause 21.17 (Federal Reserve regulations).

 

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

 

“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over
administration of that rate) for the relevant currency and period displayed on
pages LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or

 

19

--------------------------------------------------------------------------------


 

service ceases to be available, the Agent may specify another page or service
displaying the relevant rate after consultation with the Parent Company.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests).

 

“SGF” means Shire Global Finance, a private unlimited company incorporated in
England with registered number 05418960.

 

“Specified Time” means a day or time determined in accordance with Schedule 13
(Timetables).

 

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

 

“Syndication” means the primary syndication of the Facilities.

 

“Syndication Letter” means the letter dated on or around the date of this
Agreement between the Original Arrangers, the Agent and the Company.

 

“Target” means Dyax Corp., a Delaware corporation.

 

“Target Shares” means the shares of common stock, par value $0.01 per share, of
the Target.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“TCA” means the Taxes Consolidation Act 1997 of Ireland (as amended).

 

“Top Newco” means the top Newco most recently interposed by any Newco Scheme
from time to time.

 

“Total Commitments” means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Facility C Commitments, being US$
5,600,000,000 as at the date of this Agreement.

 

“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being US$ 1,000,000,000 as at the date of this Agreement.

 

“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being US$ 2,200,000,000 as at the date of this Agreement.

 

20

--------------------------------------------------------------------------------


 

“Total Facility C Commitments” means the aggregate of the Facility C
Commitments, being US$ 2,400,000,000 as at the date of this Agreement.

 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Parent Company.

 

“Transfer Date” means, in relation to an assignment or a transfer, the later of:

 

(a)          the proposed Transfer Date specified in the relevant Assignment
Agreement or Transfer Certificate; and

 

(b)          the date on which the Agent executes the relevant Assignment
Agreement or Transfer Certificate.

 

“UK Borrower” means a Borrower which is incorporated in the United Kingdom or
operating in the United Kingdom through a permanent establishment with which any
payment under this Agreement is connected.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“US” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 of the United States, as amended.

 

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.

 

“US Borrower” means a Borrower whose jurisdiction of creation or organisation is
a state of the United States of America or the District of Columbia or some or
all of whose payments under the Finance Documents are from sources within the US
for US federal income tax purposes.

 

“US GAAP” means generally accepted accounting principles in the United States of
America.

 

“US Guarantor” means a Guarantor whose jurisdiction of creation or organisation
is a state of the United States of America or the District of Columbia or some
or all of whose payments under the Finance Documents are from sources within the
US for US federal income tax purposes.

 

“US Obligor” means a US Borrower or a US Guarantor.

 

“Utilisation” means a utilisation of a Facility.

 

21

--------------------------------------------------------------------------------


 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

 

“VAT” means, in respect of the United Kingdom, value added tax as provided for
in the Value Added Tax Act 1994 and any regulations promulgated thereunder; in
respect of Ireland, value added tax as provided for in the Value-Added Tax
Consolidation Act 2010 and any regulations promulgated thereunder; and any other
Tax of a similar nature whether imposed in the United Kingdom or Ireland in
substitution for, or levied in addition to, such Taxes, or imposed elsewhere.

 

1.2         Construction

 

(A)         Unless a contrary indication appears any reference in this Agreement
to:

 

(i)           the “Agent”, an “Arranger”, any “Finance Party”, any “Lender”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;

 

(ii)         “assets” includes present and future properties, revenues and
rights of every description;

 

(iii)        a “company” shall be construed so as to include any corporation or
other body corporate, wherever and however incorporated or established;

 

(iv)        a “Finance Document” or any other agreement or instrument is a
reference to that Finance Document or other agreement or instrument as amended,
restated, supplemented, replaced, superseded or novated;

 

(v)          “indebtedness” includes any obligation (whether incurred as
principal or as surety) for the payment or repayment of money, whether present
or future, actual or contingent;

 

(vi)        a “person” includes any person, firm, company, corporation,
government, state or agency of a state or any association, trust or partnership
(whether or not having separate legal personality) of two or more of the
foregoing;

 

(vii)       a “regulation” includes any regulation, rule, official directive or
guideline (whether or not having the force of law but if not having the force of
law being of a type which any person to which it applies is accustomed to
comply) of any governmental, intergovernmental or supranational body, agency,
department or regulatory, self-regulatory or other similar authority or
organisation;

 

22

--------------------------------------------------------------------------------


 

(viii)      a provision of law or regulation (including an accounting standard)
is a reference to that provision as amended or re-enacted; and

 

(ix)        a time of day is a reference to London time.

 

(B)         The determination of the extent to which a rate is “for a period
equal in length” to an Interest Period shall disregard any inconsistency arising
from the last day of that Interest Period being determined pursuant to the terms
of this Agreement.

 

(C)         Section, Clause and Schedule headings are for ease of reference
only.

 

(D)         Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.

 

(E)         A Default or an Event of Default is “continuing” if it has not been
remedied or waived.

 

1.3         Currency symbols and definitions

 

“$”, “dollars”, “US Dollars” and “US$” denote the lawful currency for the time
being of the United States of America.

 

“EUR” and “euro” means the single currency unit of the Participating Member
States.

 

“£” and “sterling” denote the lawful currency for the time being of the United
Kingdom.

 

1.4         Third party rights

 

(A)         Unless expressly provided to the contrary in a Finance Document, a
person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 (the “Third Parties Act”) to enforce or to enjoy the benefit
of any term of this Agreement.

 

(B)         Notwithstanding any term of any Finance Document, the consent of any
person who is not a Party is not required to rescind or vary this Agreement at
any time.

 

1.5         Irish terms

 

(A)         an “administration” includes an examinership within the meaning of
the Companies (Amendment) Act 1990 of Ireland (as amended); and

 

(B)         an “administrator” includes an examiner within the meaning of the
Companies (Amendment) Act 1990 of Ireland (as amended).

 

23

--------------------------------------------------------------------------------


 

SECTION 2
FACILITIES

 

2.            THE FACILITIES

 

2.1         Grant of Facilities

 

Subject to the terms of this Agreement:

 

(A)         the Facility A Lenders make available to the Borrowers an extendable
US$ term loan facility in an aggregate amount equal to the Total Facility A
Commitments;

 

(B)         the Facility B Lenders make available to the Borrowers a US$ term
loan facility in an aggregate amount equal to the Total Facility B Commitments;
and

 

(C)         the Facility C Lenders make available to the Borrowers a US$ term
loan facility in an aggregate amount equal to the Total Facility C Commitments.

 

2.2         Increase

 

(A)         The Parent Company may, by giving prior notice to the Agent by no
later than 30 days after the effective date of a cancellation of:

 

(i)           the Available Commitments of a Defaulting Lender in accordance
with Clause 7.4 (Right of repayment and cancellation in relation to a single
Lender or Defaulting Lender); or

 

(ii)         the Commitments of a Lender in accordance with Clause 7.1
(Illegality) or Clause 7.4 (Right of repayment and cancellation in relation to a
single Lender or Defaulting Lender),

 

request that the Commitments relating to the relevant Facility be increased (and
the Commitments relating to that Facility shall be so increased) in an aggregate
amount in dollars of up to the amount of the Available Commitments or
Commitments relating to that Facility so cancelled, as follows:

 

(a)          the increased Commitments will be assumed by one or more Lenders or
other banks, financial institutions, trusts, funds or other entities which (in
each case) shall not be a member of the Group (each an “Increase Lender”)
selected by the Parent Company and each of which confirms in writing (whether in
the Increase Confirmation or otherwise) its willingness to assume and does
assume all the obligations of a Lender corresponding to that part of the
increased Commitments which it is to assume, as if it had been an Original
Lender;

 

(b)          each of the Obligors and any Increase Lender shall assume
obligations towards one another and/or acquire rights against one another as the
Obligors and the Increase Lender would

 

24

--------------------------------------------------------------------------------


 

               have assumed and/or acquired had the Increase Lender been an
Original Lender;

 

(c)          each Increase Lender shall become a Party as a “Lender” and any
Increase Lender and each of the other Finance Parties shall assume obligations
towards one another and acquire rights against one another as that Increase
Lender and those Finance Parties would have assumed and/or acquired had the
Increase Lender been an Original Lender;

 

(d)          the Commitments of the other Lenders shall continue in full force
and effect; and

 

(e)          any such increase in the Commitments relating to a Facility shall
take effect on the date specified by the Parent Company in the notice referred
to above or any later date on which the conditions set out in paragraph
(B) below are satisfied.

 

(B)         An increase in the Commitments relating to a Facility will be
effective only on:

 

(i)           the execution by the Agent of an Increase Confirmation from the
relevant Increase Lender; and

 

(ii)         in relation to an Increase Lender which is not a Lender immediately
prior to the relevant increase, the performance by the Agent of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the assumption of the increased Commitments by that
Increase Lender, the completion of which the Agent shall promptly notify to the
Parent Company and the Increase Lender.

 

(C)         Each Increase Lender, by executing the Increase Confirmation,
confirms (for the avoidance of doubt) that the Agent has authority to execute on
its behalf any amendment or waiver that has been approved by or on behalf of the
requisite Lender or Lenders in accordance with this Agreement on or prior to the
date on which the increase becomes effective.

 

(D)         The Parent Company shall, on the date upon which the increase takes
effect, pay to the Agent (for its own account) a fee of US$ 3,000 and the Parent
Company shall promptly on demand pay the Agent the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with any
increase in Commitments under this Clause 2.2.

 

(E)         Clause 27.4 (Limitation of responsibility of Existing Lenders) shall
apply mutatis mutandis in this Clause 2.2 in relation to an Increase Lender as
if references in that Clause to:

 

(i)           an “Existing Lender” were references to all the Lenders
immediately prior to the relevant increase;

 

25

--------------------------------------------------------------------------------


 

(ii)         the “New Lender” were references to that “Increase Lender”; and

 

(iii)        a “re-transfer” and “re-assignment” were references to,
respectively, a “transfer” and “assignment”.

 

2.3         Finance Parties’ rights and obligations

 

(A)         The obligations of each Finance Party under the Finance Documents
are several. Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

(B)         The rights of each Finance Party under or in connection with the
Finance Documents are separate and independent rights and any debt arising under
the Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 

(C)         A Finance Party may, except as otherwise stated in the Finance
Documents, separately enforce its rights under the Finance Documents.

 

3.            PURPOSE

 

3.1         Purpose

 

Each Borrower shall apply all amounts borrowed by it under the Facilities
towards financing (either directly or indirectly, including by way of on-lending
by the relevant Borrower to other members of the Group) the purchase price
payable (including any deferred or contingent consideration that becomes
payable) in respect of the Acquisition and the payment of related Acquisition
Costs and transaction costs (including related integration and reorganisation
costs).

 

3.2         Monitoring

 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.            CONDITIONS OF UTILISATION

 

4.1         Initial conditions precedent

 

(A)         No Borrower (nor the Parent Company) may deliver a Utilisation
Request unless the Agent has received all of the documents and other evidence
listed in Part I(A) of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Agent (acting reasonably). The Agent shall notify the Parent
Company and the Lenders promptly upon being so satisfied.

 

(B)         The Lenders will be obliged to comply with Clause 5.4 (Lenders’
participation) in relation to any Utilisation only if on or before the
Utilisation Date for that Utilisation the Agent has received all of the
documents and other evidence listed

 

26

--------------------------------------------------------------------------------


 

in Part I(B) of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Agent (acting reasonably). The Agent shall notify the Parent
Company and the Lenders promptly upon being satisfied it has received such
documents and other evidence.

 

(C)                              Other than to the extent that the Majority
Lenders notify the Agent in writing to the contrary before the Agent gives the
notification described in paragraph (A) or paragraph (B) above, the Lenders
authorise (but do not require) the Agent to give that notification. The Agent
shall not be liable for any damages, costs or losses whatsoever as a result of
giving any such notification.

 

4.2                              Further conditions precedent

 

The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participation)
in relation to a Loan only if, on the date of the Utilisation Request and on the
proposed Utilisation Date:

 

(A)                              no Default is continuing or will result from
the proposed Loan; and

 

(B)                              the Repeating Representations to be made by
each Obligor are true in all material respects.

 

4.3                              Maximum number of Utilisation Requests

 

A Borrower may not deliver a Utilisation Request if, as a result of the proposed
Utilisation, more than twelve Loans would be outstanding, unless otherwise
agreed by the Parent Company and the Agent.

 

27

--------------------------------------------------------------------------------


 

SECTION 3
UTILISATION

 

5.                                     UTILISATION

 

5.1                              Delivery of a Utilisation Request

 

A Borrower may utilise a Facility by delivery by it (or the Parent Company on
behalf of the Borrower) to the Agent of a duly completed Utilisation Request by
not later than the Specified Time.

 

5.2                              Completion of a Utilisation Request

 

(A)                              Each Utilisation Request delivered to the Agent
pursuant to Clause 5.1 (Delivery of a Utilisation Request) is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                    it identifies the Borrower and the
Facility to be utilised;

 

(ii)                                 the proposed Utilisation Date is a Business
Day within the Availability Period;

 

(iii)                              the currency and amount of the Utilisation
comply with Clause 5.3 (Currency and amount); and

 

(iv)                             the proposed Interest Period complies with
Clause 12 (Interest Periods).

 

(B)                              Only one Loan may be requested in each
Utilisation Request delivered to the Agent pursuant to Clause 5.1 (Delivery of a
Utilisation Request).

 

5.3                              Currency and amount

 

(A)                              The currency specified in a Utilisation Request
delivered to the Agent pursuant to Clause 5.1 (Delivery of a Utilisation
Request) for the purpose of drawing a Loan must be dollars.

 

(B)                              The amount of the proposed Loan shall be an
amount which is not more than the Available Facility and must be a minimum of
US$ 10,000,000 or, if less, the Available Facility.

 

5.4                              Lenders’ participation

 

(A)                              If the conditions set out in this Agreement
have been met, each Lender shall make its participation in each Loan available
by the Utilisation Date through its Facility Office.

 

(B)                              The amount of each Lender’s participation in
each Loan will be equal to the proportion borne by its Available Commitment to
the Available Facility immediately prior to making the Loan.

 

28

--------------------------------------------------------------------------------


 

(C)                              The Agent shall notify each Lender of the
amount of each Loan and the amount of its participation in that Loan promptly
following receipt of the relevant Utilisation Request.

 

5.5                              Cancellation of Commitments

 

Any Facility A Commitments, Facility B Commitments and Facility C Commitments
which, at that time, are unutilised shall be immediately and automatically
cancelled at the end of the applicable Availability Period (as extended in
accordance with the terms of that definition).

 

29

--------------------------------------------------------------------------------


 

SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION

 

6.                                     REPAYMENT

 

(A)                              Subject to Clause 10 (Extension Option), each
Borrower shall repay all outstanding Facility A Loans borrowed by it in full on
the Facility A Maturity Date.

 

(B)                              The Borrowers under Facility B shall repay the
aggregate Facility B Loans in instalments by repaying on each Facility B
Repayment Date an amount which reduces the amount of the outstanding aggregate
Facility B Loans by the amount set out opposite that Facility B Repayment Date
in the following table:

 

Facility B Repayment Date

 

Facility B Repayment Instalment

 

 

 

Date falling 15 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility B Loans
(if any)

 

 

 

Date falling 18 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility B Loans
(if any)

 

 

 

Date falling 21 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility B Loans
(if any)

 

 

 

Facility B Maturity Date

 

The aggregate amount of outstanding Facility B Loans (if any)

 

If, in relation to a Facility B Repayment Date, the aggregate amount of the
Facility B Loans made to the Borrowers exceeds the Facility B Repayment
Instalment to be repaid, the Parent Company may, if it gives the Agent not less
than 3 Business Days’ notice, select which of the Facility B Loans will be
repaid so that the relevant Facility B Repayment Instalment is repaid on the
relevant Facility B Repayment Date in full.  If the Parent Company fails to
deliver a notice to the Agent in accordance with this paragraph, the Agent shall
select the Facility B Loans to be repaid.

 

(C)                              The Borrowers under Facility C shall repay the
aggregate Facility C Loans in instalments by repaying on each Facility C
Repayment Date an amount which reduces the amount of the outstanding aggregate
Facility C Loans by the amount set out opposite that Facility C Repayment Date
in the following table:

 

Facility C Repayment Date

 

Facility C Repayment Instalment

 

 

 

Date falling 27 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility C Loans
(if any)

 

30

--------------------------------------------------------------------------------


 

Date falling 30 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility C Loans
(if any)

 

 

 

Date falling 33 Months after the date of this Agreement

 

$400,000,000 or, if less, the aggregate amount of outstanding Facility C Loans
(if any)

 

 

 

Facility C Maturity Date

 

The aggregate amount of outstanding Facility C Loans (if any)

 

If, in relation to a Facility C Repayment Date, the aggregate amount of the
Facility C Loans made to the Borrowers exceeds the Facility C Repayment
Instalment to be repaid, the Parent Company may, if it gives the Agent not less
than 3 Business Days’ notice, select which of the Facility C Loans will be
repaid so that the relevant Facility C Repayment Instalment is repaid on the
relevant Facility C Repayment Date in full.  If the Parent Company fails to
deliver a notice to the Agent in accordance with this paragraph, the Agent shall
select the Facility C Loans to be repaid.

 

(D)                              No Borrower may reborrow any part of a Facility
which is repaid (other than as contemplated in Clause 2.2 (Increase)).

 

(E)                               If the whole or any part of any Available
Commitments are cancelled in accordance with this Agreement (other than to the
extent that any part of the relevant Available Commitments so cancelled are
subsequently increased pursuant to Clause 2.2 (Increase)):

 

(i)                                    in the case of Facility B Commitments,
the amount of the Facility B Repayment Instalment for each Facility B Repayment
Date falling on or after the date of that cancellation will reduce in
chronological order by the amount cancelled; and

 

(ii)                                 in the case of Facility C Commitments, the
amount of the Facility C Repayment Instalment for each Facility C Repayment Date
falling on or after the date of that cancellation will reduce in chronological
order by the amount cancelled.

 

(F)                                If any Loans are repaid or prepaid in
accordance with the terms of this Agreement (but not, for the avoidance of
doubt, pursuant to paragraphs (B) and (C) of this Clause 6):

 

(i)                                    in the case of Facility B Loans, the
amount of the Facility B Repayment Instalment for each Facility B Repayment Date
falling on or after the date of that repayment or prepayment will reduce in
chronological order by the amount of the Facility B Loans repaid or prepaid; and

 

(ii)                                 in the case of Facility C Loans, the amount
of the Facility C Repayment Instalment for each Facility C Repayment Date
falling on or after the

 

31

--------------------------------------------------------------------------------


 

date of that repayment or prepayment will reduce in chronological order by the
amount of the Facility C Loans repaid or prepaid.

 

7.                                     ILLEGALITY, VOLUNTARY PREPAYMENT AND
CANCELLATION

 

7.1                              Illegality

 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan, that Lender shall promptly notify the Agent upon
becoming aware of that event and shall also notify the Agent that it requires
either or both of the following:

 

(A)                              upon the Agent notifying the Parent Company,
the Available Commitments of that Lender will be immediately cancelled; and/or

 

(B)                              each Borrower shall repay that Lender’s
participation in the Loans made to that Borrower on the last day of the Interest
Period for each Loan occurring after the Agent has notified the Parent Company
or, if earlier, the date specified by the Lender in the notice delivered to the
Agent (being no earlier than the last day of any applicable grace period
permitted by law) and that Lender’s corresponding Commitment(s) shall be
cancelled in the amount of the participations repaid.

 

7.2                              Voluntary cancellation

 

The Parent Company may, if it gives the Agent not less than three Business Days’
(or such shorter period as the Majority Lenders may agree) prior notice, cancel
the whole or any part (but, if in part, being a minimum amount of
US$ 10,000,000) of an Available Facility. Any cancellation under this Clause 7.2
shall reduce the Commitments of the Lenders rateably under the relevant
Facility.

 

7.3                              Voluntary prepayment of Loans

 

The Borrower to which a Loan has been made may, if it gives the Agent not less
than three Business Days’ (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Loan (but, if in part,
being an amount that reduces the amount of the Loan by a minimum amount of
US$ 10,000,000).

 

7.4                              Right of repayment and cancellation in relation
to a single Lender or Defaulting Lender

 

(A)                              If:

 

(i)                                    any sum payable to any Lender by an
Obligor is required to be increased under paragraph (D) of Clause 15.2 (Tax
gross-up);

 

(ii)                                 the Parent Company receives a demand from
the Agent under Clause 15.3 (Tax indemnity) or Clause 16.1 (Increased Costs); or

 

(iii)                              a Lender becomes a Defaulting Lender,

 

32

--------------------------------------------------------------------------------


 

the Parent Company may, while the circumstances under paragraphs (i) or
(iii) above or the circumstance giving rise to the demand or notice under
paragraph (ii) above continues, give the Agent notice of cancellation of the
Commitments of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 

(B)                              On receipt of a notice from the Parent Company
referred to in paragraph (A) above, the Commitments of that Lender shall
immediately be reduced to zero.

 

(C)                              On the last day of each Interest Period which
ends after the Parent Company has given notice under paragraph (A) above (or, if
earlier, the date specified by the Parent Company in that notice), the Borrower
to which a Loan is outstanding shall repay that Lender’s participation in that
Loan.

 

7.5                              Mandatory Cancellation

 

(A)                              Subject to paragraph (B) below, if the Parent
Company determines (acting reasonably) that it is certain that the Acquisition
will not complete during the Availability Period for Facilities B and C or the
Availability Period (as might be extended in accordance with the terms of that
definition) for Facility A, it will promptly notify the Agent.  On receipt by
the Agent of such notice, the Commitments of each Lender shall immediately be
cancelled in full.

 

(B)                              If the Parent Company determines (acting
reasonably) that the Acquisition would complete during the Availability Period
if the Availability Period for the Facilities were extended beyond the date
falling 15 Months after the date of this Agreement, it may promptly notify the
Agent and request the consent of the Lenders to such extension in accordance
with Clause 38 (Amendments and waivers).  For the avoidance of doubt, no such
extension shall be made unless it is consented to by each Lender and no Lender
is obliged to give such consent (and the decision whether to do so shall be in
each Lender’s sole discretion).

 

8.                                     MANDATORY PREPAYMENT

 

8.1                              Mandatory prepayment on change of control

 

(A)                              If any person or group of persons acting in
concert gains control of the Parent Company (other than pursuant to a Newco
Scheme):

 

(i)                                    the Parent Company shall promptly notify
the Agent upon becoming aware of that event;

 

(ii)                                 a Lender shall not be obliged to fund a
Utilisation; and

 

(iii)                              if a Lender so requires, the Agent shall, by
not less than 30 days’ notice to the Parent Company, cancel that Lender’s
Commitments and, subject to paragraph (D) below, declare all outstanding Loans
due to such Lender, together with accrued interest, and all other amounts
accrued under the Finance Documents immediately due and payable,

 

33

--------------------------------------------------------------------------------


 

whereupon that Lender’s Commitments will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

(B)                              For the purpose of paragraph (A) above
“control” means:

 

(i)                                    the power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to cast, or control the casting
of, more than one-half of the maximum number of votes that may be cast at a
general meeting of the Parent Company; or

 

(ii)                                 the holding of more than one-half of the
issued share capital of the Parent Company (excluding any part of that issued
share capital that carries no right to participate beyond a specified amount in
a distribution of either profits or capital).

 

(C)                              For the purpose of paragraph (A) above “acting
in concert” means a group of persons who, pursuant to an agreement or
understanding (whether formal or informal), actively co-operate, through the
acquisition by any of them, either directly or indirectly, of shares in the
Parent Company, to obtain or consolidate control of the Parent Company.

 

(D)                              If a date for prepayment of a Loan pursuant to
Clause 8.1(A)(iii) falls otherwise than on the last day of an Interest Period,
such prepayment may be made on the last day of that Loan’s then current Interest
Period (unless the relevant Lender instead requires prepayment upon expiry of
the notice to the Parent Company pursuant to Clause 8.1(A)(iii) (or such longer
period as that Lender and the Parent Company may agree), provided that in such
case no Break Costs shall be payable in relation thereto).

 

8.2                              Mandatory prepayment and cancellation out of
certain proceeds

 

(A)                              Except as provided in paragraph (B) below, the
Parent Company shall ensure that all Capital Markets Proceeds are applied in
cancellation of the Available Commitments under Facility A and (if applicable)
prepayment of the Facility A Loans at the times and in the order of application
contemplated by paragraphs (C) and (D) below.

 

(B)                              No cancellation or prepayment will be required
pursuant to paragraph (A) of this Clause 8.2 to the extent that the relevant
Capital Markets Proceeds are also required to be applied in prepayment or
cancellation in accordance with any mandatory prepayment and cancellation
obligations under an Existing Facilities Agreement, any replacement or
refinancing thereof or any other agreement entered into by a member of the Group
after the date of this Agreement for the purpose of funding the acquisition by
any member of the Group of any company, shares, undertaking or business (and
related costs, liabilities and expenses, including any share buy-back or similar
return of value implemented or proposed to be implemented in connection with any
such acquisition).

 

(C)                              Any amount to be applied in cancellation and
(if applicable) prepayment pursuant to paragraph (A) above shall be applied in
the following order:

 

34

--------------------------------------------------------------------------------


 

(i)                                    first, towards the cancellation of the
Available Commitments under Facility A until such Available Commitments have
been reduced to zero (and, for the avoidance of doubt, the Available Commitments
of the Facility A Lenders will be cancelled rateably); and

 

(ii)                                 secondly, in prepayment of Facility A Loans
until all the Facility A Loans have been prepaid in full.

 

The Parent Company shall be entitled to select which Facility A Loans shall be
prepaid in accordance with paragraph (ii) above.

 

(D)                              Any prepayment of a Loan pursuant to paragraph
(C) above shall be made no later than the date which is the earlier of:

 

(i)                                    one Month after the Trigger Date; and

 

(ii)                                 the last day of the first Interest Period
relating to the Loan being prepaid to end at least three Business Days after the
Trigger Date,

 

provided that if, before that date, the Agent exercises any of its rights under
paragraph (i) or (ii) of Clause 26.14(A) (Acceleration), or the Commitments of a
Lender are cancelled under Clause 8.1 above, that amount shall be applied on the
date of acceleration or, as the case may be, cancellation.

 

(E)                               The Parent Company shall, within three
Business Days of the Trigger Date, notify the Agent of a cancellation of
Available Commitments or a requirement to prepay Loans pursuant to paragraph
(C) above.

 

(F)                                For the purposes of this Clause 8.2, the
“Trigger Date” means the date of receipt of the relevant Capital Markets
Proceeds by the applicable member of the Group PROVIDED THAT in the case of any
Capital Markets Issue the proceeds or the net cash proceeds of which were
proposed to be used within 6 Months of the date of receipt by a member of the
Group to fund the acquisition by any member of the Group of any company, shares,
undertaking or business (and related costs, liabilities and expenses, including
any share buy-back or similar return of value implemented or proposed to be
implemented in connection with any such acquisition), where any such proceeds
are in fact not so utilised within such timeframe, the portion of proceeds which
are in fact not so utilised shall constitute “Capital Market Proceeds” and the
“Trigger Date” with respect to such Capital Market Proceeds shall be the date
falling 6 Months after the date of receipt thereof by a member of the Group.

 

8.3                              Mandatory prepayment — Acquisition CP
Satisfaction

 

If Acquisition CP Satisfaction has not occurred by 5.00pm on the last day of the
applicable Availability Period (as extended in accordance with the terms of that
definition):

 

35

--------------------------------------------------------------------------------


 

(a)                                all outstanding Loans, together with accrued
interest and all other amounts accrued under the Finance Documents, shall be
repaid within three Business Days after the last day of the Availability Period;
and

 

(b)                                the Available Commitments of each Lender
shall be cancelled in full.

 

9.                                     RESTRICTIONS

 

9.1                              Notices of cancellation and prepayment

 

Any notice of cancellation or prepayment given by any Party under Clause 7
(Illegality, voluntary prepayment and cancellation) or Clause 8 (Mandatory
prepayment) shall be irrevocable and, unless a contrary indication appears in
this Agreement, shall specify the date or dates upon which the relevant
cancellation or prepayment is to be made and the amount of that cancellation or
prepayment.

 

9.2                              Interest and other amounts

 

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

9.3                              No reborrowing of Loans

 

No Borrower may reborrow any part of a Loan which is prepaid.

 

9.4                              Prepayment in accordance with Agreement

 

The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

9.5                              No reinstatement of Commitments

 

For the avoidance of doubt, subject to Clause 2.2 (Increase), no amount of the
Total Commitments cancelled under this Agreement may be subsequently reinstated.

 

9.6                              Agent’s receipt of notices

 

If the Agent receives a notice under Clause 7 (Illegality, voluntary prepayment
and cancellation) or Clause 8 (Mandatory prepayment), it shall promptly forward
a copy of that notice to either the Parent Company or the affected Lender, as
appropriate.

 

9.7                              Effect of repayment or prepayment on
Commitments

 

If all or part of any Lender’s participation in a Loan under a Facility is
repaid or prepaid and is not available for redrawing (other than by operation of
Clause 2.2 (Increase)), an amount of that Lender’s Commitment (equal to the
amount of the participation which is repaid or prepaid) in respect of that
Facility will be deemed to be cancelled on the date of repayment or prepayment.

 

36

--------------------------------------------------------------------------------


 

10.                              EXTENSION OPTION

 

10.1                       Extension in respect of Facility A

 

(A)                              Subject to Clause 10.2 (Extension Notice), the
Parent Company shall be entitled to extend the Facility A Maturity Date in
respect of:

 

(i)                                    all or any part of the Facility A Loans
outstanding on the Original Facility A Maturity Date for an additional period of
12 Months from the Original Facility A Maturity Date (the Facility A Loans so
extended being the “Extended Facility A Loans”); and/or

 

(ii)                                 all or any part of the Facility A
Commitments which are unutilised immediately prior to the end of the
Availability Period on the Original Facility A Maturity Date for an additional
period of 12 Months from the Original Facility A Maturity Date (provided that,
for the avoidance of doubt and notwithstanding any such extension, such Facility
A Commitments may only be utilised up to the end of the Availability Period of
Facility A (as extended in accordance with the definition thereof or otherwise
with the consent of all the Lenders)) (the Facility A Commitments so extended
being the “Extended Facility A Commitments”).

 

(B)                              Any part of any Facility A Loan outstanding on
the Original Facility A Maturity Date which the Parent Company has not requested
to be extended pursuant to paragraph (A) above shall be repayable on the
Original Facility A Maturity Date in accordance with Clause 6 (Repayment).

 

10.2                       Extension Notice

 

The right of the Parent Company to extend the Facility A Maturity Date pursuant
to Clause 10.1 (Extension in respect of Facility A) may be exercised no more
than once by the Parent Company giving notice to the Agent (the “Extension
Notice”) not more than 60 or less than 30 days before the Original Facility A
Maturity Date.  Such notice shall be given in writing, shall be unconditional
and binding on the Parent Company and shall:

 

(A)                              specify the aggregate amount or proportion of
the Facility A Loans which the Parent Company wishes to extend; and/or

 

(B)                              specify the aggregate amount or proportion of
the Facility A Commitments which the Parent Company wishes to extend.

 

10.3                       Notification of Extension Notice

 

The Agent shall forward a copy of the Extension Notice to the relevant Lenders
as soon as practicable after receipt of it provided that failure of the Agent to
do so shall not affect the Parent Company’s right to effect any extension in
accordance with this Clause 10.

 

37

--------------------------------------------------------------------------------


 

10.4                       Facility A Maturity Date of Extended Facility A Loans
and Extended Facility A Commitments

 

Following delivery of an Extension Notice pursuant to Clause 10.2 (Extension
Notice) above, the Facility A Maturity Date of any Extended Facility A Loans and
Extended Facility A Commitments shall be the date falling 12 Months after the
Original Facility A Maturity Date and references to “Facility A Maturity Date”
shall be construed accordingly, subject to:

 

(A)                              no Event of Default having occurred or
continuing on the Original Facility A Maturity Date; and

 

(B)                              the Repeating Representations to be made by
each Obligor being true in all material respects on the Original Facility A
Maturity Date.

 

38

--------------------------------------------------------------------------------


 

SECTION 5
COSTS OF UTILISATION

 

11.                              INTEREST

 

11.1                       Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(A)                              Margin; and

 

(B)                              LIBOR.

 

11.2                       Payment of interest

 

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

11.3                       Default interest

 

(A)                              If an Obligor fails to pay any amount payable
by it under a Finance Document on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to paragraph (B) below, is one per
cent. higher than the rate which would have been payable if the overdue amount
had, during the period of non-payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Agent (acting reasonably). Any interest accruing under this Clause 11.3
shall be immediately payable by the Obligor on demand by the Agent.

 

(B)                              If any overdue amount consists of all or part
of a Loan which became due on a day which was not the last day of an Interest
Period relating to that Loan:

 

(i)                                    the first Interest Period for that
overdue amount shall have a duration equal to the unexpired portion of the
current Interest Period relating to that Loan; and

 

(ii)                                 the rate of interest applying to the
overdue amount during that first Interest Period shall be one per cent. higher
than the rate which would have applied if the overdue amount had not become due.

 

(C)                              Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

39

--------------------------------------------------------------------------------


 

11.4                       Notification of rates of interest

 

(A)                              The Agent shall promptly notify the relevant
Lenders, the relevant Borrower and the Parent Company of the determination of a
rate of interest under this Agreement.

 

(B)                              The Agent shall promptly notify the relevant
Borrower of each Funding Rate relating to a Loan.

 

12.                              INTEREST PERIODS

 

12.1                       Selection of Interest Periods

 

(A)                              A Borrower (or the Parent Company on behalf of
a Borrower) may select an Interest Period for a Loan in the Utilisation Request
for that Loan or (if that Loan has already been borrowed) in a Selection Notice.

 

(B)                              Each Selection Notice for a Loan is irrevocable
and must be delivered to the Agent by the relevant Borrower (or the Parent
Company on behalf of that Borrower) by not later than the Specified Time.

 

(C)                              If a Borrower (or the Parent Company on behalf
of that Borrower) fails to deliver a Selection Notice to the Agent in accordance
with paragraph (B) above, the relevant Interest Period will be one Month.

 

(D)                              Subject to this Clause 12, a Borrower (or the
Parent Company on its behalf) may select an Interest Period of one week, one,
two, three or six Months or any other period agreed between the Parent Company
and the Agent (acting on the instructions of all the Lenders).

 

(E)                               Prior to the close of Syndication, Interest
Periods shall be one Month or one week or such shorter period as agreed between
the Parent Company and the Agent (acting on the instructions of all the
Lenders).

 

(F)                                An Interest Period for a Loan shall not
extend beyond its Maturity Date.

 

(G)                              With effect from the close of Syndication, no
more than five Interest Periods of one week may be selected during the 12 Month
period commencing on the close of Syndication and thereafter no Interest Periods
of one week may be selected, in each case unless otherwise agreed by the Agent
(acting on the instructions of all the Lenders).

 

(H)                             A Borrower (or the Parent Company on behalf of
that Borrower) may select an Interest Period of less than one Month in relation
to Facility B or Facility C if necessary to ensure that there are sufficient
Facility B Loans or Facility C Loans (as applicable) which have an Interest
Period ending on a Facility B Repayment Date or Facility C Repayment Date (as
applicable) for the Borrowers to make the relevant instalment payment due on
that date.

 

40

--------------------------------------------------------------------------------


 

12.2                       Overrunning of the Maturity Date

 

If an Interest Period in respect of a Loan borrowed would otherwise overrun its
Maturity Date, it shall be shortened so that it ends on its Maturity Date.

 

12.3                       Other adjustments

 

(A)                              If an Interest Period would otherwise end on a
day which is not a Business Day, that Interest Period will instead end on the
next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).

 

(B)                              The Agent (after prior consultation with the
Lenders) and the Parent Company may enter into such other arrangements as they
may agree for the adjustment of Interest Periods.

 

12.4                       Notification

 

The Agent shall notify the relevant Borrower and the Lenders of the duration of
each Interest Period promptly after ascertaining its duration.

 

13.                              CHANGES TO THE CALCULATION OF INTEREST

 

13.1                       Unavailability of Screen Rate

 

(A)                              Interpolated Screen Rate: If no Screen Rate is
available for LIBOR for the Interest Period of a Loan, the applicable LIBOR
shall be the Interpolated Screen Rate for a period equal in length to the
Interest Period of that Loan.

 

(B)                              Reference Bank Rate:  If no Screen Rate is
available for LIBOR for:

 

(i)                                    the currency of a Loan; or

 

(ii)                                 the Interest Period of a Loan and it is not
possible to calculate the Interpolated Screen Rate,

 

the applicable LIBOR shall be the Reference Bank Rate as of the Specified Time
for the currency of that Loan and for a period equal in length to the Interest
Period of that Loan.

 

(C)                              Cost of funds:  If paragraph (B) above applies
but no Reference Bank Rate is available for the relevant currency or Interest
Period, there shall be no LIBOR for that Loan and Clause 13.4 (Cost of funds)
shall apply to that Loan for that Interest Period.

 

13.2                       Calculation of Reference Bank Rate

 

(A)                              Subject to paragraph (B) below, if LIBOR is to
be determined on the basis of a Reference Bank Rate but a Reference Bank does
not supply a quotation by the Specified Time, the Reference Bank Rate shall be
calculated on the basis of the quotations of the remaining Reference Banks.

 

41

--------------------------------------------------------------------------------


 

(B)                              If, at or about noon on the Quotation Day, none
or only one of the Reference Banks supplies a quotation, there shall be no
Reference Bank Rate for the relevant Interest Period.

 

13.3                       Market disruption

 

If, before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 50 per cent. of that Loan) that the cost
to it of funding its participation in that Loan from the wholesale market for
the relevant currency would be in excess of LIBOR, then Clause 13.4 (Cost of
funds) shall apply to that Loan for the relevant Interest Period.

 

13.4                       Cost of funds

 

(A)                              If this Clause 13.4 (Cost of funds) applies,
the rate of interest on each Lender’s share of the relevant Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:

 

(i)                                    the Margin; and

 

(ii)                                 the rate notified to the Agent by that
Lender as soon as practicable and, in any event, before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to the relevant Lender of funding its
participation in that Loan from whatever source it may reasonably select.

 

(B)                              If this Clause 13.4 (Cost of funds) applies and
the Agent or the Parent Company so requires, the Agent and the Parent Company
shall enter into negotiations (for a period of not more than thirty days) with a
view to agreeing a substitute basis for determining the rate of interest.

 

(C)                              Any alternative basis agreed pursuant to
paragraph (B) above shall, with the prior consent of all the Lenders and the
Parent Company, be binding on all Parties.

 

13.5                       Break Costs

 

(A)                              Subject to Clause 8.1(D) (Mandatory prepayment
on chance of control), each Borrower shall, within five Business Days of demand
by a Finance Party, pay to that Finance Party its Break Costs attributable to
all or any part of a Loan or Unpaid Sum being paid by that Borrower on a day
other than the last day of an Interest Period for that Loan or Unpaid Sum.

 

(B)                              Each Lender shall, as soon as reasonably
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Break Costs for any Interest Period in which they accrue.

 

42

--------------------------------------------------------------------------------


 

14.                              FEES

 

14.1                       Commitment fees

 

(A)                              The Parent Company shall, in accordance with
Clause 14.2 (Timing of payment of commitment fees), pay to the Agent:

 

(i)                                    for the account of each Facility A
Lender, a fee in US dollars computed at the rate of the applicable Commitment
Fee Rate multiplied by the applicable Margin in respect of Facility A on that
Facility A Lender’s Available Commitment for the Availability Period in respect
of Facility A;

 

(ii)                                 for the account of each Facility B Lender,
a fee in US dollars computed at the rate of the applicable Commitment Fee Rate
multiplied by the applicable Margin in respect of Facility B on that Facility B
Lender’s Available Commitment for the Availability Period in respect of Facility
B; and

 

(iii)                              for the account of each Facility C Lender, a
fee in US dollars computed at the rate of the applicable Commitment Fee Rate
multiplied by the applicable Margin in respect of Facility C on that Facility C
Lender’s Available Commitment for the Availability Period in respect of Facility
C.

 

(B)                              The “Commitment Fee Rate” means, in relation to
each Facility:

 

(i)                                    with effect from the first Utilisation
Date in respect of that Facility, 35 per cent.; and

 

(ii)                                 prior to the first Utilisation Date in
respect of that Facility:

 

(a)                                during the first Month of the Availability
Period (or any part thereof), 0 per cent.;

 

(b)                                during the second Month of the Availability
Period (or any part thereof), 112/3 per cent.;

 

(c)                                 during the third Month of the Availability
Period (or any part thereof), 231/3 per cent.; and

 

(d)                                during the fourth or any subsequent Month of
the Availability Period (or any part thereof), 35 per cent.

 

14.2                       Timing of payment of commitment fees

 

(A)                              Any accrued commitment fee is payable quarterly
in arrear on the last day of each successive period of three Months which ends
during the Availability Period in respect of the applicable Facility, on the
last day of the Availability Period in respect of the applicable Facility and,
if cancelled in full, on the cancelled amount of the relevant Lender’s
Commitment at the time the

 

43

--------------------------------------------------------------------------------


 

cancellation is effective.  The accrued commitment fee shall be paid within
three Business Days after its due date.

 

(B)                              No commitment fee is payable to the Agent (for
the account of a Lender) on any Available Commitment of that Lender for any day
on which that Lender is a Defaulting Lender.

 

14.3                       Extension fee

 

(A)                              Following the delivery of an Extension Notice,
the Parent Company shall pay to the Agent (in total and for the account of the
Lenders of the Extended Facility A Loans and the Lenders in respect of the
Extended Facility A Commitments (as applicable)) an extension fee computed at
the applicable Extension Fee Rate multiplied by the aggregate amount of the
Extended Facility A Loans and the Extended Facility A Commitments (as
applicable). Such fee shall be paid on the Original Facility A Maturity Date.

 

(B)                               The “Extension Fee Rate” means:

 

(i)                                    if the aggregate amount of the Extended
Facility A Loans and Extended Facility A Commitments (as applicable) is more
than 50% of the aggregate amount on the date of this Agreement of the Facility A
Commitments:

 

(a)                                if the ratio of Net Debt to EBITDA as set out
in the most recently delivered Compliance Certificate was greater than 2.5:1,
0.30 per cent.; and

 

(b)                                if the ratio of Net Debt to EBITDA as set out
in the most recently delivered Compliance Certificate was less than or equal to
2.5:1, 0.20 per cent; and

 

(ii)                                 if the aggregate amount of the Extended
Facility A Loans and Extended Facility A Commitments (as applicable) is 50% or
less of the aggregate amount on the date of this Agreement of the Facility A
Commitments:

 

(a)                                if the ratio of Net Debt to EBITDA as set out
in the most recently delivered Compliance Certificate was greater than 2.5:1,
0.15 per cent.; and

 

(b)                                if the ratio of Net Debt to EBITDA as set out
in the most recently delivered Compliance Certificate was less than or equal to
2.5:1, 0.10 per cent.

 

14.4                       Drawdown fee and duration fee

 

The Parent Company shall pay to the Agent (for the account of the relevant
Lenders) a drawdown fee and a duration fee in each case in the amount and at the
times agreed in a Fee Letter.

 

44

--------------------------------------------------------------------------------


 

14.5                       Agency fee

 

The Parent Company shall pay to the Agent (for its own account) an agency fee in
the amount and at the times agreed in a Fee Letter.

 

45

--------------------------------------------------------------------------------


 

SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS

 

15.                              TAX GROSS-UP AND INDEMNITIES

 

15.1                       Definitions

 

(A)                              In this Agreement:

 

“HMRC DT Treaty Passport Scheme” means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders.

 

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

 

“Qualifying Lender” means:

 

(a)                                with respect to an amount due from an Obligor
incorporated in the United Kingdom or operating in the United Kingdom through a
permanent establishment with which the relevant amount is connected:

 

(i)                                    a Lender which is beneficially entitled
to the interest payable to that Lender in respect of an advance under a Finance
Document and is a Lender:

 

(1)                                which is a bank (as defined for the purpose
of section 879 of the Income Tax Act 2007) making an advance under a Finance
Document and which is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance or would be
within such charge as respects such payments apart from section 18A of the CTA;
or

 

(2)                                in respect of an advance made under a Finance
Document by a person that was a bank (as defined for the purpose of section 879
of the Income Tax Act 2007) at the time that that advance was made, and which
either is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance or would be within such
charge as respects such payments apart from section 18A of the CTA;

 

(ii)                                 a Treaty Lender with respect to the United
Kingdom; or

 

(iii)                              a Lender which is:

 

46

--------------------------------------------------------------------------------


 

(1)                                a company resident in the United Kingdom for
United Kingdom Tax purposes;

 

(2)                                a partnership each member of which is:

 

(A)                              a company so resident in the United Kingdom; or

 

(B)                              a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or

 

(3)                                a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company,

 

(such Qualifying Lender within this Clause 15.1(A)(a) being a “UK Qualifying
Lender”); and

 

(b)                                with respect to a payment made by an Obligor
resident for Tax purposes in Ireland or operating in Ireland through a branch or
agency with which the relevant amount is connected:

 

(i)                                    a Lender which is beneficially entitled
to the interest payable to that Lender in respect of an advance under a Finance
Document and is:

 

(1)                             a bank within the meaning of Section 246 of the
TCA and which is recognised by the Revenue Commissioners of Ireland as carrying
on a bona fide banking business in Ireland for the purposes of
Section 246(3)(a) of the TCA, whose Facility Office is located in Ireland and
which is regarded by the Revenue Commissioners of Ireland as having made the
Utilisation for the purposes of Section 246(3)(a) of the TCA;

 

(2)                             an authorised credit institution under the terms
of Directive 2013/36/EC of the European Parliament and of the Council of 26
June 2013 on access to the activity of credit institutions and the prudential
supervision of

 

47

--------------------------------------------------------------------------------


 

credit institutions and investment firms that has duly established a branch in
Ireland and has made all necessary notifications to its home state competent
authorities required thereunder in relation to its intention to carry on banking
business in Ireland and carries on a bona fide banking business in Ireland for
the purposes of Section 246(3)(a) of the TCA and has its Facility Office located
in Ireland;

 

(3)                             a company (within the meaning of Section 246 of
the TCA):

 

(A)                              which, by virtue of the law of a Relevant
Territory is resident in the Relevant Territory as defined in Section 246(1) of
the TCA and that jurisdiction imposes a Tax that generally applies to interest
receivable in that jurisdiction by companies from sources outside that
jurisdiction; or

 

(B)                              in receipt of interest which:

 

(x)                                is exempted from the charge to Irish income
tax pursuant to the terms of a double taxation treaty entered into between
Ireland and another jurisdiction that is in force on the date the relevant
interest is paid; or

 

(y)                                would be exempted from the charge to Irish
income tax pursuant to the terms of a double taxation treaty entered into
between Ireland and another jurisdiction signed on or before the date on which
the relevant interest is paid but not in force on that date, assuming that
treaty had the force of law on that date by virtue of Section 826(1) of the TCA,

 

provided that, in the case of both (A) and (B) above, such company does not
provide its commitment through or in connection with a trade or business which
is carried out in Ireland by it through a branch or agency;

 

(4)                             a US corporation that is incorporated in the US
and is subject to US federal income tax on its worldwide income provided that
such US corporation does not provide its commitment in connection with a trade
or

 

48

--------------------------------------------------------------------------------


 

business which is carried on in Ireland through a branch or agency in Ireland;

 

(5)                             a US LLC, where the ultimate recipients of the
interest payable to that LLC satisfy the requirements set out in paragraph
(3) above and the business conducted through the LLC is so structured for market
reasons and not for tax avoidance purposes, provided that such LLC and the
ultimate recipients of the relevant interest do not provide their commitment in
connection with a trade or business which is carried on in Ireland through a
branch or agency in Ireland;

 

(6)                             a company (within the meaning of Section 246 of
the TCA):

 

(A)                              which advances money in the ordinary course of
a trade which includes the lending of money;

 

(B)                              in whose hands any interest payable in respect
of money so advanced is taken into account in computing the trading income of
that company;

 

(C)                              which has complied with the notification
requirements set out in Section 246(5)(a) of the TCA; and

 

(D)                              whose Facility Office is located in Ireland;

 

(7)                             a qualifying company (within the meaning of
Section 110 of the TCA) and whose Facility Office is located in Ireland; or

 

(8)                             an investment undertaking (within the meaning of
Section 739B of the TCA) and whose Facility Office is located in Ireland; or

 

(ii)                                 a Treaty Lender with respect to Ireland,

 

(such Qualifying Lender within this Clause 15.1(A)(b) being an “Irish Qualifying
Lender”).

 

“Relevant Territory” means:

 

(a)                                a member state of the European Union (other
than Ireland); or

 

(b)                                to the extent it is not a member state of the
European Union, a jurisdiction with which Ireland has entered into a double
taxation treaty that either has the force of law by virtue of Section 826(1) of
the TCA or

 

49

--------------------------------------------------------------------------------


 

which will have the force of law on completion of the procedures set out in
Section 826(1) of the TCA.

 

“Tax Credit” means a credit against, relief or remission from, or repayment of,
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 15.2 (Tax gross-up) or a payment under Clause 15.3
(Tax indemnity).

 

“Treaty Lender”, with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a “Treaty”) in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction (or operating in such jurisdiction (other than Ireland) through a
permanent establishment, branch or agency with which the relevant payments of
interest are connected) without a Tax Deduction (subject to the completion of
any necessary procedural formalities, such as an application by a Lender to HM
Revenue & Customs or the Irish Revenue Commissioners, as appropriate, that
payments may be made to that Lender without a Tax Deduction).

 

“UK Non-Bank Lender” means:

 

(i)                                    where a Lender becomes a Party on the day
on which this Agreement is entered into, a Lender identified in Part I, Part II
or Part III of Schedule 1 (The Original Lenders) as a UK Non-Bank Lender; and

 

(ii)                                 where a Lender becomes a Party after the
day on which this Agreement is entered into, a Lender which gives a UK Tax
Confirmation in the Assignment Agreement, Transfer Certificate or Increase
Confirmation which it executes on becoming a Party.

 

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(i)                                    a company resident in the United Kingdom
for United Kingdom Tax purposes;

 

(ii)                                 a partnership each member of which is:

 

(a)                                a company so resident in the United Kingdom;
or

 

(b)                              a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of section 19 of the CTA)

 

50

--------------------------------------------------------------------------------


 

the whole of any share of interest payable in respect of that advance that falls
to it by reason of Part 17 of the CTA; or

 

(iii)                              a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company.

 

(B)                              Unless a contrary indication appears, in this
Clause 15 a reference to “determines” or “determined” means a determination made
in the absolute discretion of the person making the determination.

 

15.2                       Tax gross-up

 

(A)                              Each Obligor shall make all payments to be made
by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(B)                              The Parent Company shall promptly upon becoming
aware that an Obligor is required by law to make a Tax Deduction (or that there
is any change in the rate or the basis of a Tax Deduction) notify the Agent
accordingly.

 

(C)                              Each Lender as at the date of this Agreement
confirms that it is a UK Qualifying Lender and an Irish Qualifying Lender. This
confirmation is given as at the date of this Agreement.  A Lender which becomes
party to this Agreement by means of a Transfer Certificate or Increase
Confirmation or which becomes a New Lender by virtue of execution of an
Assignment Agreement shall confirm therein (i) that it is a UK Qualifying Lender
and an Irish Qualifying Lender and (ii) for the benefit of the Agent and without
liability to any Obligor, whether it is a Treaty Lender with respect to the UK
and/or Ireland (and, in respect of Ireland, whether it is a Treaty Lender which
is not otherwise an Irish Qualifying Lender), and shall indicate, by giving or
not giving a UK Tax Confirmation, whether it is a UK Non-Bank Lender. If a New
Lender fails to indicate its status in accordance with this Clause 15.2(C), then
such New Lender shall be treated for the purposes of this Agreement
(individually by each Obligor) as if it is not a UK Qualifying Lender or an
Irish Qualifying Lender, in each case until such time as it notifies the Agent
of its status.  Each Lender which confirmed that it was a UK Qualifying Lender
and an Irish Qualifying Lender undertakes to notify the Agent and the Parent
Company promptly upon becoming aware of it ceasing to be a UK Qualifying Lender
or an Irish Qualifying Lender (as applicable) (other than as a result of any
change after it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or Treaty, or any
published practice or concession of any relevant Tax authority). If the Agent
receives such notification from a Lender, it shall notify the Parent Company and
the relevant Obligor. For the avoidance of doubt, a Transfer
Certificate, Increase Confirmation or Assignment Agreement shall not be
invalidated by any failure of a Lender to comply with this Clause 15.2(C).

 

(D)                              If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after

 

51

--------------------------------------------------------------------------------


 

making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

(E)                               An Obligor is not required to make an
increased payment to a Lender under paragraph (D) above for a Tax Deduction in
respect of Tax imposed:

 

(i)                                    by the United Kingdom from a payment of
interest on a Loan if, on the date on which the payment falls due:

 

(a)                                the payment could have been made to the
relevant Lender without a Tax Deduction if it was a UK Qualifying Lender (other
than a Lender that is a UK Qualifying Lender by virtue only of being a Treaty
Lender with respect to the United Kingdom), but on that date that Lender is not
or has ceased to be a UK Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant Tax authority; or

 

(b)                                the relevant Lender is a UK Qualifying Lender
solely by virtue of paragraph (a)(iii) of the definition of Qualifying Lender in
Clause 15.1(A) and:

 

(1)                                an officer of H.M. Revenue & Customs has
given (and not revoked) a direction (a “Direction”) under Section 931 of the
Income Tax Act 2007 which relates to the payment and that Lender has received
from the Obligor making the payment or from the Parent Company a certified copy
of that Direction; and

 

(2)                                the payment could have been made to the
Lender without any Tax Deduction if that Direction had not been made; or

 

(c)                                 the relevant Lender is a UK Qualifying
Lender solely by virtue of paragraph (a)(iii) of the definition of Qualifying
Lender in Clause 15.1(A) and:

 

(1)                                the relevant Lender has not given a UK Tax
Confirmation to the Obligor making the payment; and

 

(2)                                the payment could have been made to the
Lender without any Tax Deduction if the Lender had given a UK Tax Confirmation
to the Obligor making the payment, on the basis that the UK Tax Confirmation
would have enabled that Obligor to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of Section 930 of the Income
Tax Act 2007; or

 

52

--------------------------------------------------------------------------------


 

(d)                                the relevant Lender is a UK Qualifying Lender
by virtue only of being a Treaty Lender with respect to the United Kingdom and
the Obligor making the payment is able to demonstrate that the payment could
have been made to the Lender without the Tax Deduction had that Lender complied
with its obligations, if any, under any of paragraphs (H) to (J) below; or

 

(ii)                                 by Ireland from a payment of interest on a
Loan if, on the date on which the payment falls due:

 

(a)                                the payment could have been made to the
relevant Lender without a Tax Deduction if it was an Irish Qualifying Lender
(other than a Lender that is an Irish Qualifying Lender by virtue only of being
a Treaty Lender with respect to Ireland) but on that date that Lender is not or
has ceased to be an Irish Qualifying Lender other than as a result of any change
after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or concession of any relevant Tax authority; or

 

(b)                                the relevant Lender is a Treaty Lender with
respect to Ireland (and not otherwise an Irish Qualifying Lender) and the
Obligor making the payment is able to demonstrate that the payment could have
been made to the Lender without the Tax Deduction had that Lender complied with
its obligations, if any, under paragraphs (H) or (K) below.

 

(F)                                If an Obligor is required by law to make a
Tax Deduction, that Obligor shall make that Tax Deduction and any payment
required in connection with that Tax Deduction within the time allowed and in
the minimum amount required by law.

 

(G)                              Within thirty days of making either a Tax
Deduction or any payment to the relevant Tax authority required in connection
with that Tax Deduction, the Obligor making that Tax Deduction shall deliver to
the Agent for the Finance Party entitled to the payment evidence reasonably
satisfactory to that Finance Party that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant authority.

 

(H)                             (i)                                    Subject
to sub-paragraph (H)(ii) below, a Treaty Lender and each Obligor which makes a
payment to which that Treaty Lender is entitled shall co-operate in completing
as soon as reasonably practicable any procedural formalities necessary for that
Obligor to obtain authorisation to make that payment without a Tax Deduction.

 

(ii)                                 Nothing in this paragraph (H) shall require
a Treaty Lender with respect to the UK (a “UK Treaty Lender”) to:

 

(a)                                register under the HMRC DT Treaty Passport
Scheme;

 

53

--------------------------------------------------------------------------------


 

(b)                                apply the HMRC DT Treaty Passport Scheme to
any Loan if it has so registered; or

 

(c)                                 file Treaty forms if it has made, or is
deemed to have made, a notification in accordance with paragraphs (I) or
(J) below and either: (1) the UK Borrower making that payment has not complied
with its obligations under paragraph (N) below; or (2) the application made by
the UK Borrower using form DTTP2 has been unsuccessful, unless in the case of
(2) only, the UK Borrower notifies the UK Treaty Lender in writing to that
effect, in which case the UK Treaty Lender shall co-operate in completing as
soon as reasonably practicable from the date of such written notification any
procedural formalities necessary to comply with its obligations under this
paragraph (H).

 

(I)                                  Each Original Lender which is a UK Treaty
Lender and which wishes the HMRC DT Treaty Passport Scheme to apply to each Loan
made by it to a UK Borrower pursuant to this Agreement shall notify the Agent
and the Parent Company, within ten days of the date of this Agreement, that it
holds a passport under the HMRC DT Treaty Passport Scheme and that it wishes the
HMRC DT Treaty Passport Scheme to apply to each such Loan (and such notification
shall include the scheme reference number of that passport and the jurisdiction
of Tax residence of the Lender), provided that such Lender can satisfy such
notification requirements by including its scheme reference number and
jurisdiction of Tax residence opposite its name in Part I, Part II and/or
Part III of Schedule 1 (The Original Lenders).

 

(J)                                  Each New Lender which becomes a Party in
accordance with Clause 27 (Changes to the Lenders) and each Increase Lender
which becomes a Party in accordance with Clause 2.2 (Increase) that, in each
case, is a UK Treaty Lender and which wishes the HMRC DT Treaty Passport Scheme
to apply to each Loan made by it to a UK Borrower pursuant to this Agreement or
made by another person to a UK Borrower under this Agreement and assigned or
otherwise transferred to it shall notify the Agent and the Parent Company within
ten days of the date it becomes a Party that it holds a passport under the HMRC
DT Treaty Passport Scheme and that it wishes the HMRC DT Treaty Passport Scheme
to apply to each such Loan (and such notification shall include the scheme
reference number of that passport and the jurisdiction of Tax residence of the
Lender) provided that such Lender can satisfy such notification requirements by
including its scheme reference number and jurisdiction of Tax residence opposite
its name in the Transfer Certificate, Assignment Agreement or Increase
Confirmation (as applicable) that it executes on becoming a Party as long as the
Parent Company receives that Transfer Certificate, Assignment Agreement or
Increase Confirmation within ten days of execution.

 

(K)                              A Treaty Lender with respect to Ireland shall,
promptly after it becomes a Lender:

 

54

--------------------------------------------------------------------------------


 

(i)                                    deliver such forms as may be required by
the relevant Tax authorities; and

 

(ii)                                 use all reasonable endeavours to ensure
that all procedural formalities are completed, so that the Borrower obtains
authorisation to make that payment without a Tax Deduction including, but not
limited to, making and filing an appropriate application for relief under the
relevant double taxation treaty.

 

(L)                               Any Irish Qualifying Lender to which interest
may be paid free of withholding tax due to such Lender falling within
Section 246(3)(h) of the TCA shall, following a request from the Borrower,
confirm its name, address and country of Tax residence to the Borrower to enable
it to comply with its reporting obligations under Section 891A of the TCA.

 

(M)                           Any Irish Qualifying Lender shall provide to the
Borrower and update (or cause to be provided and updated) any correct, complete
and accurate information reasonably requested and necessary (in the sole
determination of the Borrower) for the Borrower in order to permit the Borrower
to comply with its obligation under Section 891E of the TCA and all regulations
made pursuant to that section.

 

(N)                              Where a UK Treaty Lender makes, or is deemed to
make, a notification pursuant to either of paragraph (I) or paragraph (J) above:

 

(i)                                    each UK Borrower which is a Party as a
Borrower as at the date of this Agreement (in the case of a notification
pursuant to paragraph (I) above) or as at the relevant Transfer Date or the date
on which the increase in the relevant Commitment described in the relevant
Increase Confirmation takes effect (in the case of a notification pursuant to
paragraph (J)  above) shall file a duly completed form DTTP2 in respect of such
UK Treaty Lender with HM Revenue & Customs within 20 days of the Parent Company
receiving (or being deemed to receive) the relevant notification and shall
promptly provide that UK Treaty Lender with a copy of that filing; and

 

(ii)                                 each UK Borrower which becomes a Party as a
Borrower after the date of this Agreement (in the case of a notification
pursuant to paragraph (I) above) or after the relevant Transfer Date or the date
on which the increase in the relevant Commitment described in the relevant
Increase Confirmation takes effect (in the case of a notification pursuant to
paragraph (J) above) shall file a duly completed form DTTP2 in respect of such
UK Treaty Lender with HM Revenue & Customs within 30 days of its becoming a
Party and shall promptly provide that UK Treaty Lender with a copy of that
filing,

 

and, for the purposes of this paragraph (N), a form DTTP2 which contains
erroneous information shall not be regarded as not being “duly completed” to the
extent that erroneous information has been provided to the UK Borrower in
question by the relevant UK Treaty Lender.

 

55

--------------------------------------------------------------------------------


 

(O)                              Where a UK Treaty Lender does not make, and is
not deemed to have made, any notification pursuant to either of paragraph (I) or
(J) above, no UK Borrower or Additional Borrower which is a UK Borrower shall
file any forms relating to the HMRC DT Treaty Passport Scheme in respect of that
UK Treaty Lender.

 

(P)                                A UK Non-Bank Lender shall promptly notify
the Parent Company and the Agent if there is any change in the position from
that set out in the UK Tax Confirmation.

 

15.3                       Tax indemnity

 

(A)                              The Parent Company shall (within three Business
Days of demand by the Agent) pay to a Protected Party an amount equal to any
loss, liability or cost which that Protected Party determines will be or has
been (directly or indirectly) suffered for or on account of Tax by that
Protected Party in respect of a Finance Document or the transactions occurring
under such Finance Document.

 

(B)                              Paragraph (A) above shall not apply:

 

(i)                                    with respect to any Tax assessed on a
Finance Party:

 

(a)                                under the law of the jurisdiction in which
that Finance Party is incorporated or, if different, the jurisdiction (or
jurisdictions) in which that Finance Party is treated as resident for Tax
purposes or as having a permanent establishment for Tax purposes through which
it has negotiated or manages or administers its participation in any Facility;
or

 

(b)                                under the law of the jurisdiction in which
that Finance Party’s Facility Office is located in respect of amounts received
or receivable in that jurisdiction,

 

if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party, permanent establishment or
Facility Office; or

 

(ii)                                 to the extent a loss, liability or cost:

 

(a)                                is compensated for by an increased payment
under Clause 15.2 (Tax gross-up) or a payment under Clause 15.5 (Stamp Taxes) or
Clause 15.6 (VAT);

 

(b)                                would have been compensated for by an
increased payment under Clause 15.2 (Tax gross-up) but was not so compensated
for solely because any or all of the exclusions in paragraph (E) of Clause 15.2
(Tax gross-up) applied;

 

(c)                                 would have been compensated for by a payment
under Clause 15.5 (Stamp Taxes) or Clause 15.6 (VAT) but was not so

 

56

--------------------------------------------------------------------------------


 

compensated for solely because one of the exclusions in those Clauses applied;

 

(d)                                relates to any Tax assessed prior to the date
which is 365 days prior to the date on which the Protected Party requests such
payment from the Parent Company, unless a determination of the amount claimed
could be made only on or after the earlier of those dates; or

 

(e)                                 relates to a FATCA Deduction required to be
made by any person.

 

(C)                              A Protected Party making, or intending to make,
a claim under paragraph (A) above shall promptly notify the Agent of the loss,
liability or cost which will give, or has given, rise to the claim, following
which the Agent shall reasonably promptly notify the Parent Company.

 

(D)                              A Protected Party shall, on receiving a payment
from an Obligor under this Clause 15.3, notify the Agent.

 

15.4                       Tax Credit

 

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

(A)                              a Tax Credit is attributable to an increased
payment of which that Tax Payment forms part, to that Tax Payment or to the
circumstances giving rise to that Tax Payment; and

 

(B)                              that Finance Party has obtained, utilised and
retained the benefit of that Tax Credit in whole or in part,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.

 

15.5                       Stamp taxes

 

The Parent Company shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that that Finance Party
incurs in relation to all stamp duty, registration, excise and other similar
Taxes payable in respect of any Finance Document or the transaction occurring
under any of them other than in respect of an assignment or transfer by a
Lender.

 

15.6                       VAT

 

(A)                              All consideration expressed to be payable under
a Finance Document by any Party to a Finance Party shall be deemed to be
exclusive of any amounts in respect of VAT. If VAT is chargeable on any supply
made by any Finance Party to any Party in connection with a Finance Document and
such Finance Party is

 

57

--------------------------------------------------------------------------------


 

required to account to the relevant Tax authority for the VAT, that Party shall
pay to the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT against delivery of an
appropriate VAT invoice.

 

(B)                              If VAT is chargeable on any supply made by any
Finance Party (the “Supplier”) to any other Finance Party (the “Recipient”)
under a Finance Document, and any other Party (the “Relevant Party”) is required
by the terms of any Finance Document to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

 

(i)                                    (where the Supplier is the person
required to account to the relevant Tax authority for the VAT) the Relevant
Party must also pay to the Supplier (at the same time as paying that amount) an
additional amount equal to the amount of the VAT. The Recipient must (where this
paragraph (i) applies) promptly pay to the Relevant Party an amount equal to any
credit or repayment that the Recipient receives from the relevant Tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

 

(ii)                                 (where the Recipient is the person required
to account to the relevant Tax authority for the VAT) the Relevant Party must
promptly, following demand from the Recipient, pay to the Recipient an amount
equal to the VAT chargeable on that supply but only to the extent that the
Recipient reasonably determines that the Recipient is not entitled to credit or
repayment from the relevant Tax authority in respect of that VAT.

 

(C)                              Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that obligation shall be
deemed to extend to all amounts in respect of VAT incurred by the Finance Party
in respect of the costs or expenses to the extent that the Finance Party
reasonably determines that the Finance Party is not entitled to credit or
repayment of the amount in respect of the VAT from the relevant Tax authority.

 

(D)                              Any reference in this Clause 15.6 to any Party
shall, at any time when such Party is treated as a member of a group or unity
(or fiscal unity) for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the person who is treated at that
time as making the supply, or (as appropriate) receiving the supply, under the
grouping rules (provided for in Article 11 of Council Directive 2006/112/EC (or
as implemented by the relevant member state of the European Union) or any other
similar provision in any jurisdiction which is not a member state of the
European Union) so that a reference to a Party shall be construed as a reference
to that Party or the relevant group or unity (or fiscal unity) of which that
Party is a member for VAT purposes at the relevant time or the relevant
representative member (or head) of that group or unity (or fiscal unity) at the
relevant time (as the case may be).

 

58

--------------------------------------------------------------------------------


 

(E)                               In relation to any supply made by a Finance
Party to any Party under a Finance Document, if reasonably requested by such
Finance Party, that Party must promptly provide such Finance Party with details
of that Party’s VAT registration and such other information as is reasonably
requested in connection with such Finance Party’s VAT reporting requirements in
relation to such supply.

 

15.7                       FATCA Information

 

(A)                              Subject to paragraph (C) below, each Party
shall, within ten Business Days of a reasonable request by another Party:

 

(i)                                    confirm to that other Party whether it
is:

 

(a)                                a FATCA Exempt Party; or

 

(b)                                not a FATCA Exempt Party;

 

(ii)                                 supply to that other Party such forms,
documentation and other information relating to its status under FATCA as that
other Party reasonably requests for the purposes of that other Party’s
compliance with FATCA; and

 

(iii)                              supply to that other Party such forms,
documentation and other information relating to its status as that other Party
reasonably requests for the purposes of that other Party’s compliance with any
other law, regulation, or exchange of information regime.

 

(B)                              If a Party confirms to another Party pursuant
to paragraph (A)(i) above that it is a FATCA Exempt Party and it subsequently
becomes aware that it is not or has ceased to be a FATCA Exempt Party, that
Party shall notify that other Party reasonably promptly.

 

(C)                              Paragraph (A) above shall not oblige any
Finance Party to do anything, and paragraph (A)(iii) above shall not oblige any
other Party to do anything, which would or might in its reasonable opinion
constitute a breach of:

 

(i)                                    any law or regulation;

 

(ii)                                 any fiduciary duty; or

 

(iii)                              any duty of confidentiality.

 

(D)                              If a Party fails to confirm whether or not it
is a FATCA Exempt Party or to supply forms, documentation or other information
requested in accordance with paragraph (A)(i) or (A)(ii) above (including, for
the avoidance of doubt, where paragraph (C) above applies), then such Party
shall be treated for the purposes of the Finance Documents (and payments under
them) as if it is not a FATCA Exempt Party until such time as the Party in
question provides the requested confirmation, forms, documentation or other
information.

 

59

--------------------------------------------------------------------------------


 

15.8                       FATCA Deduction

 

(A)                              Each Party may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(B)                              Each Party shall promptly, upon becoming aware
that it must make a FATCA Deduction (or that there is any change in the rate or
the basis of such FATCA Deduction), notify the Party to whom it is making the
payment and, in addition, notify the Parent Company, the Agent and the other
Finance Parties.

 

15.9                       Survival of obligations

 

Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause 15 shall survive the payment in full by the Obligors of all
obligations under this Agreement and the termination of this Agreement.

 

16.                              INCREASED COSTS

 

16.1                       Increased Costs

 

(A)                              Subject to Clause 16.3 (Exceptions) the Parent
Company shall, within five Business Days of a demand by the Agent, pay for the
account of a Finance Party an amount equal to the Increased Costs incurred by
that Finance Party or any of its Affiliates as a result of (i) the introduction
of or any change in (or in the judicial or generally accepted interpretation or
the administration or application of) any law or regulation, (ii) compliance
with any law or regulation made after the date of this Agreement or (iii) the
application of or compliance with Basel III or CRD IV (each as defined in Clause
16.3 (Exceptions) below), provided that the relevant Finance Party confirms to
the Agent and the Parent Company that it is seeking to recover Basel III or CRD
IV costs to a similar extent from its borrowers generally where the facilities
extended to such borrowers include a right for the Finance Party to recover such
costs.

 

(B)                              In this Agreement “Increased Costs” means:

 

(i)                                    a reduction in the rate of return from a
Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                 an additional or increased cost; or

 

(iii)                              a reduction of any amount due and payable
under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its

 

60

--------------------------------------------------------------------------------


 

Commitment or funding or performing its obligations under any Finance Document.

 

16.2                       Increased Costs claims

 

(A)                              A Finance Party intending to make a claim
pursuant to Clause 16.1 (Increased Costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Parent Company.

 

(B)                              Each Finance Party shall, as soon as
practicable after a demand by the Agent, provide a certificate confirming the
amount of its Increased Costs.

 

16.3                       Exceptions

 

(A)                              Clause 16.1 (Increased Costs) does not apply to
the extent any Increased Cost is:

 

(i)                                    attributable to a Tax Deduction required
by law to be made by an Obligor or to a FATCA Deduction required to be made by
any person;

 

(ii)                                 compensated for by Clause 15.3 (Tax
indemnity), Clause 15.5 (Stamp Taxes) or Clause 15.6 (VAT) (or would have been
compensated for under those clauses but was not so compensated for because any
of the exclusions, exceptions or carve-outs to such clauses applied);

 

(iii)                              attributable to the wilful breach by the
relevant Finance Party or its Affiliates of any law or regulation;

 

(iv)                             incurred more than 180 days before the date on
which the Finance Party makes a claim in accordance with Clause 16.2 (Increased
Costs claims) or gives notice to the Parent Company (through the Agent) of its
intention to do so (and provided that if any such notice is given, the
applicable claim must then be made no later than 365 days after the date of such
notice), unless a determination of the amount incurred could only be made on or
after the latest date described above; or

 

(v)                                attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (but excluding any amendment arising out of Basel III) (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates).

 

(B)                              In this Clause 16.3:

 

(i)                                    a reference to a “Tax Deduction” has the
same meaning given to the term in Clause 15.1 (Definitions);

 

61

--------------------------------------------------------------------------------


 

(ii)                                 “Basel III” means:

 

(a)                                the agreements on capital requirements, a
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision in
December 2010, each as amended, supplemented and restated;

 

(b)                                the rules for global systemically important
banks contained in “Global systemically important banks: assessment methodology
and the additional loss absorbency requirement — Rules text” published by the
Basel Committee on Banking Supervision in November 2011, as amended,
supplemented or restated; and

 

(c)                                 any further guidance or standards published
by the Basel Committee on Banking Supervision relating to “Basel III”; and

 

(iii)                              “CRD IV” means:

 

(a)                                Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms; and

 

(b)                                Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

 

17.                              OTHER INDEMNITIES

 

17.1                       Currency indemnity

 

(A)                              If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                    making or filing a claim or proof against
that Obligor; or

 

(ii)                                 obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (i) the rate of exchange used to convert that Sum from the

 

62

--------------------------------------------------------------------------------


 

First Currency into the Second Currency and (ii) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(B)                              Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

17.2                       Other indemnities

 

The Parent Company shall (or shall procure that an Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:

 

(A)                              the occurrence of any Event of Default;

 

(B)                              a failure by an Obligor to pay any amount due
under a Finance Document on its due date, including, without limitation, any
cost, loss or liability arising as a result of Clause 31 (Sharing among the
Finance Parties);

 

(C)                              funding, or making arrangements to fund, its
participation in a Loan requested by a Borrower (or the Parent Company on behalf
of a Borrower) in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

 

(D)                              a Loan (or part of a Loan) not being prepaid in
accordance with a notice of prepayment given by a Borrower or the Parent
Company.

 

17.3                       Acquisition Indemnity

 

(A)                              The Parent Company shall (or shall procure that
an Obligor will) within five Business Days of demand indemnify each Indemnified
Person against any liability, loss, cost or expense (including reasonable legal
fees) incurred by or awarded against that Indemnified Person arising out of, in
connection with or based on:

 

(i)                                    the Acquisition (whether or not
completed); or

 

(ii)                                 the use of proceeds of any Loan,

 

except to the extent such liability, loss, cost or expense (including reasonable
legal fees) incurred or awarded against an Indemnified Person results from any
breach by that Indemnified Person of a Finance Document or results directly from
the fraud, gross negligence or wilful misconduct of that Indemnified Person.

 

(B)                              The Parent Company shall (or shall procure that
an Obligor will) within five Business Days of demand indemnify each Indemnified
Person against any third party cost or expense (including reasonable legal fees)
incurred by any Indemnified Person in connection with investigating, preparing,
pursuing or

 

63

--------------------------------------------------------------------------------


 

defending any action, claim, suit, investigation or proceeding arising out of or
in connection with, or based on the matters referred to in paragraph (A)(i) or
(ii) above, except to the extent such cost or expense (including legal fees)
results directly from the fraud, gross negligence or wilful misconduct of that
Indemnified Person.

 

(C)                              For the purposes of this Clause 17.3,
“Indemnified Person” means each Finance Party in its capacity as such, any of
its Affiliates and each of its (or its Affiliates’) respective directors,
officers, employees and agents.

 

(D)                              No Finance Party shall have any duty or
obligation, whether as fiduciary for any Indemnified Person or otherwise, to
recover any payment made or required to be made under paragraph (A) or
(B) above.

 

(E)                               The Parent Company agrees that no Indemnified
Person shall have any liability to the Company or any of its Affiliates for or
in connection with anything referred to in paragraph (A) or (B) above except for
any such liability, damages, loss, cost or expense incurred by the Company or
any of its Affiliates that results directly from any breach by that Indemnified
Person of any Finance Document or from the fraud, gross negligence or wilful
misconduct of that Indemnified Person.

 

17.4                       Indemnity to the Agent

 

The Parent Company shall, within five Business Days of demand, indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

 

(A)                              investigating any event which it reasonably
believes is a Default;

 

(B)                              acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised; or

 

(C)                              instructing lawyers, accountants, Tax advisers,
surveyors or other professional advisers or experts as permitted under this
Agreement.

 

18.                              MITIGATION BY THE LENDERS

 

18.1                       Mitigation

 

(A)                              Each Finance Party shall, in consultation with
the Parent Company, take all reasonable steps to mitigate any circumstances
which arise and which would result in any amount becoming payable under or
pursuant to, or cancelled pursuant to, any of Clause 7.1 (Illegality), Clause 15
(Tax gross-up and indemnities) or Clause 16 (Increased Costs) including (but not
limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.

 

(B)                              Paragraph (A) above does not in any way limit
the obligations of any Obligor under the Finance Documents.

 

64

--------------------------------------------------------------------------------


 

(C)                              Each Finance Party shall notify the Agent as
soon as reasonably practicable after it becomes aware that any circumstances of
the kind described in paragraph (A) above have arisen or may arise. The Agent
shall notify the Parent Company promptly of any such notification from a Finance
Party.

 

18.2                       Limitation of liability

 

(A)                              The Parent Company shall indemnify each Finance
Party for all costs and expenses reasonably incurred by that Finance Party as a
result of steps taken by it under Clause 18.1 (Mitigation).

 

(B)                              A Finance Party is not obliged to take any
steps under Clause 18.1 (Mitigation) if, in the opinion of that Finance Party
(acting reasonably), to do so might be prejudicial to it.

 

19.                              COSTS AND EXPENSES

 

19.1                       Transaction expenses

 

The Parent Company shall promptly on demand pay the Agent and the Arrangers
reasonable professional fees and all out of pocket expenses (including legal
fees subject to any cap referred to in a Fee Letter but excluding any transfer
Taxes in respect of any assignment or transfer by a Lender) properly incurred by
any of them in connection with the negotiation, preparation, printing and
execution of:

 

(A)                              this Agreement and any other documents referred
to in this Agreement; and

 

(B)                              any other Finance Documents executed after the
date of this Agreement.

 

19.2                       Amendment costs

 

If:

 

(A)                              an Obligor requests an amendment, waiver or
consent; or

 

(B)                              an amendment is required pursuant to Clause
32.10 (Change of currency),

 

the Parent Company shall, within five Business Days of demand, reimburse the
Agent for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent in responding to, evaluating, negotiating or complying
with that request or requirement.

 

19.3                       Enforcement costs

 

The Parent Company shall, within five Business Days of demand, pay to each
Finance Party the amount of all:

 

(A)                              reasonable costs and expenses (including legal
fees) incurred by that Finance Party in connection with the preservation; and

 

65

--------------------------------------------------------------------------------


 

(B)                              costs and expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement,

 

of any rights under any Finance Document.

 

66

--------------------------------------------------------------------------------


 

SECTION 7
GUARANTEE

 

20.                              GUARANTEE AND INDEMNITY

 

20.1                       Guarantee and indemnity

 

Each Guarantor irrevocably and unconditionally jointly and severally:

 

(A)                              guarantees to each Finance Party punctual
performance by each Borrower of all that Borrower’s obligations under the
Finance Documents;

 

(B)                              undertakes with each Finance Party that
whenever a Borrower does not pay any amount when due under or in connection with
any Finance Document, that Guarantor shall immediately on demand pay that amount
as if it were the principal obligor; and

 

(C)                              indemnifies each Finance Party immediately on
demand against any cost, loss or liability suffered by that Finance Party if any
obligation guaranteed by it is or becomes unenforceable, invalid or illegal. The
amount of the cost, loss or liability shall be equal to the amount which that
Finance Party would otherwise have been entitled to recover.

 

20.2                       Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

20.3                       Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

(A)                              the liability of each Obligor shall continue as
if the payment, discharge, avoidance or reduction had not occurred; and

 

(B)                              each Finance Party shall be entitled to recover
the value or amount of that security or payment from each Obligor, as if the
payment, discharge, avoidance or reduction had not occurred.

 

20.4                       Waiver of defences

 

The obligations of each Guarantor under this Clause 20 (Guarantee and indemnity)
will not be affected by an act, omission, matter or thing which, but for this
Clause 20.4, would reduce, release or prejudice any of its obligations under
this Clause 20 (Guarantee and indemnity) (without limitation and whether or not
known to it or any Finance Party) including:

 

67

--------------------------------------------------------------------------------


 

(A)                              any time, waiver or consent granted to, or
composition with, any Obligor or other person;

 

(B)                              the release of any other Obligor or any other
person under the terms of any composition or arrangement with any creditor of
any member of the Group;

 

(C)                              the taking, variation, compromise, exchange,
renewal or release of, or refusal or neglect to perfect, take up or enforce, any
rights against, or security over assets of, any Obligor or other person or any
non-presentation or non-observance of any formality or other requirement in
respect of any instrument or any failure to realise the full value of any
security;

 

(D)                              any incapacity or lack of power, authority or
legal personality of or dissolution or change in the members or status of an
Obligor or any other person;

 

(E)                               any amendment (however fundamental) or
replacement of a Finance Document or any other document or security;

 

(F)                                any unenforceability, illegality or
invalidity of any obligation of any person under any Finance Document or any
other document or security; or

 

(G)                              any insolvency or similar proceedings.

 

20.5                       Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 20 (Guarantee and indemnity). This waiver applies
irrespective of any law or any provision of a Finance Document to the contrary.

 

20.6                       Appropriations

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

 

(A)                              refrain from applying or enforcing any other
moneys, security or rights held or received by that Finance Party (or any
trustee or agent on its behalf) in respect of those amounts, or apply and
enforce the same in such manner and order as it sees fit (whether against those
amounts or otherwise) and no Guarantor shall be entitled to the benefit of the
same; and

 

(B)                              hold in an interest-bearing suspense account
any moneys received from any Guarantor or on account of any Guarantor’s
liability under this Clause 20 (Guarantee and indemnity).

 

68

--------------------------------------------------------------------------------


 

20.7                       Deferral of Guarantors’ rights

 

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents (including under Clause 20.11 (Limitations on guarantee under US
law)):

 

(A)                              to be indemnified by an Obligor;

 

(B)                              to claim any contribution from any other
guarantor of any Obligor’s obligations under the Finance Documents; and/or

 

(C)                              to take the benefit (in whole or in part and
whether by way of subrogation or otherwise) of any rights of the Finance Parties
under the Finance Documents or of any other guarantee or security taken pursuant
to, or in connection with, the Finance Documents by any Finance Party.

 

20.8                       Release of Guarantor’s right of contribution

 

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

(A)                              that Retiring Guarantor is released by each
other Guarantor from any liability (whether past, present or future and whether
actual or contingent) to make a contribution to any other Guarantor arising by
reason of the performance by any other Guarantor of its obligations under the
Finance Documents; and

 

(B)                              each other Guarantor waives any rights it may
have by reason of the performance of its obligations under the Finance Documents
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under any Finance Document or of
any other security taken pursuant to, or in connection with, any Finance
Document where such rights or security are granted by or in relation to the
assets of the Retiring Guarantor.

 

20.9                       Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

20.10                Waiver of defences under Jersey law

 

Each Obligor irrevocably and unconditionally waives such right as it may have or
claim under Jersey law:

 

(A)                              whether by virtue of the droit de discussion or
otherwise to require that recourse be had by any Finance Party to the assets of
any other Obligor or any other

 

69

--------------------------------------------------------------------------------


 

person before any claim is enforced against that Obligor in respect of the
obligations assumed by it under any of the Finance Documents;

 

(B)                              whether by virtue of the droit de division or
otherwise to require that any liability under any of the Finance Documents be
divided or apportioned with any other Obligor or any other person or reduced in
any manner whatsoever; and

 

(C)                              to require that any other Obligor and/or any
other person be joined in, or otherwise made a party to, any proceedings brought
against it in respect of its obligations under any Finance Document,

 

and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.

 

20.11                Limitations on guarantee under US law

 

(A)                              Notwithstanding anything to the contrary
contained herein or in any other Finance Document:

 

(i)                                    each Finance Party agrees that the
maximum liability of each Guarantor under this Clause 20 shall in no event
exceed an amount equal to the greatest amount that would not render such
Guarantor’s obligations hereunder and under the other Finance Documents subject
to avoidance under US Bankruptcy Law or to being set aside, avoided or annulled
under any Fraudulent Transfer Law, in each case after giving effect to:

 

(a)                                all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Law
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to any Borrower to the extent that such Financial
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder); and

 

(b)                                the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Law) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to:

 

(1)                                applicable law; or

 

(2)                                any other agreement providing for an
equitable allocation among such Guarantor and the borrowers and other Guarantors
of obligations arising under this Agreement or other guarantees of such
obligations by such parties; and

 

70

--------------------------------------------------------------------------------


 

(ii)                                 each Party agrees that, in the event any
payment or distribution is made on any date by a Guarantor under this Clause 20,
each such Guarantor shall (subject to Clause 20.7 (Deferral of Guarantors’
rights) above) be entitled to be indemnified from each other Guarantor in an
amount equal to such payment, in each case multiplied by a fraction of which the
numerator shall be the net worth of the contributing Guarantor and the
denominator shall be the aggregate net worth of all the Guarantors.

 

71

--------------------------------------------------------------------------------


 

SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

21.                              REPRESENTATIONS

 

21.1                       Time of Representations

 

(A)                              Subject to paragraph (B) below, each Obligor
makes the representations and warranties set out in this Clause 21 to each
Finance Party on the date of this Agreement.

 

(B)                              The representations given at paragraphs (B) and
(C) of Clause 21.11 (No misleading information) below are made on the
Information Memorandum Date and on the close of Syndication only.

 

21.2                       Status

 

(A)                              It is a corporation or a company, as
applicable, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 

(B)                              It and each of its Subsidiaries has the power
to own its assets and carry on its business as it is being conducted.

 

21.3                       Binding obligations

 

The obligations expressed to be assumed by it in each Finance Document are,
subject to laws or legal procedures affecting the enforceability of creditors’
rights generally and any other reservations set out in the legal opinions listed
in Schedule 2 (Conditions precedent) or delivered in connection with an
Obligor’s accession to this Agreement, legal, valid, binding and enforceable
obligations.

 

21.4                       Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

(A)                              any law or regulation applicable to it;

 

(B)                              its or any of its Subsidiaries’ constitutional
documents; or

 

(C)                              any agreement or instrument binding upon it or
any of its Subsidiaries or any of its or any of its Subsidiaries’ assets which
conflict would reasonably be likely to have a Material Adverse Effect.

 

21.5                       Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated for it by
those Finance Documents.

 

72

--------------------------------------------------------------------------------


 

21.6                       Validity and admissibility in evidence

 

All Authorisations required:

 

(A)                              to enable it lawfully to enter into, exercise
its rights and comply with its obligations in the Finance Documents to which it
is a party; and

 

(B)                              to make the Finance Documents to which it is a
party admissible in evidence in its jurisdiction of incorporation,

 

(other than as disclosed in a legal opinion delivered to the Agent pursuant to
Part I of Schedule 2 (Conditions precedent) or in connection with an Obligor’s
accession to this Agreement) have been obtained or effected and are in full
force and effect.

 

21.7                       Governing law and enforcement

 

(A)                              The choice of English law as the governing law
of the Finance Documents will be recognised and enforced in its jurisdiction of
incorporation.

 

(B)                              Any judgment obtained in England in relation to
a Finance Document will be recognised and enforced in its jurisdiction of
incorporation.

 

21.8                       Deduction of Tax

 

It is not required to make any deduction for or on account of:

 

(A)                              United Kingdom Tax from any payment it may make
under any Finance Document to a Lender so long as the Lender is a UK Qualifying
Lender falling within paragraph (a)(i) of the definition of “Qualifying Lender”
in Clause 15.1(A) (Definitions);

 

(B)                              Irish Tax from any payment it may make under
any Finance Document to a Lender so long as the Lender is an Irish Qualifying
Lender (provided that where the Irish Qualifying Lender is a Treaty Lender with
respect to Ireland all procedural formalities have been completed); and

 

(C)                              Jersey Tax from any payment it may make under
any Finance Document to a Lender.

 

73

--------------------------------------------------------------------------------


 

21.9                       No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents other than in respect of an
assignment or transfer by a Lender.

 

21.10                No default

 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.

 

21.11                No misleading information

 

Save as disclosed in writing to the Agent and the Arrangers prior to the date of
this Agreement or in the case of paragraphs (B) and (C) below, prior to the
close of Syndication:

 

(A)                              any factual information, including any
information which discloses evidence of material litigation which is pending or
threatened, provided by or on behalf of any member of the Group to any of the
Finance Parties prior to the date of this Agreement in connection with its entry
into this Agreement was true and accurate in all material respects as at the
date it was provided or as at the date (if any) at which it is stated;

 

(B)                              no information has been given or withheld that
results in the information referred to in paragraph (A) above being untrue or
misleading in any material respect;

 

(C)                              any factual information contained in the
Information Memorandum provided by or on behalf of any member of the Group was
(to the best of the Company’s knowledge and belief, having made reasonable
enquiries, in the case of factual information relating to the Target), true and
accurate and complete in all material respects as at the date of the Information
Memorandum or (as the case may be) as at the date the information is expressed
to be given and nothing has occurred or been omitted which would result in the
information being inaccurate or misleading in any material respect; and

 

(D)                              as of the date of this Agreement, there has
been no change in the business or the consolidated financial condition of the
Group since the date of its last audited financial statements that would have a
Material Adverse Effect.

 

21.12                Financial statements

 

In the case of the Parent Company only:

 

(A)                              Its Original Financial Statements were prepared
in accordance with US GAAP consistently applied.

 

74

--------------------------------------------------------------------------------


 

(B)                              Its Original Financial Statements fairly
represent its financial condition and operations (consolidated) during the
relevant financial year.

 

21.13                Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

21.14                Anti-corruption law

 

Its policy is to conduct its businesses in compliance with applicable
anti-corruption laws and it has instituted and maintained, and will continue to
maintain, policies and procedures reasonably designed to promote compliance with
such laws.

 

21.15                Sanctions

 

Its policy is and will continue to be to conduct its businesses in compliance
with applicable sanctions enforced by the U.S. Department of Treasury’s Office
of Foreign Assets Control, the United Nations Security Council and the European
Union or Her Majesty’s Treasury (collectively, “Sanctions”).

 

21.16                ERISA Matters

 

No Obligor or ERISA Affiliate has during the past five years maintained,
contributed to or had an obligation to contribute to any Employee Plan or
Multiemployer Plan.

 

21.17                Federal Reserve regulations

 

No part of the proceeds of any Utilisation will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which violates the provisions of the regulations of the Federal Reserve Board.

 

21.18                The Parent Company

 

As a matter of Irish law, the Parent Company is resident for Tax purposes in
Ireland on the basis that its place of central management and control is in
Ireland.

 

21.19                Repetition

 

(A)                              The Repeating Representations are deemed to be
made by each Obligor (by reference to the facts and circumstances then existing)
on:

 

(i)                                    the date of each Utilisation Request and
the first day of each Interest Period;

 

(ii)                                 in the case of an Additional Obligor, the
day on which such company becomes (or it is proposed that such company becomes)
an Additional Obligor; and

 

75

--------------------------------------------------------------------------------


 

(iii)                              each Newco Scheme Date.

 

(B)                              The representation in Clause 21.14
(Anti-corruption law) is deemed to be made by each Additional Obligor (by
reference to the facts and circumstances then existing) on the day on which such
company becomes (or it is proposed that such company becomes) an Additional
Obligor.

 

22.                              INFORMATION UNDERTAKINGS

 

The undertakings in this Clause 22 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

22.1                       Financial statements

 

The Parent Company shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(A)                              by the end of the following Business Day after
the same becomes publicly available, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year; and

 

(B)                              by the end of the following Business Day after
the same becomes publicly available, but in any event within 90 days after the
end of the first half of each of its financial years, its unaudited consolidated
financial statements for that financial half year.

 

22.2                       Compliance Certificate

 

(A)                              The Parent Company shall supply to the Agent,
with each set of financial statements delivered pursuant to paragraphs (A) and
(B) of Clause 22.1 (Financial statements), a Compliance Certificate setting out
(in reasonable detail) computations as to compliance with Clause 23 (Financial
covenants) as at the date as at which those financial statements were drawn up.

 

(B)                              Each Compliance Certificate shall be signed by
two signatories of the Parent Company authorised pursuant to the resolutions and
by reference to specified signatures, in each case as referred to in Schedule 2
(Conditions precedent) and as may be updated from time to time in a manner
satisfactory to the Agent (acting reasonably).

 

22.3                       Requirements as to financial statements

 

(A)                              The Parent Company shall procure that each set
of financial statements delivered pursuant to Clause 22.1 (Financial statements)
is prepared using US GAAP.

 

(B)                              Following the completion of any Newco Scheme,
Top Newco shall supply to the Agent, together with its audited consolidated
financial statements for the financial year in which the relevant Newco Scheme
has completed and required

 

76

--------------------------------------------------------------------------------


 

to be delivered pursuant to paragraph (A) of Clause 22.1 (Financial statements),
a reconciliation between those consolidated financial statements and the
consolidated financial statements of the Company or, as applicable, the
previously interposed Top Newco relevant to the financial year in which the
Newco Scheme has completed.

 

(C)                              The Parent Company shall procure that each set
of financial statements delivered pursuant to Clause 22.1 (Financial statements)
is prepared using US GAAP and accounting practices and financial reference
periods consistent with those applied in the preparation of the Original
Financial Statements unless, in relation to any set of financial statements:

 

(i)                                    there has been a change in US GAAP or
accounting practices which is relevant to the preparation of that set of
financial statements but which does not have any impact upon calculations for
the purposes of establishing compliance with Clause 23.2 (Financial condition),
and such change has been disclosed in a Form 10K or 10Q statement filed by (or
on behalf of) the Parent Company with the SEC; or

 

(ii)                                 there has been a change in:

 

(a)                                US GAAP or accounting practices which has an
impact upon calculations for the purposes of establishing compliance with Clause
23.2 (Financial condition); or

 

(b)                                financial reference periods; and

 

the Parent Company notifies the Agent that there has been such change and
delivers to the Agent, if and to the extent reasonably necessary for the
purposes of establishing compliance with Clause 23.2 (Financial condition)
taking into account any disclosure which has been made in any relevant Form 10K
or 10Q filed by (or on behalf of) the Parent with the SEC:

 

(1)                                a description of any change necessary for
those financial statements to reflect the US GAAP, accounting practices and
reference periods upon which those Original Financial Statements were prepared;
and

 

(2)                                sufficient information, in form and substance
as may reasonably be required by the Agent, to enable the Lenders to determine
whether Clause 23 (Financial covenants) has been complied with and make an
accurate comparison between the financial position indicated in those financial
statements and those Original Financial Statements.

 

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

 

(D)                              If the Parent Company notifies the Agent of a
change in accordance with paragraph (C)(ii)(a) above, the Parent Company and
Agent shall enter into negotiations in good faith with a view to agreeing:

 

77

--------------------------------------------------------------------------------


 

(i)                                    whether or not the change might result in
any material alteration in the commercial effect of any of the terms of this
Agreement; and

 

(ii)                                 if so, any amendments to this Agreement
which may be necessary to ensure that the change does not result in any material
alteration in the commercial effect of those terms,

 

and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.

 

22.4                       Information: miscellaneous

 

The Parent Company shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

(A)                              all documents dispatched by the Parent Company
to its shareholders (or any class of them) or its creditors generally at the
same time as they are dispatched;

 

(B)                              copies of any public announcement made by the
Parent Company which discloses the details of any material litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group; and

 

(C)                              promptly, such further information as any
Finance Party (through the Agent) may reasonably request at reasonable times and
at reasonable intervals.

 

22.5                       Notification of default

 

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification regarding such Default has already been
provided by another Obligor).

 

22.6                       “Know your customer” checks

 

(A)                              If:

 

(i)                                    the introduction of or any change in (or
in the interpretation, administration or application of) any law or regulation
made after the date of this Agreement;

 

(ii)                                 any change in the status of an Obligor or
the composition of the shareholders of an Obligor after the date of this
Agreement; or

 

(iii)                              a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender (which would be permitted under Clause 27 (Changes to the Lenders))
prior to such assignment or transfer,

 

78

--------------------------------------------------------------------------------


 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor’s possession or control reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (iii) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (iii) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.

 

(B)                              Each Lender shall promptly upon the request of
the Agent supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself) in order for the
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks required under all applicable laws and
regulations pursuant to the transactions contemplated in the Finance Documents.

 

(C)                              The Parent Company shall, by not less than ten
Business Days’ prior written notice to the Agent, notify the Agent (which shall
promptly notify the Lenders) of its intention to request that one of its
Subsidiaries becomes an Additional Obligor pursuant to Clause 28 (Changes to the
Obligors).

 

(D)                              Following the giving of any notice pursuant to
paragraph (C) above, if the accession of such Additional Obligor obliges the
Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Parent Company shall promptly upon the request
of the Agent or any Lender supply, or procure the supply of, such documentation
and other evidence as is reasonably requested by the Agent (for itself or on
behalf of any Lender) or any Lender (for itself or on behalf of any prospective
new Lender) in order for the Agent or such Lender or any prospective new Lender
to carry out and be satisfied it has complied with the results of all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the accession of such Subsidiary to this Agreement as an
Additional Obligor.

 

22.7                       “Know your customer” confirmation

 

Each Lender confirms as at the date of this Agreement that, under “know your
customer” requirements in existence as at the date of this Agreement, it does
not require financial statements for Obligors other than the Company.

 

79

--------------------------------------------------------------------------------


 

23.                              FINANCIAL COVENANTS

 

23.1                       Financial definitions

 

(A)                              For the purpose of this Clause 23, amounts
computed for the Group shall represent those assets, liabilities, income and
expenses contained in the accounting records of the Parent Company and its
Subsidiaries.  For the avoidance of doubt, such amounts and the financial
covenants shall not include any assets, liabilities, income and expenses
recorded in any variable interest entity which the Group consolidates under US
GAAP pursuant to Accounting Standards Codification 810, Consolidation (formerly
FIN 46(R), Consolidation of Variable Interest Entities - An Interpretation of
ARB No. 51, as amended by FAS 167, Amendments to FASB Interpretation No. 46(R)).

 

(B)                              In this Clause 23 (Financial covenants):

 

“Acquisition Costs” means all fees, costs and expenses, stamp, registration and
other Taxes incurred by the Parent Company or any other member of the Group in
connection with any acquisition following the date of this Agreement.

 

“Borrowings” means, at any time, any indebtedness in respect of:

 

(a)                                the principal amount of moneys borrowed and
any net debit balances at banks after application of applicable account pooling
arrangements;

 

(b)                                the principal amount raised under acceptance
credit facilities other than acceptances relating to the purchase or sale of
goods in the ordinary course of trading;

 

(c)                                 the principal amount of any debenture, bond,
note, loan stock, commercial paper or other securities;

 

(d)                                the capitalised element of indebtedness under
finance leases or capital leases entered into primarily as a method of raising
finance or financing the acquisition of the asset leased;

 

(e)                                 receivables sold or discounted other than
receivables sold or discounted in the ordinary course of trading or on
non-recourse terms;

 

(f)                                  indebtedness arising from deferred payment
agreements except in the ordinary course of trading (and excluding, for the
avoidance of doubt, milestone and deferred consideration payments in respect of
acquisitions of shares or other assets which are the subject of any
acquisition);

 

(g)                                 any fixed or minimum premium payable on
repayment of any debt instrument;

 

(h)                                principal amounts raised under any other
transaction having the commercial effect of a borrowing; or

 

80

--------------------------------------------------------------------------------


 

(i)                                    (without double counting) any guarantee,
indemnity or similar assurance for any of the items referred to in paragraphs
(a) to (h) above.

 

“Cash” means, at any time:

 

(a)                                cash at bank denominated in sterling,
dollars, euro or other currency freely convertible into dollars and freely
transferable and credited to an account in the name of a member of the Group
with a reputable financial institution and to which a member of the Group is
alone beneficially entitled and for so long as that cash is repayable on demand,
provided that:

 

(i)                                    repayment of that cash is not contingent
on the prior discharge of any other indebtedness of any Group member or of any
other person whatsoever or on the satisfaction of any other condition;

 

(ii)                                 there is no Security over that cash except
Security created or constituted pursuant to a Finance Document or Security
securing obligations of a member of the Group granted in favour of another
member of the Group; and

 

(iii)                              such cash is freely and immediately available
and convertible into dollars to be applied in repayment or prepayment of the
Borrowings; and

 

(b)                               to the extent the relevant indebtedness is
included in Borrowings, cash collateral provided for such indebtedness up to a
maximum amount equal to the principal amount of such indebtedness.

 

“Cash Equivalent Investments” means:

 

(a)                                debt securities denominated in sterling,
dollars, euro or other currency freely convertible into dollars issued by, or
unconditionally guaranteed by, the United Kingdom or the United States of
America which are not convertible into any other form of security and having not
more than three months to final maturity;

 

(b)                                debt securities denominated in sterling,
dollars or euro or other currency freely convertible into dollars which are not
convertible into any other form of security, and having not more than three
months to final maturity, at all times rated P-1 (Moody’s Investor Services
Inc.) or A-1 (Standard & Poor’s Corporation) and which are not issued or
guaranteed by any member of the Group;

 

(c)                                 certificates of deposit denominated in
sterling, dollars or euro or other currency freely convertible into dollars
issued by, and acceptances by, banking institutions authorised under applicable
legislation of the United Kingdom rated P-1 (Moody’s Investor Services Inc.) or
A-1 (Standard & Poor’s Corporation); and

 

81

--------------------------------------------------------------------------------


 

(d)                                other securities (if any) approved in writing
by the Agent,

 

provided that:

 

(i)                                    there is no Security over the investments
referred to in paragraphs (a) to (d) above except Security created or
constituted pursuant to a Finance Document or Security securing obligations of a
member of the Group granted in favour of another member of the Group; and

 

(ii)                                 cash proceeds of the investments referred
to in paragraphs (a) to (d) above are freely and immediately available and
convertible into dollars to be applied in repayment or prepayment of the
Borrowings.

 

“EBITDA” means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):

 

(a)                                before deducting any corporation tax or other
Taxes on income, profits or gains;

 

(b)                                before deducting interest payable and before
adding interest receivable;

 

(c)                                 before deducting unusual or non-recurring
losses or charges, provided that any accruals or reserves in the ordinary course
of business shall be excluded (and, for the avoidance of doubt, up-front
milestone and licensing payments which have been charged to the income statement
on initial recognition under US GAAP shall constitute unusual or non-recurring
losses or charges and accordingly shall not be deducted from EBITDA);

 

(d)                                before adding extraordinary gains and
non-cash gains;

 

(e)                                 after deducting the amount of net profit (or
adding back the amount of net loss) of any Group company (other than the Parent
Company) which is attributable to any third party (other than another Group
company) which is a shareholder in that Group company;

 

(f)                                  after adding back the amount of any loss
and after deducting the amount of any gain against book value arising on a
disposal of any asset (other than stock disposed of in the ordinary course of
trading);

 

(g)                                 after deducting any income (to the extent
not received in cash) and adding back any loss from any associate or joint
venture or any other companies in which a Group company has a minority interest;

 

(h)                                before deducting any depreciation or
amortisation;

 

(i)                                    before deducting any distributions;

 

82

--------------------------------------------------------------------------------


 

(j)                                   before deducting any non-cash write-offs
of in-process research and development, goodwill, non-cash stock compensation
charges, non-cash stock revaluation charges arising on an acquisition and
non-cash write-offs of any investments, intellectual property or fixed assets;

 

(k)                                before adding or deducting any changes in the
fair value of contingent consideration; and

 

(l)                                    before deducting any Acquisition Costs.

 

For the purposes of paragraph (A) of Clause 23.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period.

 

“Liquid Investments” means at any time:

 

(a)                                any investment in marketable debt obligations
for which a recognised trading market exists and which are not convertible or
exchangeable to any other security provided that:

 

(i)                                    each obligation has a credit rating of
either A or A-1 or higher by Standard & Poor’s Corporation (or in each case the
equivalent rating including the equivalent money market fund rating by
Standard & Poor’s Corporation) or A2 or P-1 or higher by Moody’s Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by Moody’s Investor Services Inc.) and further provided
that no more than 25 per cent. of all such investments shall be rated A and A-1
by Standard & Poor’s Corporation (and in each case the equivalent rating
including the equivalent money market fund rating by Standard & Poor’s
Corporation) and A2 and P-1 by Moody’s Investor Services Inc. (and in each case
the equivalent rating including the equivalent money market fund rating by
Moody’s Investor Services Inc.);

 

(ii)                                 each obligation is beneficially owned by a
member of the Group;

 

(iii)                              no obligation is issued by or guaranteed by a
member of the Group; and

 

(iv)                             there is no Security over such obligation save
pursuant to the Finance Documents or Security securing obligations of a member
of the Group granted in favour of another member of the Group; and

 

(b)                               any investment accessible within 30 days in
money market funds which have a credit rating of either A-1 or higher by
Standard & Poor’s Corporation (or in each case the equivalent rating including
the

 

83

--------------------------------------------------------------------------------


 

equivalent money market fund rating by Standard & Poor’s Corporation) or P-1 or
higher by Moody’s Investor Services Inc. (or in each case the equivalent rating
including the equivalent money market fund rating by Moody’s Investor Services
Inc.) or Rule 2a7 Money Market Funds as defined in the US Investment Company Act
1940 provided that:

 

(i)                                    such investment is beneficially owned by
a member of the Group; and

 

(ii)                                 there is no Security over such investment
save pursuant to the Finance Documents or Security securing obligations of a
member of the Group granted in favour of another member of the Group,

 

provided that the cash proceeds of the investments referred to in paragraphs
(a) and (b) above, either through sale or redemption, are freely and immediately
available and convertible into dollars to be applied in repayment or prepayment
of the Borrowings.

 

“Net Debt” means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.

 

“Net Interest” means, in respect of any Relevant Period, the sum of (i) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (ii) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of front end or one off specific upfront arrangement fees payable
under or in connection with this Agreement or any Fee Letter or under any other
agreement or fee letter relating to any other Borrowings incurred for the
purposes of an acquisition. For the purposes of this definition:

 

(a)                                prior to the delivery of a valuation judgment
by the relevant court in connection with any “appraisal” or similar proceedings
brought by former common stockholders or shareholders of any company acquired by
any member of the Group after the date of this Agreement, the amount of interest
and similar charges payable by the Group in respect of any potential award in
such proceedings shall be deemed to be as recorded in the Group’s financial
statements for the Relevant Period; and

 

(b)                                following the delivery of a valuation
judgment by the relevant court in connection with the proceedings described in
paragraph (a) above, and following any revised valuation judgment on appeal from
such proceedings, the amount of interest and similar charges payable by the
Group in respect of the court’s valuation shall be as determined by the court,
but allocated on a pro rata basis from (and including) the calendar month in
which the relevant acquisition is consummated to

 

84

--------------------------------------------------------------------------------


 

(but excluding) the calendar month in which such interest or similar charges are
actually paid.

 

“Relevant Period” means each period of twelve months ending on the last day of
the Parent Company’s financial year and each period of twelve months ending on
the last day of the first half of the Parent Company’s financial year, with the
first such period ending on 31 December 2015.

 

23.2                       Financial condition

 

The Parent Company shall ensure that:

 

(A)                              the ratio of Net Debt to EBITDA of the Group in
respect of the most recently ended Relevant Period (the “Leverage Ratio”) shall
not at any time exceed 3.5:1, except that, following the Acquisition or (except
in the case of an In-licensing Acquisition (as defined below)) any other
acquisition by the Group for a consideration which includes a cash element of at
least US$ 250,000,000, the Parent Company may elect:

 

(i)                                    in respect of the Relevant Period in
which the Acquisition or such other acquisition was completed, to increase the
maximum allowable Leverage Ratio to 5.5:1;

 

(ii)                                 in respect of the first Relevant Period
immediately following the Relevant Period referred to in paragraph (i) above, to
increase the maximum allowable Leverage Ratio to 5.0:1; and

 

(iii)                              in respect of the second Relevant Period
immediately following the Relevant Period referred to in paragraph (i) above, to
increase the maximum allowable Leverage Ratio to 4.5:1.

 

The election must be made by no later than the date on which the Compliance
Certificate for the first Relevant Period to which that election relates is
delivered pursuant to Clause 22.2 (Compliance Certificate) (or the date on which
such Compliance Certificate was due to have been delivered if earlier). For the
avoidance of doubt, an “acquisition” includes an in-licensing agreement under
which the Group acquires certain rights to products and projects (an
“In-licensing Acquisition”) which would require the Group to pay licence fees,
milestone payments or other similar fees or payments (“In-licensing Fees and
Payments”). Notwithstanding the above, where the acquisition is an In-licensing
Acquisition the Parent Company may elect to increase the maximum allowable
Leverage Ratio as set out above where the aggregate In-licensing Fees and
Payments in respect of that In-licensing Acquisition totals at least
US$ 250,000,000 in any one Relevant Period. The increase in the maximum
allowable Leverage Ratio shall apply to the Relevant Period in which such
In-licensing Fees and Payments were paid and the subsequent Relevant Periods as
set out above and the election must be made by no later than the date on which
the Compliance Certificate for the first Relevant Period to which that election
relates is delivered pursuant to Clause 22.2 (Compliance Certificate) (or the
date on which such Compliance Certificate was due to have been

 

85

--------------------------------------------------------------------------------


 

delivered if earlier). Only one election under this paragraph (A) may be made;
and

 

(B)                              the ratio of EBITDA of the Group to Net
Interest in respect of the most recently ended Relevant Period shall not be less
than 4.0:1.

 

23.3                       Financial testing

 

(A)                              The financial covenants set out in Clause 23.2
(Financial condition) shall be tested by reference to each of the financial
statements and/or each Compliance Certificate delivered pursuant to Clause 22.2
(Compliance Certificate).

 

(B)                              If paragraph (D) of Clause 22.3 (Requirements
as to financial statements) applies (and for so long as no amendments to the
contrary have been agreed pursuant to paragraph (D) of Clause 22.3 (Requirements
as to financial statements)), then the financial covenants set out in Clause
23.2 (Financial condition) shall be tested by reference to the relevant
financial statements as adjusted pursuant to paragraph (C) of Clause 22.3
(Requirements as to financial statements) (and/or relevant Compliance
Certificate delivered in accordance with Clause 22.2  (Compliance Certificate))
to reflect the basis upon which the Original Financial Statements were prepared
and, to the extent relevant, any other information delivered to the Agent in
accordance with paragraph (C) of Clause 22.3 (Requirements as to financial
statements).

 

24.                              GENERAL UNDERTAKINGS

 

The undertakings in this Clause 24 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

24.1                       Authorisations

 

Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability and admissibility in evidence in its jurisdiction of
incorporation of any Finance Document subject to any applicable bankruptcy,
insolvency, reorganisation, moratorium and other similar laws or legal
procedures affecting the enforceability of creditors’ rights generally and any
other reservations set out in any of the legal opinions listed in Schedule 2
(Conditions precedent) or delivered in connection with an Obligor’s accession to
this Agreement.

 

24.2                       Compliance with laws

 

Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

24.3                       Negative pledge

 

(A)                              No Obligor shall (and the Parent Company shall
ensure that no other member of the Group will) create or permit to subsist any
Security over any of its assets.

 

(B)                              No Obligor shall (and the Parent Company shall
ensure that no other member of the Group will):

 

(i)                                    sell, transfer or otherwise dispose of
any of its assets on terms whereby they are or may be leased to or re-acquired
by an Obligor or any other member of the Group;

 

(ii)                                 sell, transfer or otherwise dispose of any
of its receivables on recourse terms;

 

(iii)                              enter into any arrangement under which money
or the benefit of a bank or other account may be applied, set-off or made
subject to a combination of accounts; or

 

(iv)                             enter into any other preferential arrangement
having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(C)                              Paragraphs (A) and (B) above do not apply to:

 

(i)                                    any Security (or transaction
(“Quasi-Security”) described in paragraph (B) above) created with the prior
written consent of the Majority Lenders;

 

(ii)                                 any Security or Quasi-Security listed in
Schedule 9 (Existing Security) except to the extent the principal amount secured
by that Security exceeds the amount stated in that Schedule;

 

(iii)                              any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting or setting-off debit and credit
balances;

 

(iv)                             any lien arising by operation of law and in the
ordinary course of trading and not as a result of any default or omission by any
member of the Group;

 

(v)                                any future title retention provisions to
which a member of the Group is subject entered into in the ordinary course of
trading;

 

(vi)                             any netting or set-off arrangement entered into
by any member of the Group under any treasury transaction entered into in the
ordinary course of business;

 

87

--------------------------------------------------------------------------------


 

(vii)                          any Security or Quasi-Security over or affecting
any asset acquired by a member of the Group after the date of this Agreement if:

 

(a)                                the Security or Quasi-Security was not
created in contemplation of the acquisition of that asset by a member of the
Group;

 

(b)                                the principal amount secured has not been
increased in contemplation of or since the acquisition of that asset by a member
of the Group; and

 

(c)                                 the Security or Quasi-Security is removed or
discharged within six months of the date of acquisition of such asset;

 

(viii)                       any Security or Quasi-Security over or affecting
any asset of any company which becomes a member of the Group after the date of
this Agreement, where the Security or Quasi-Security is created prior to the
date on which that company becomes a member of the Group, if:

 

(a)                                the Security or Quasi-Security was not
created in contemplation of the acquisition of that company;

 

(b)                                the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and

 

(c)                                 the Security or Quasi-Security is removed or
discharged within six months of that company becoming a member of the Group;

 

(ix)                             any Security entered into pursuant to any
Finance Document;

 

(x)                                any Security or Quasi-Security created in
connection with a Permitted Securitisation;

 

(xi)                             any Security or Quasi-Security created or
subsisting over cash or Cash Equivalent Investments (determined as if proviso
(i) of the definition of “Cash Equivalent Investments” did not apply) deposited
in an escrow account or subject to escrow or similar agreements or arrangements
in connection with any acquisition of an undertaking or company by a member of
the Group after the date of this Agreement provided that such requirements for
escrow arrangements are entered into (a) on an arm’s length basis and (b) such
that the Security or Quasi-Security is removed or discharged within one month
following the discharge in full of the liabilities supported by such accounts,
agreements or arrangements;

 

(xii)                          any Security or Quasi-Security arising as a
consequence of any credit support or collateral provision arrangement (including
without limitation initial margining) on arm’s length terms in relation to any
derivative transaction which falls within paragraph (B)(viii) of Clause 24.8
(Financial Indebtedness);

 

88

--------------------------------------------------------------------------------


 

(xiii)                       any Security or Quasi-Security constituted by any
lease or hire purchase contract which falls within the exclusion to paragraph
(d) of the definition of Financial Indebtedness;

 

(xiv)                      any Security or Quasi-Security on Target Shares
constituting Margin Stock, if and to the extent that the value of all Margin
Stock of the Parent Company and the other members of the Group exceed 25% of the
value of the total assets of the Group subject to Clause 24.3(A) or (B); or

 

(xv)                         any Security or Quasi-Security securing
indebtedness the principal amount of which (when aggregated with the principal
amount of any other indebtedness which has the benefit of Security or
Quasi-Security given by any member of the Group other than any permitted under
paragraphs (i) to (xiv) above) does not exceed at any time US$ 350,000,000 (or
its equivalent in another currency or currencies).

 

(D)                              Paragraphs (A) and (B) above do not apply to
any Quasi-Security granted by a member of the Group, or to any Security granted
by a member of the Group, in favour of another wholly owned member of the Group
but only in respect of liabilities owing to the Group.

 

24.4                       Disposals

 

(A)                              No Obligor shall (and the Parent Company shall
ensure that no other member of the Group will) enter into a single transaction
or a series of transactions (whether related or not and whether voluntary or
involuntary) to sell, lease, transfer, dispose by way of de-merger or otherwise
dispose of any asset.

 

(B)                              Paragraph (A) above does not apply to any sale,
lease, transfer or other disposal:

 

(i)                                    made in the ordinary course of business
of the disposing entity;

 

(ii)                                 of assets in exchange for other assets
which are comparable or superior as to value;

 

(iii)                              in the form of out-licensing arrangements
entered into by a member of the Group in the ordinary course of trading;

 

(iv)                             of obsolete assets on normal commercial terms;

 

(v)                                of assets by one member of the Group to
another member of the Group;

 

(vi)                             of cash for any purpose permitted under the
Finance Documents;

 

(vii)                          of assets held by any member of the Group if such
member of the Group has already contracted to dispose of such assets at the time
such member of the Group is acquired;

 

89

--------------------------------------------------------------------------------


 

(viii)                       made with the prior written consent of the Majority
Lenders;

 

(ix)                             of cash by the payment of dividends and other
distributions in respect of share capital which are not contrary to law;

 

(x)                                made in connection with a Permitted
Securitisation; or

 

(xi)                             at market value and on arm’s length terms,

 

provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of any of paragraphs (i) to (v) and (vii) to
(xi) (inclusive) above which would be deemed to be a class 1 transaction under
the Listing Rules of the Financial Conduct Authority (other than any sale of
Margin Stock for fair value as determined by the board of directors of the
Parent Company in good faith) shall be permitted without the consent of the
Majority Lenders.

 

For the purpose of this Clause 24.4, “ordinary course of business” means the
ordinary course of trading of the relevant entity or made as part of the day to
day operation of the relevant entity as carried on at the date hereof or as part
of any activities ancillary to the ordinary course of trading.

 

24.5                       Change of business

 

The Parent Company shall procure that no substantial change is made to the
general nature of the business of the Group from that carried on at the date of
this Agreement.

 

24.6                       Insurance

 

Each Obligor shall (and the Parent Company shall ensure that each member of the
Group will) maintain material insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business (and each member of the Group may
maintain insurances with a captive insurer for this purpose).

 

24.7                       Loans

 

(A)                              No Obligor shall (and the Parent Company shall
ensure that no member of the Group will) make any loans or grant any credit.

 

(B)                              Paragraph (A) above does not apply to:

 

(i)                                    loans existing at the date of this
Agreement and listed in Schedule 10 (Existing Loans) except to the extent the
principal amount of the loans exceeds the amount stated in that Schedule;

 

(ii)                                 trade credit in the ordinary course of
trading;

 

(iii)                              loans to directors or employees in the
ordinary course of business not exceeding US$ 10,000,000 in aggregate;

 

90

--------------------------------------------------------------------------------


 

(iv)                             loans or credit made by one member of the Group
to another member of the Group;

 

(v)                                loans entered into pursuant to any Finance
Documents;

 

(vi)                             loans or credit made with the consent of the
Majority Lenders; or

 

(vii)                          loans or credit the principal amount of which
(when aggregated with the principal amount of any other loans given by any
member of the Group other than any permitted under paragraphs (i) to (vi) above)
does not exceed US$ 350,000,000 (or its equivalent in another currency or
currencies).

 

24.8                       Financial Indebtedness

 

(A)                              No Obligor shall (and the Parent Company shall
ensure that no member of the Group will) incur or allow to remain outstanding
any Financial Indebtedness.

 

(B)                              Paragraph (A) above does not apply to:

 

(i)                                    any Financial Indebtedness incurred under
the Finance Documents;

 

(ii)                                 any Financial Indebtedness incurred under
an Existing Facilities Agreement or any replacement or refinancing thereof (but,
in each case, only to the extent that the amount of such Financial Indebtedness
does not in aggregate exceed the amount of Financial Indebtedness that could be
incurred under an Existing Facilities Agreement on the date of this Agreement);

 

(iii)                              any Existing Financial Indebtedness and any
refinancing thereof (to the extent the aggregate amount outstanding is not
increased as a result of or pursuant to the refinancing);

 

(iv)                             any trade credit in the ordinary course of
trading;

 

(v)                                any Financial Indebtedness to the extent owed
by one member of the Group to another member of the Group;

 

(vi)                             any Financial Indebtedness incurred by a
Guarantor;

 

(vii)                          any Financial Indebtedness not otherwise
described in this paragraph (B) to the extent it is applied in voluntary
prepayment and cancellation of the Facilities pursuant to Clause 7 (Illegality,
voluntary prepayment and cancellation);

 

(viii)                       any derivative transaction entered into in the
ordinary course of treasury operations and not for speculative purposes, and any
liability of any member of the Group in relation to any collateral, margin or
other form of credit support posted or otherwise provided to or for the benefit
of

 

91

--------------------------------------------------------------------------------


 

any member of the Group under or in relation to any such derivative transaction;

 

(ix)                             any Financial Indebtedness incurred with the
consent of the Majority Lenders;

 

(x)                                any Permitted Securitisation; and

 

(xi)                             any other Financial Indebtedness, the principal
amount of which (when aggregated with the principal amount of any other
Financial Indebtedness incurred by any member of the Group other than any
permitted under paragraphs (i) to (x) above) does not, at any time, exceed
US$ 350,000,000 (or its equivalent in another currency or currencies).

 

24.9                       Top Newco

 

The Finance Parties hereby consent to the Parent Company entering into any Newco
Scheme, provided that each Top Newco interposed by such Newco Scheme accedes as
a Guarantor to this Agreement in accordance with Clause 28.4 (Additional
Guarantors) by no later than the Newco Scheme Date.

 

24.10                Conduct of the Acquisition

 

(A)                              The Company shall ensure that the Acquisition
Agreement is not amended, waived or otherwise modified to increase the price per
Target Share payable in the Merger or otherwise to increase the consideration
payable to the holders of the Target Shares in connection with the transactions
contemplated by the Acquisition Agreement in excess of the amount agreed with
Deutsche Bank AG, London Branch on or before the date of this Agreement, without
the consent of the Agent (acting on the instructions of the Majority Lenders).

 

(B)                              Other than as provided by paragraph (A) above,
the Company shall ensure that no other amendments, modifications or waivers
(including, without limitation, any amendments to, or waivers of, any of the
conditions to the consummation of the Merger) are made to the Acquisition
Agreement which could reasonably be expected to have a material adverse effect
on the Lenders (in their capacity as such) without the prior consent of the
Majority Lenders, unless such changes are required by applicable law or
regulations.

 

(C)                              The Company shall, and shall ensure that each
member of the Group will, comply with all laws and regulations applicable in the
context of the Merger including, without limitation, the Exchange Act, the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and all
applicable provisions of the General Corporation Law of the State of Delaware,
as replaced or substituted by any other applicable laws or regulations.

 

(D)                              The Company shall comply with all obligations
under the terms of the Acquisition Agreement save where failure to do so could
not reasonably be

 

92

--------------------------------------------------------------------------------


 

expected to have a material adverse effect on the Lenders (in their capacity as
such).

 

(E)                               The Company shall keep the Agent reasonably
informed as to the status and progress of material developments in relation to
the Acquisition.

 

(F)                                The Company shall notify the Agent promptly
when Acquisition CP Satisfaction occurs.

 

(G)                              As soon as reasonably practicable following the
first Utilisation Date, the Company shall provide (or cause to be provided) to
the Agent evidence that all filings have been made with each applicable
governmental authority that are necessary to voluntarily deregister and de-list
the Target from the NASDAQ.

 

24.11                Anti-corruption law

 

No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under any Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or other person or entity where the purpose of such monies
being made available is to fund any activity that would at the time of such
funding, to the knowledge of any Obligor, be in breach of applicable
anti-corruption laws and regulations.

 

24.12                Sanctions

 

No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) directly or indirectly use the monies advanced under any Facility or
lend, contribute or otherwise make available such monies to any Subsidiary,
joint venture partner or other person or entity where the purpose of such monies
being made available is to fund any activity that would at the time of such
funding, to the knowledge of any Obligor after reasonable inquiry, be in breach
of applicable Sanctions.

 

24.13                US Margin Regulations

 

No part of the proceeds of any Utilisation will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which violates Regulation U or Regulation X.

 

25.                              SANCTIONS

 

25.1                       Any Lender may notify the Agent in writing that it is
a restricted lender (a “Restricted Lender”), and shall therefore be deemed to be
a Restricted Lender for the purposes of this Agreement unless and until it
notifies the Agent in writing to the contrary.

 

25.2                       The representations and undertakings in Clauses 21.15
(Sanctions) and 24.12 (Sanctions) (the “Sanctions Provisions”) shall only apply
for the benefit of a Restricted Lender to the extent that the making of or
compliance with such provisions does not result in a violation of or conflict
with the Council Regulation (EC) No 2271/96 of 22 November 1996 protecting
against the effects of the extra-territorial application of legislation adopted
by a third country, and actions based thereon or resulting therefrom,

 

93

--------------------------------------------------------------------------------


 

Section 7 of the German Foreign Trade Regulation (Außenwirtschaftsverordnung -
AWV) in connection with the German Foreign Trade Law (Außenwirtschaftsgesetz -
AWG)  and/or any other applicable anti-boycott or similar laws or regulations.

 

25.3                       In connection with any amendment, waiver,
determination or direction relating to any part of a Sanctions Provision, to the
extent that a Restricted Lender so notifies the Agent prior to that amendment,
waiver, determination or direction being made or effected, the Commitments of
that Restricted Lender will be excluded for the purpose of determining whether
the consent of the Majority Lenders has been obtained or whether the
determination or direction by the Majority Lenders has been made.

 

25.4                       For the avoidance of doubt, this Clause 25
(Sanctions) shall not affect the obligations of the Obligors to, or the rights
of, any Lender which is not a Restricted Lender with respect to a Sanctions
Provision.

 

26.                              EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this Clause 26 (Events of
Default) is an Event of Default (save for Clause 26.13 (Clean-up Period) and
Clause 26.14 (Acceleration)).

 

26.1                       Non-payment

 

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

(A)                              its failure to pay is caused by administrative
or technical error; and

 

(B)                              payment is made within five Business Days of
its due date.

 

26.2                       Financial covenants

 

Any requirement of Clause 23 (Financial covenants) is not satisfied.

 

26.3                       Other obligations

 

(A)                              An Obligor does not comply with any provision
of the Finance Documents (other than those referred to in Clause 26.1
(Non-payment) and Clause 26.2 (Financial covenants)).

 

(B)                              No Event of Default under paragraph (A) above
will occur if the failure to comply is capable of remedy and is remedied within
20 Business Days of the Agent giving notice to the Parent Company or the Parent
Company becoming aware of the failure to comply.

 

26.4                       Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material

 

94

--------------------------------------------------------------------------------


 

respect when made or deemed to be made and which, if the circumstances giving
rise to the misrepresentation or the misrepresentation are capable of remedy,
are not remedied within 20 Business Days of the Agent giving notice to the
Parent Company or the Parent Company becoming aware of the misrepresentation.

 

26.5                       Cross default

 

(A)                              Any Financial Indebtedness of any member of the
Group is not paid when due nor within any originally applicable grace period.

 

(B)                              Any Financial Indebtedness of any member of the
Group is declared to be or otherwise becomes due and payable prior to its
specified maturity as a result of an event of default (however described).

 

(C)                              Any commitment for any Financial Indebtedness
of any member of the Group is cancelled or suspended by a creditor of any member
of the Group as a result of an event of default (however described).

 

(D)                              Any creditor of any member of the Group becomes
entitled to declare any Financial Indebtedness of any member of the Group due
and payable prior to its specified maturity as a result of an event of default
(however described).

 

(E)                               No Event of Default will occur under this
Clause 26.5 (Cross default) if:

 

(i)                                    the aggregate amount of Financial
Indebtedness or commitment for Financial Indebtedness falling within paragraphs
(A) to (D) above is less than US$ 50,000,000 (or its equivalent in any other
currency or currencies); or

 

(ii)                                 the Financial Indebtedness or commitment
for Financial Indebtedness falling within paragraphs (A) to (D) above is due or
payable to another member of the Group.

 

26.6                       Insolvency

 

(A)                              A Material Company is unable or admits
inability to pay its debts as they fall due or, in the case that a Material
Company is a company incorporated in Ireland, is unable or admits inability to
pay its debts within the meaning of Section 214 of the Companies Act, 1963 of
Ireland (as amended by Section 123 of the Companies Act, 1990) and/or Section 2
of the Companies (Amendment) Act, 1990), suspends making payments on any of its
debts or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.

 

(B)                              The value of the assets of any Material Company
is less than its liabilities (taking into account contingent and prospective
liabilities).

 

(C)                              A moratorium is declared in respect of any
indebtedness of any Material Company.

 

95

--------------------------------------------------------------------------------


 

26.7                       Insolvency proceedings

 

(A)                              Any corporate action, legal proceedings or
other procedure or step is taken in relation to:

 

(i)                                    the suspension of payments, a moratorium
of any indebtedness, winding-up, dissolution, administration, examinership or
reorganisation (by way of voluntary arrangement, scheme of arrangement or
otherwise) of any Material Company other than a solvent liquidation or
reorganisation of any Material Company which is not an Obligor;

 

(ii)                                 a composition, compromise, assignment or
arrangement with any creditor of any Material Company;

 

(iii)                              the appointment of a liquidator (other than
in respect of a solvent liquidation of a Material Company which is not an
Obligor), receiver, administrative receiver, administrator, examiner, compulsory
manager, viscount or other similar officer in respect of any Material Company or
any of its assets;

 

(iv)                             enforcement of any Security over any assets of
any Material Company;

 

(v)                                a declaration of “en désastre” being made in
respect of any assets of any Material Company; or

 

(vi)                             the “bankruptcy” of a Material Company within
the meaning of the Interpretation (Jersey) Law 1954,

 

or any analogous procedure or step is taken in any jurisdiction.

 

(B)                              Notwithstanding paragraphs (A)(i) to
(A)(vi) above, an Event of Default will occur under this Clause 26.7 (Insolvency
proceedings) only if, in the case of a petition being presented or an
application made for the appointment of a liquidator or administrator or other
similar officer, it is not discharged within 21 days.

 

26.8                       Creditors’ process

 

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$ 10,000,000.

 

26.9                       Ownership of the Obligors

 

An Obligor (other than the Parent Company) is not or ceases to be a Subsidiary
of the Parent Company.

 

96

--------------------------------------------------------------------------------


 

26.10                Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

26.11                Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

26.12                Material adverse change

 

(A)                              A material adverse change occurs in the
business, operations, assets or financial condition of the Group, considered as
a whole, which is likely to have a material adverse effect on the ability of the
Obligors, taken as a whole, or the Parent Company to meet their respective
payment obligations under this Agreement.

 

(B)                              For the purpose of a determination in respect
of paragraph (A) above, any litigation, arbitration, administrative or
regulatory proceedings disclosed in the 10-Q and 10-K statements of the Parent
Company most recently filed with the SEC prior to the date of this Agreement
will be considered not to have a material adverse effect described under
paragraph (A) above, and, for the avoidance of doubt, a product coming off
patent or orphan designation in the normal course of its life cycle (including
the financial effects thereof) shall not constitute a material adverse change
under this Clause 26.12.

 

26.13                Clean-up Period

 

Notwithstanding any other provision of this Agreement, if, during any period
(each, a “Clean-up Period”) of six months from (and including) the date on which
a member of the Group becomes the owner of record of the shares or other assets
which are the subject of the Acquisition or any other acquisition after the date
of this Agreement, any event or circumstance arises or becomes apparent which
would otherwise constitute a Default or an Event of Default (other than under
Clause 26.1 (Non-payment)) (a “Clean-up Default”), that Clean-up Default will
not, during the relevant Clean-up Period:

 

(A)                              constitute a Default or an Event of Default (or
any other actual or potential breach of any term of this Agreement);

 

(B)                              operate to prevent any Utilisation or the
making of any Loan; or

 

(C)                              allow any Finance Party to accelerate or take
any other action contemplated by Clause 26.14 (Acceleration) or to take any
enforcement action,

 

provided that the Clean-up Default:

 

(i)                                    is capable of remedy within the Clean-up
Period and reasonable steps are taken to remedy it;

 

97

--------------------------------------------------------------------------------


 

(ii)                                 relates to the target company or target
undertaking of that acquisition or the Subsidiaries of such target company or
target undertaking (it being understood that, for these purposes, any Clean-up
Default which arises under Clause 26.5 (Cross default) in connection with any
Financial Indebtedness of such target company or target undertaking or the
Subsidiaries of such target company or target undertaking shall be deemed to
relate to such entities); and

 

(iii)                              is not reasonably likely to have a Material
Adverse Effect.

 

26.14                Acceleration

 

(A)                              On and at any time after the occurrence of an
Event of Default which is continuing, the Agent may, and shall if so directed by
the Majority Lenders, by notice to the Parent Company:

 

(i)                                    cancel the Total Commitments whereupon
they shall immediately be cancelled;

 

(ii)                                 declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and/or

 

(iii)                              declare that all or part of the Loans be
payable on demand, whereupon they shall immediately become payable on demand by
the Agent on the instructions of the Majority Lenders.

 

(B)                              If an Event of Default under Clause 26.7
(Insolvency proceedings) shall occur in respect of any US Obligor as a result of
the filing by or against such US Obligor of a petition for relief under any US
Bankruptcy Law, then, without notice to such US Obligor or any other act by the
Agent or any other person, the Loans to such US Obligor, interest thereon and
all other amounts owed by such US Obligor under the Finance Documents shall
become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are expressly waived.

 

98

--------------------------------------------------------------------------------


 

SECTION 9
CHANGES TO PARTIES

 

27.                              CHANGES TO THE LENDERS

 

27.1                       Assignments and transfers by the Lenders

 

Subject to this Clause 27, a Lender (the “Existing Lender”) may:

 

(A)                              assign any of its rights; or

 

(B)                              transfer by novation any of its rights and
obligations (provided any such transfer is pro rata to such Existing Lender’s
participations in outstanding Loans and Commitments),

 

only to another bank or financial institution (the “New Lender”).

 

27.2                       Conditions of assignment or transfer

 

(A)                              A transfer of part of a Commitment or the
rights and obligations under this Agreement by an Existing Lender must be in a
minimum amount of US$ 10,000,000.

 

(B)                              The consent of the Parent Company is required
for an assignment or transfer by an Existing Lender, unless:

 

(i)                                    the assignment or transfer is to another
Lender or an Affiliate of a Lender, provided that, in the case of the assignment
or transfer of any Available Commitment, such Lender or such Affiliate of a
Lender is an Acceptable Bank; or

 

(ii)                                 at the time of the assignment or transfer,
an Event of Default has occurred and is continuing.

 

(C)                               (i)                                    Subject
to paragraph (B) above, the consent of the Parent Company to an assignment or
transfer must not be unreasonably withheld or delayed.  For the avoidance of
doubt, it shall not be unreasonable for the Parent Company to withhold its
consent in the event the proposed New Lender is not an Acceptable Bank.

 

(ii)                                 Subject to paragraph (B) above, the Parent
Company will be deemed to have given its consent ten Business Days after the
Existing Lender has requested it unless consent is expressly refused by the
Parent Company within that time.

 

(D)                              In the event an Existing Lender enters into an
assignment or transfer without the consent of the Parent Company (if required
pursuant to paragraph (B) above), such assignment or transfer shall be void and
not be valid and effective towards the other Finance Parties and the Obligors.

 

99

--------------------------------------------------------------------------------


 

(E)                               An assignment will be effective only on:

 

(i)                                    receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender;

 

(ii)                                 performance by the Agent of all “know your
customer” or other checks relating to any person that it is required to carry
out in relation to such assignment to a New Lender, the completion of which the
Agent shall promptly notify to the Existing Lender and the New Lender; and

 

(iii)                              entry by the New Lender into a
Confidentiality Undertaking with the Parent Company.

 

(F)                                A transfer will be effective only if the
procedure set out in Clause 27.5 (Procedure for transfer) is complied with and
if the New Lender has, prior to the Transfer Date, entered into a
Confidentiality Undertaking with the Parent Company.

 

(G)                              If:

 

(i)                                    a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                 as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment (or increased payment) to the New Lender or Lender acting
through its new Facility Office under Clause 15 (Tax gross-up and indemnities)
or Clause 16 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is entitled
to receive payment (or increased payment) under those Clauses only to the same
extent as the Existing Lender or Lender acting through its previous Facility
Office would have been if the assignment, transfer or change had not occurred,
provided that this paragraph (G) shall not apply:

 

(y)                                in respect of an assignment or transfer made
in the ordinary course of Syndication; or

 

(z)                                 in relation to a payment which is required
under Clause 15.2 (Tax gross-up), to a UK Treaty Lender that has included a
confirmation of its scheme reference number and its jurisdiction of Tax
residence in accordance with paragraph (J) of Clause 15.2 (Tax gross-up) if the
Obligor making the payment has not submitted a form DTTP2 to HM Revenue &
Customs in respect of that UK Treaty Lender, unless the relevant payment falls
due before (or less than 10 Business Days after) the Parent Company receives a
copy of the Transfer Certificate or Assignment Agreement entered into or
Increase Confirmation

 

100

--------------------------------------------------------------------------------


 

given by that UK Treaty Lender pursuant to Clause 27.7 (Copy of Assignment
Agreement, Transfer Certificate or Increase Confirmation to Parent Company).

 

27.3                       Assignment or transfer fee

 

Other than on Syndication, a New Lender shall, on the date upon which an
assignment or transfer takes effect, pay to the Agent (for its own account) a
fee of US$ 3,000.

 

27.4                       Limitation of responsibility of Existing Lenders

 

(A)                              Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                    the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                 the financial condition of any Obligor;

 

(iii)                              the performance and observance by any Obligor
of its obligations under the Finance Documents or any other documents; or

 

(iv)                             the accuracy of any statements (whether written
or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(B)                              Each New Lender confirms to the Existing Lender
and the other Finance Parties that it:

 

(i)                                    has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and has not relied exclusively on any
information provided to it by the Existing Lender in connection with any Finance
Document; and

 

(ii)                                 will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(C)                              Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                    accept a re-transfer from a New Lender of
any of the rights and obligations assigned or transferred under this Clause 27
(Changes to the Lenders); or

 

101

--------------------------------------------------------------------------------


 

(ii)                                 support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

27.5                       Procedure for transfer

 

(A)                              Subject to the conditions set out in Clause
27.2 (Conditions of assignment or transfer) a transfer is effected in accordance
with paragraph (C) below when the Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing Lender and the New Lender.
The Agent shall, subject to paragraph (B) below, as soon as reasonably
practicable after receipt by it of a duly completed Transfer Certificate
appearing on its face to comply with the terms of this Agreement and delivered
in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

(B)                              The Agent shall be obliged to execute a
Transfer Certificate delivered to it by the Existing Lender and the New Lender
only once it is reasonably satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
in relation to the transfer to such New Lender.

 

(C)                              Subject to Clause 27.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)                                    to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                 each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                              the Agent, the Arrangers, the New Lender and
other Lenders shall acquire the same rights and assume the same obligations
between themselves as they would have acquired and assumed had the New Lender
been an Original Lender with the rights and/or obligations acquired or assumed
by it as a result of the transfer and to that extent the Agent, the Arrangers
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

(iv)                             the New Lender shall become a Party as a
“Lender”.

 

102

--------------------------------------------------------------------------------


 

27.6                       Procedure for assignment

 

(A)                              Subject to the conditions set out in Clause
27.2 (Conditions of assignment or transfer) an assignment may be effected in
accordance with paragraph (C) below when the Agent executes an otherwise duly
completed Assignment Agreement delivered to it by the Existing Lender and the
New Lender. The Agent shall, subject to paragraph (B) below, as soon as
reasonably practicable after receipt by it of a duly completed Assignment
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that
Assignment Agreement.

 

(B)                              The Agent shall be obliged to execute an
Assignment Agreement delivered to it by the Existing Lender and the New Lender
only once it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
assignment to such New Lender.

 

(C)                              Subject to Clause 27.9 (Pro rata interest
settlement), on the Transfer Date:

 

(i)                                    the Existing Lender will assign
absolutely to the New Lender the rights under the Finance Documents expressed to
be the subject of the assignment in the Assignment Agreement;

 

(ii)                                 the Existing Lender will be released by
each Obligor and the other Finance Parties from the obligations owed by it (the
“Relevant Obligations”) and expressed to be the subject of the release in the
Assignment Agreement; and

 

(iii)                              the New Lender shall become a Party as a
“Lender” and will be bound by obligations equivalent to the Relevant
Obligations.

 

(D)                              Lenders may utilise procedures other than those
set out in this Clause 27.6 to assign their rights under the Finance Documents
(but not, without the consent of the relevant Obligor or unless in accordance
with Clause 27.5 (Procedure for transfer), to obtain a release by that Obligor
from the obligations owed to that Obligor by the Lenders nor the assumption of
equivalent obligations by a New Lender) provided that they comply with the
conditions set out in Clause 27.2 (Conditions of assignment or transfer).

 

27.7                       Copy of Assignment Agreement, Transfer
Certificate, Increase Confirmation to Parent Company

 

The Agent shall, as soon as reasonably practicable after it has executed an
Assignment Agreement, Transfer Certificate or Increase Confirmation, send to the
Parent Company (for itself and on behalf of each Obligor) a copy thereof.

 

27.8                       Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this Clause 27
(Changes to the Lenders), each Lender may without consulting with or obtaining
consent from any Obligor, at any time charge, assign or otherwise create
Security in or over (whether by

 

103

--------------------------------------------------------------------------------


 

way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:

 

(A)                              any charge, assignment or other Security to
secure obligations to a federal reserve or central bank or any government
authority, department or agency, including HM Treasury; and

 

(B)                              in the case of any Lender which is a fund, any
charge, assignment or other Security granted to any holders (or trustee or
representatives of holders) of obligations owed, or securities issued, by that
Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)                                    release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or other Security for the Lender as a party to any
of the Finance Documents; or

 

(ii)                                 require any payments to be made by an
Obligor other than or in excess of or grant to any person any more extensive
rights than, those required to be made or granted to the relevant Lender under
the Finance Documents.

 

27.9                       Pro rata interest settlement

 

If the Agent has notified the Lenders and the Parent Company that it is able to
distribute interest payments on a pro rata basis to Existing Lenders and New
Lenders then in respect of any transfer pursuant to Clause 27.5 (Procedure for
transfer) or any assignment pursuant to Clause 27.6 (Procedure for assignment)
the Transfer Date of which, in each case, is after the date of such notification
and is not on the last day of an Interest Period):

 

(A)                              any interest or fees in respect of the relevant
participation which are expressed to accrue by reference to the lapse of time
shall continue to accrue in favour of the Existing Lender up to but excluding
the Transfer Date (“Accrued Amounts”) and shall become due and payable to the
Existing Lender (without further interest accruing on them) on the last day of
the current Interest Period (or, if the Interest Period is longer than six
Months, on the next of the dates which falls at six Monthly intervals after the
first day of that Interest Period); and

 

(B)                              the rights assigned or transferred by the
Existing Lender will not include the right to the Accrued Amounts, so that, for
the avoidance of doubt:

 

(i)                                    when the Accrued Amounts become payable,
those Accrued Amounts will be payable to the Existing Lender; and

 

(ii)                                 the amount payable to the New Lender on
that date will be the amount which would, but for the application of this Clause
27.9, have been payable to it on that date, but after deduction of the Accrued
Amounts.

 

104

--------------------------------------------------------------------------------


 

28.                              CHANGES TO THE OBLIGORS

 

28.1                       Assignment and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

28.2                       Additional Borrowers

 

(A)                              Subject to compliance with the provisions of
paragraphs (C) and (D) of Clause 22.6 (“Know your customer” checks), the Parent
Company may request that any of its Subsidiaries becomes an Additional Borrower.
That Subsidiary shall become an Additional Borrower if:

 

(i)                                    subject to paragraph (C) below, all the
Lenders approve the addition of that Subsidiary (which approval is not to be
unreasonably withheld);

 

(ii)                                 the Parent Company delivers to the Agent a
duly completed and executed Accession Letter;

 

(iii)                              the Parent Company confirms that no Default
is continuing or will occur as a result of that Subsidiary becoming an
Additional Borrower; and

 

(iv)                             the Agent has received all of the documents and
other evidence listed in Part II of Schedule 2 (Conditions precedent) in
relation to that Additional Borrower, each in form and substance satisfactory to
the Agent, acting reasonably.

 

(B)                              The Agent shall notify the Parent Company and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it) all the documents and other evidence listed in
Part II of Schedule 2 (Conditions precedent).

 

(C)                              Subject to compliance with the provisions of
paragraphs (C) and (D) of Clause 22.6 (“Know your customer” checks) and the
fulfilment of the conditions in paragraphs (A)(ii), (iii) and (iv) above, no
Lender consent will be required for the accession of an Additional Borrower if
that Additional Borrower is incorporated in Ireland and is a direct or indirect
wholly-owned Subsidiary of the Parent Company.

 

28.3                       Resignation of a Borrower

 

(A)                              The Parent Company may request that a Borrower
(other than the Parent Company) ceases to be a Borrower by delivering to the
Agent a Resignation Letter.

 

(B)                              The Agent shall accept a Resignation Letter and
notify the Parent Company and the Lenders of its acceptance if:

 

105

--------------------------------------------------------------------------------


 

(i)                                    no Default is continuing or will result
from the acceptance of the Resignation Letter (and the Parent Company has
confirmed this is the case); and

 

(ii)                                 the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

(C)                              Upon becoming an Additional Borrower, that
Subsidiary shall make any filings (and provide copies of such filings) as
required by, and in accordance with, Clause 15.2 (Tax gross-up).

 

28.4                       Additional Guarantors

 

(A)                              Subject to compliance with the provisions of
paragraphs (C) and (D) of Clause 22.6 (“Know your customer” checks), the Parent
Company may request that any of its Subsidiaries or, in the case of any Newco
Scheme, the proposed Top Newco, become an Additional Guarantor. That Subsidiary
or, as the case may be, Top Newco, shall become an Additional Guarantor if:

 

(i)                                    the Parent Company delivers to the Agent
a duly completed and executed Accession Letter; and

 

(ii)                                 the Agent has received all of the documents
and other evidence listed in Part II of Schedule 2 (Conditions precedent) in
relation to that Additional Guarantor, each in form and substance reasonably
satisfactory to the Agent.

 

(B)                              The Agent shall notify the Parent Company and
the Lenders promptly upon being satisfied that it has received (in form and
substance satisfactory to it, acting reasonably) all the documents and other
evidence listed in Part II of Schedule 2 (Conditions precedent).

 

28.5                       Repetition of representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary or, as the case may be, Top Newco, that the Repeating Representations
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.

 

28.6                       Resignation of a Guarantor

 

(A)                              The Parent Company may request that a Guarantor
(other than the Parent Company) ceases to be a Guarantor by delivering to the
Agent a Resignation Letter.

 

(B)                              The Agent shall accept a Resignation Letter
(whereupon that company shall cease to be a Guarantor and shall have no further
rights or obligations as a

 

106

--------------------------------------------------------------------------------


 

Guarantor under the Finance Documents) and notify the Parent Company and the
Lenders of its acceptance if:

 

(i)                                    no Default is continuing or will result
from the acceptance of the Resignation Letter (and the Parent Company has
confirmed this is the case); and

 

(ii)                                 all the Lenders have consented to the
Parent Company’s request.

 

107

--------------------------------------------------------------------------------


 

SECTION 10
THE FINANCE PARTIES

 

29.                              ROLE OF THE AGENT, THE ARRANGERS AND THE
REFERENCE BANKS

 

29.1                       Appointment of the Agent

 

(A)                              Each of the Arrangers and the Lenders appoints
the Agent to act as its agent under and in connection with the Finance
Documents.

 

(B)                              Each of the Arrangers and the Lenders
authorises the Agent to perform the duties, obligations and responsibilities and
to exercise the rights, powers, authorities and discretions specifically given
to the Agent under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

29.2                       Instructions

 

(A)                              The Agent shall:

 

(i)                                    unless a contrary indication appears in a
Finance Document, exercise or refrain from exercising any right, power,
authority or discretion vested in it as Agent in accordance with any
instructions given to it by:

 

(a)                                all Lenders if the relevant Finance Document
stipulates the matter is an all Lender decision; and

 

(b)                                in all other cases, the Majority Lenders; and

 

(ii)                                 not be liable for any act (or omission) if
it acts (or refrains from acting) in accordance with paragraph (i) above.

 

(B)                              The Agent shall be entitled to request
instructions, or clarification of any instruction, from the Majority Lenders
(or, if the relevant Finance Document stipulates the matter is a decision for
any other Lender or group of Lenders, from that Lender or group of Lenders) as
to whether, and in what manner, it should exercise or refrain from exercising
any right, power, authority or discretion. The Agent may refrain from acting
unless and until it receives any such instructions or clarification that it has
requested.

 

(C)                              Save in the case of decisions stipulated to be
a matter for any other Lender or group of Lenders under the relevant Finance
Document and unless a contrary indication appears in a Finance Document, any
instructions given to the Agent by the Majority Lenders shall override any
conflicting instructions given by any other Finance Parties and will be binding
on all Finance Parties.

 

(D)                              The Agent may refrain from acting in accordance
with any instructions of any Lender or group of Lenders until it has received
any indemnification and/or security that it may in its discretion require (which
may be greater in extent than that contained in the Finance Documents and which
may include payment in

 

108

--------------------------------------------------------------------------------


 

advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

(E)                               In the absence of instructions, the Agent may
act (or refrain from acting) as it considers to be in the best interest of the
Lenders.

 

(F)                                The Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

29.3                       Duties of the Agent

 

(A)                              The Agent’s duties under the Finance Documents
are solely mechanical and administrative in nature.

 

(B)                              Subject to paragraph (C) below, the Agent shall
promptly forward to a Party the original or a copy of any document which is
delivered to the Agent for that Party by any other Party.

 

(C)                              Without prejudice to Clause 27.7 (Copy of
Assignment Agreement, Transfer Certificate, Increase Confirmation to Parent
Company), paragraph (B) above shall not apply to any Assignment Agreement,
Transfer Certificate or Increase Confirmation.

 

(D)                              Except where a Finance Document specifically
provides otherwise, the Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(E)                               If the Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the other Finance
Parties.

 

(F)                                If the Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than the Agent or the Arrangers) under this Agreement it shall promptly
notify the other Finance Parties.

 

(G)                              The Agent shall have only those duties,
obligations and responsibilities expressly specified in the Finance Documents to
which it is expressed to be a party (and no others are implied).

 

29.4                       Role of the Arrangers

 

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

109

--------------------------------------------------------------------------------


 

29.5                       No fiduciary duties

 

(A)                              Nothing in any Finance Document constitutes the
Agent or any Arranger as a trustee or fiduciary of any other person.

 

(B)                              Neither the Agent nor any Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 

29.6                       Business with the Group

 

The Agent or any Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.

 

29.7                       Rights and discretions

 

(A)                              The Agent may:

 

(i)                                    rely on any representation,
communication, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 

(ii)                                 assume that:

 

(a)                                any instructions received by it from the
Majority Lenders, any Lenders or any group of Lenders are duly given in
accordance with the terms of the Finance Documents; and

 

(b)                                unless it has received notice of revocation,
that those instructions have not been revoked; and

 

(iii)                              rely on a certificate from any person:

 

(a)                                as to any matter of fact or circumstance
which might reasonably be expected to be within the knowledge of that person; or

 

(b)                                to the effect that such person approves of
any particular dealing, transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(a) above, may assume the truth and accuracy of that certificate.

 

(B)                              The Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                    no Default has occurred (unless it has
actual knowledge of a Default arising under Clause 26.1 (Non-payment));

 

(ii)                                 any right, power, authority or discretion
vested in any Party or any group of Lenders has not been exercised; and

 

110

--------------------------------------------------------------------------------


 

(iii)                              any notice or request made by the Parent
Company (other than a Utilisation Request) is made on behalf of and with the
consent and knowledge of all the Obligors.

 

(C)                              The Agent may engage and pay for the advice or
services of any lawyers, accountants, Tax advisers, surveyors or other
professional advisers or experts.

 

(D)                              Without prejudice to the generality of
paragraph (C) above or paragraph (E) below, the Agent may at any time engage and
pay for the services of any lawyers to act as independent counsel to the Agent
(and so separate from any lawyers instructed by the Lenders) if the Agent in its
reasonable opinion deems this to be necessary.

 

(E)                               The Agent may rely on the advice or services
of any lawyers, accountants, Tax advisers, surveyors or other professional
advisers or experts (whether obtained by the Agent or by any other Party) and
shall not be liable for any damages, costs or losses to any person, any
diminution in value or any liability whatsoever arising as a result of its so
relying.

 

(F)                                The Agent may act in relation to the Finance
Documents through its officers, employees and agents.

 

(G)                              Unless a Finance Document expressly provides
otherwise, the Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.

 

(H)                             Without prejudice to the generality of paragraph
(G) above, the Agent may disclose the identity of a Defaulting Lender to the
other Finance Parties and the Parent Company and shall disclose the same upon
the written request of the Parent Company or the Majority Lenders.

 

(I)                                  Notwithstanding any other provision of any
Finance Document to the contrary, neither the Agent nor an Arranger is obliged
to do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.

 

(J)                                  Notwithstanding any provision of any
Finance Document to the contrary, the Agent is not obliged to expend or risk its
own funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

29.8                       Responsibility for documentation

 

Neither the Agent nor an Arranger is responsible or liable for:

 

(A)                              the adequacy, accuracy or completeness of any
information (whether oral or written) supplied by the Agent, an Arranger, an
Obligor or any other person in or in connection with any Finance Document or the
transactions contemplated in

 

111

--------------------------------------------------------------------------------


 

the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

 

(B)                              the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; or

 

(C)                              any determination as to whether any information
provided or to be provided to any Finance Party is non-public information the
use of which may be regulated or prohibited by applicable law or regulation
relating to insider dealing or otherwise.

 

29.9                       No duty to monitor

 

The Agent shall not be bound to enquire:

 

(A)                              whether or not any Default has occurred;

 

(B)                              as to the performance, default or any breach by
any Party of its obligations under any Finance Document; or

 

(C)                              whether any other event specified in any
Finance Document has occurred.

 

29.10                Exclusion of liability

 

(A)                              Without limiting paragraph (B) below (and
without prejudice to any other provision of any Finance Document excluding or
limiting the liability of the Agent), the Agent will not be liable for:

 

(i)                                    any damages, costs or losses to any
person, any diminution in value, or any liability whatsoever arising as a result
of taking or not taking any action under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct;

 

(ii)                                 exercising, or not exercising, any right,
power, authority or discretion given to it by, or in connection with, any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with, any Finance
Document, other than by reason of its gross negligence or wilful misconduct; or

 

(iii)                              without prejudice to the generality of
paragraphs (i) and (ii) above, any damages, costs or losses to any person, any
diminution in value or any liability whatsoever (including, without limitation,
for negligence or any other category of liability whatsoever but not including
any claim based on the fraud of the Agent) arising as a result of:

 

(a)                                any act, event or circumstance not reasonably
within its control; or

 

112

--------------------------------------------------------------------------------


 

(b)                                the general risks of investment in, or the
holding of assets in, any jurisdiction,

 

including (in each case and without limitation) such damages, costs,  losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.

 

(B)                              No Party (other than the Agent) may take any
proceedings against any officer, employee or agent of the Agent in respect of
any claim it might have against the Agent or in respect of any act or omission
of any kind by that officer, employee or agent in relation to any Finance
Document and any officer, employee or agent of the Agent may rely on this
paragraph (B) subject to Clause 1.4 (Third party rights) and the provisions of
the Third Parties Act.

 

(C)                              The Agent will not be liable for any delay (or
any related consequences) in crediting an account with an amount required under
the Finance Documents to be paid by the Agent if the Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Agent for that purpose.

 

(D)                              Nothing in this Agreement shall oblige the
Agent or Arranger to carry out:

 

(i)                                    any “know your customer” or other checks
in relation to any person; or

 

(ii)                                 any check on the extent to which any
transaction contemplated by this Agreement might be unlawful for any Lender,

 

on behalf of any Lender and each Lender confirms to the Agent and the Arrangers
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arrangers.

 

(E)                               Without prejudice to any provision of any
Finance Document excluding or limiting the Agent’s liability, any liability of
the Agent arising under or in connection with any Finance Document shall be
limited to the amount of actual loss which has been suffered (as determined by
reference to the date of default of the Agent or, if later, the date on which
the loss arises as a result of such default) but without reference to any
special conditions or circumstances known to the Agent at any time which
increase the amount of that loss. In no event shall the Agent be liable for any
loss of profits, goodwill, reputation, business opportunity or anticipated
saving, or for special, punitive, indirect or consequential damages, whether or
not the Agent has been advised of the possibility of such loss or damages.

 

113

--------------------------------------------------------------------------------


 

29.11                Lenders’ indemnity to the Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

 

29.12                Resignation of the Agent

 

(A)                              The Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the Lenders and the Parent Company.

 

(B)                              Alternatively the Agent may resign by giving
notice to the Lenders and the Parent Company, in which case the Majority Lenders
(after consultation with the Parent Company) may appoint a successor Agent.

 

(C)                              If the Majority Lenders have not appointed a
successor Agent in accordance with paragraph (B) above within 30 days after
notice of resignation was given, the retiring Agent (after consultation with the
Parent Company) may appoint a successor Agent.

 

(D)                              The retiring Agent shall, at its own cost, make
available to the successor Agent such documents and records and provide such
assistance as the successor Agent may reasonably request for the purposes of
performing its functions as Agent under the Finance Documents.

 

(E)                               The Agent’s resignation notice shall only take
effect upon the appointment of a successor.

 

(F)                                Upon the appointment of a successor, the
retiring Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of Clause 17.4
(Indemnity to the Agent) and this Clause 29 (Role of the Agent, the Arrangers
and the Reference Banks). Its successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

(G)                              The Agent shall resign in accordance with
paragraph (B) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Agent pursuant to paragraph (C) above) if on
or after the date which is three months before the earliest FATCA Application
Date relating to any payment to the Agent under the Finance Documents, either:

 

(i)                                    the Agent fails to respond to a request
under Clause 15.7 (FATCA information) and the Parent Company or a Lender
reasonably believes

 

114

--------------------------------------------------------------------------------


 

that the Agent will not be (or will have ceased to be) a FATCA Exempt Party on
or after that FATCA Application Date;

 

(ii)                                 the information supplied by the Agent
pursuant to Clause 15.7 (FATCA information) indicates that the Agent will not be
(or will have ceased to be) a FATCA Exempt Party on or after that FATCA
Application Date; or

 

(iii)                              the Agent notifies the Parent Company and the
Lenders that the Agent will not be (or will have ceased to be) a FATCA Exempt
Party on or after that FATCA Application Date,

 

and (in each case) the Parent Company or a Lender reasonably believes that a
Party will be required to make a FATCA Deduction that would not be required if
the Agent were a FATCA Exempt Party, and the Parent Company or that Lender, by
notice to the Agent, requires it to resign.

 

29.13                Replacement of the Agent

 

(A)                              After consultation with the Parent Company, the
Majority Lenders may, by giving 30 days’ notice to the Agent (or, at any time
the Agent is an Impaired Agent, by giving any shorter notice determined by the
Majority Lenders) replace the Agent by appointing a successor Agent (acting
through an office in the United Kingdom).

 

(B)                              The retiring Agent shall (at its own cost if it
is an Impaired Agent and otherwise at the expense of the Lenders) make available
to the successor Agent such documents and records and provide such assistance as
the successor Agent may reasonably request for the purposes of performing its
functions as the Agent under the Finance Documents.

 

(C)                              The appointment of the successor Agent shall
take effect on the date specified in the notice from the Majority Lenders to the
retiring Agent. As from this date, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 29 (Role of the Agent, the Arrangers and
the Reference Banks) (and any agency fees for the account of the retiring Agent
shall cease to accrue from (and shall be payable on) that date).

 

(D)                              Any successor Agent and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 

29.14                Confidentiality

 

(A)                              In acting as agent for the Finance Parties, the
Agent shall be regarded as acting through its agency division which shall be
treated as a separate entity from any other of its divisions or departments.

 

115

--------------------------------------------------------------------------------


 

(B)                              If information is received by another division
or department of the Agent, it may be treated as confidential to that division
or department and the Agent shall not be deemed to have notice of it.

 

29.15                Relationship with the Lenders

 

(A)                              Subject to Clause 27.9 (Pro rata interest
settlement), and without prejudice to Clause 29.21 (The Register), the Agent may
treat the person shown in the Agent’s record (including, for the avoidance of
doubt, the Register) as Lender at the opening of business (in the place of the
Agent’s principal office as notified to the Finance Parties from time to time)
as the Lender acting through its Facility Office:

 

(i)                                    entitled to or liable for any payment due
under any Finance Document on that day; and

 

(ii)                                 entitled to receive and act upon any
notice, request, document or communication or make any decision or determination
under any Finance Document made or delivered on that day.

 

(B)                              Without prejudice to Clause 29.21 (The
Register), any Lender may by notice to the Agent appoint a person to receive on
its behalf all notices, communications, information and documents to be made or
despatched to that Lender under the Finance Documents. Such notice shall contain
the address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 34.6 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 34.2 (Addresses) and/or paragraph (A)(ii) of Clause 34.6
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

29.16                Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and Arranger that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:

 

(A)                              the financial condition, status and nature of
each member of the Group;

 

(B)                              the legality, validity, effectiveness, adequacy
or enforceability of any Finance Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

116

--------------------------------------------------------------------------------


 

(C)                              whether that Lender has recourse, and the
nature and extent of that recourse, against any Party or any of its respective
assets under or in connection with any Finance Document, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document; and

 

(D)                              the adequacy, accuracy or completeness of any
information provided by the Agent, any other Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

29.17                Agent’s management time

 

Any amount payable to the Agent under Clause 17.4 (Indemnity to the Agent),
Clause 19 (Costs and expenses) and Clause 29.11 (Lenders’ indemnity to the
Agent) shall include the cost of utilising the Agent’s extraordinary management
time or other extraordinary resources not contemplated at the date of this
Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to the Agent under Clause 14 (Fees).

 

29.18                Deduction from amounts payable by the Agent

 

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

29.19                Role of Reference Banks

 

(A)                              No Reference Bank is under any obligation to
provide a quotation or any other information to the Agent.

 

(B)                              No Reference Bank will be liable for any action
taken by it under or in connection with any Finance Document, or for any
Reference Bank Quotation, unless directly caused by its gross negligence or
wilful misconduct.

 

(C)                              No Party (other than the relevant Reference
Bank) may take any proceedings against any officer, employee or agent of any
Reference Bank in respect of any claim it might have against that Reference Bank
or in respect of any act or omission of any kind by that officer, employee or
agent in relation to any Finance Document, or to any Reference Bank Quotation,
and any officer, employee or agent of each Reference Bank may rely on this
Clause 29.19 (Role

 

117

--------------------------------------------------------------------------------


 

of Reference Banks) subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.

 

29.20                Third party Reference Banks

 

A Reference Bank which is not a Party may rely on Clause 29.19 (Role of
Reference Banks), paragraph (B) of Clause 38.2 (Exceptions) and Clause 40
(Confidentiality of Funding Rates and Reference Bank Quotations) subject to
Clause 1.4 (Third party rights) and the provisions of the Third Parties Act.

 

29.21                The Register

 

The Agent, acting for these purposes solely as an agent of the Borrowers, will
maintain (and make available for inspection by the Obligors and the Lenders upon
reasonable prior notice at reasonable times) a register for the recordation of,
and will record, the names and addresses of the Lenders and the respective
amounts of the Commitments and Loans of each Lender from time to time (the
“Register”).  The entries in the Register shall be conclusive and binding,
absent manifest error, for all purposes and the Obligors, the Agent, the Lenders
and each other Finance Party shall treat each person whose name is recorded in
the Register as a Lender hereunder for all purposes of this Agreement.

 

29.22                USA Patriot Act

 

Each Lender that is subject to the requirements of the USA Patriot Act hereby
notifies each Obligor that pursuant to the requirements of the USA Patriot Act,
such Lender is required to obtain, verify and record information that identifies
such Obligor, which information includes the name and address of such Obligor
and other information that will allow such Lender to identify such Obligor in
accordance with the USA Patriot Act.

 

30.                              CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 

No provision of this Agreement will:

 

(A)                              interfere with the right of any Finance Party
to arrange its affairs (Tax or otherwise) in whatever manner it thinks fit;

 

(B)                              oblige any Finance Party to investigate or
claim any credit, relief, remission or repayment available to it or the extent,
order and manner of any claim; or

 

(C)                              oblige any Finance Party to disclose any
information relating to its affairs (Tax or otherwise) or any computations in
respect of Tax.

 

118

--------------------------------------------------------------------------------


 

31.                              SHARING AMONG THE FINANCE PARTIES

 

31.1                       Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 32 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(A)                              the Recovering Finance Party shall, within
three Business Days, notify details of the receipt or recovery to the Agent;

 

(B)                              the Agent shall determine whether the receipt
or recovery is in excess of the amount the Recovering Finance Party would have
been paid had the receipt or recovery been received or made by the Agent and
distributed in accordance with Clause 32 (Payment mechanics), without taking
account of any Tax which would be imposed on the Agent in relation to the
receipt, recovery or distribution; and

 

(C)                              the Recovering Finance Party shall, within
three Business Days of demand by the Agent, pay to the Agent an amount (the
“Sharing Payment”) equal to such receipt or recovery less any amount which the
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made, in accordance with Clause 32.6 (Partial payments).

 

31.2                       Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 32.6 (Partial payments).

 

31.3                       Recovering Finance Party’s rights

 

(A)                              On a distribution by the Agent under Clause
31.2 (Redistribution of payments), the Recovering Finance Party will be
subrogated to the rights of the Finance Parties which have shared in the
redistribution.

 

(B)                              If and to the extent that the Recovering
Finance Party is not able to rely on its rights under paragraph (A) above, the
relevant Obligor shall be liable to the Recovering Finance Party for a debt
equal to the Sharing Payment which is immediately due and payable.

 

31.4                       Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(A)                              each Finance Party which has received a share
of the relevant Sharing Payment pursuant to Clause 31.2 (Redistribution of
payments) shall, upon request of the Agent, pay to the Agent for the account of
that Recovering Finance Party an amount equal to the appropriate part of its
share of the

 

119

--------------------------------------------------------------------------------


 

Sharing Payment (together with an amount as is necessary to reimburse that
Recovering Finance Party for its proportion of any interest on the Sharing
Payment which that Recovering Finance Party is required to pay); and

 

(B)                              that Recovering Finance Party’s rights of
subrogation in respect of any reimbursement shall be cancelled and the relevant
Obligor will be liable to the reimbursing Finance Party for the amount so
reimbursed.

 

31.5                       Exceptions

 

(A)                              This Clause 31 (Sharing among the Finance
Parties) shall not apply to the extent that the Recovering Finance Party would
not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

(B)                              A Recovering Finance Party is not obliged to
share with any other Finance Party any amount which the Recovering Finance Party
has received or recovered as a result of taking legal or arbitration proceedings
if:

 

(i)                                    it notified that other Finance Party of
the legal or arbitration proceedings; and

 

(ii)                                 that other Finance Party had an opportunity
to participate in those legal or arbitration proceedings but did not do so as
soon as reasonably practicable having received notice and did not take separate
legal or arbitration proceedings.

 

120

--------------------------------------------------------------------------------


 

SECTION 11
ADMINISTRATION

 

32.                              PAYMENT MECHANICS

 

32.1                       Payments to the Agent

 

(A)                              On each date on which an Obligor or a Lender is
required to make a payment under a Finance Document, that Obligor or Lender
shall make the same available to the Agent (unless a contrary indication appears
in a Finance Document) for value on the due date at the time and in such funds
specified by the Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(B)                              Payment shall be made to such account in the
principal financial centre of the country of that currency (or, in relation to
euro, in a principal financial centre in a Participating Member State or London)
and with such bank as the Agent specifies.

 

32.2                       Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 32.3 (Distributions to an Obligor), Clause 32.4
(Clawback) and Clause 29.18 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).

 

32.3                       Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 33
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

32.4                       Clawback

 

(A)                              Where a sum is to be paid to the Agent under
the Finance Documents for another Party, the Agent is not obliged to pay that
sum to that other Party (or to enter into or perform any related exchange
contract) until it has been able to establish to its satisfaction that it has
actually received that sum.

 

(B)                              If the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on

 

121

--------------------------------------------------------------------------------


 

that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

32.5                       Impaired Agent

 

(A)                              If, at any time, the Agent becomes an Impaired
Agent, an Obligor or a Lender which is required to make a payment under the
Finance Documents (the “Paying Party”) to the Agent in accordance with Clause
32.1 (Payments to the Agent) may instead either pay that amount direct to the
required recipient or pay that amount to an interest-bearing account held with
an Acceptable Bank and in relation to which no Insolvency Event has occurred and
is continuing, in the name of the Obligor or the Lender making the payment and
designated as a trust account for the benefit of the Party or Parties
beneficially entitled to that payment under the Finance Documents (the
“Recipient Party” or “Recipient Parties”). In each case such payments must be
made on the due date for payment under the Finance Documents.

 

(B)                              All interest accrued on the amount standing to
the credit of the trust account shall be for the benefit of the Recipient
Parties pro rata to their respective entitlements.

 

(C)                              A Party which has made a payment in accordance
with this Clause 32.5 shall be discharged of the relevant payment obligation
under the Finance Documents and shall not take any credit risk with respect to
the amounts standing to the credit of the trust account.

 

(D)                              If a Lender makes a payment into a trust
account pursuant to paragraph (A) above to which an Obligor is beneficially
entitled, the Lender shall promptly notify the Parent Company.  Promptly upon
request by the relevant Obligor, and to the extent that it has been provided
with the necessary information by that Obligor, the Lender shall give all
requisite instructions to the bank with whom the trust account is held to
transfer the amount (together with any accrued interest) to the relevant
Obligor.

 

(E)                               Promptly upon the appointment of a successor
Agent in accordance with Clause 29.13 (Replacement of the Agent), and without
prejudice to paragraph (D)  above, each Paying Party shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution to the Recipient Parties in accordance with Clause 32.2
(Distributions by the Agent).

 

32.6                       Partial payments

 

(A)                              If the Agent receives a payment that is
insufficient to discharge all the amounts then due and payable by an Obligor
under the Finance Documents, the Agent shall apply that payment towards the
obligations of that Obligor under the Finance Documents in the following order:

 

122

--------------------------------------------------------------------------------


 

(i)                                    first, in or towards payment pro rata of
any unpaid fees, costs and expenses of the Agent and each Arranger under the
Finance Documents;

 

(ii)                                 secondly, in or towards payment pro rata of
any accrued interest, fee or commission due but unpaid under this Agreement;

 

(iii)                              thirdly, in or towards payment pro rata of
any principal due but unpaid under this Agreement; and

 

(iv)                             fourthly, in or towards payment pro rata of any
other sum due but unpaid under the Finance Documents.

 

(B)                              The Agent shall, if so directed by the Majority
Lenders, vary the order set out in paragraphs (A)(i) to (A)(iv) above.

 

(C)                              Paragraphs (A) and (B) above will override any
appropriation made by an Obligor.

 

32.7                       No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

32.8                       Business Days

 

(A)                              Any payment which is due to be made on a day
that is not a Business Day shall be made on the next Business Day in the same
calendar month (if there is one) or the preceding Business Day (if there is
not).

 

(B)                              During any extension of the due date for
payment of any principal or Unpaid Sum under this Agreement interest is payable
on the principal or Unpaid Sum at the rate payable on the original due date.

 

32.9                       Currency of account

 

(A)                              Subject to paragraphs (B) to (E) below, US
Dollars is the currency of account and payment for any sum due from an Obligor
under any Finance Document.

 

(B)                              A repayment of a Loan or Unpaid Sum or a part
of a Loan or Unpaid Sum shall be made in the currency in which that Loan or
Unpaid Sum is denominated on its due date.

 

(C)                              Each payment of interest shall be made in the
currency in which the sum in respect of which the interest is payable was
denominated when that interest accrued.

 

(D)                              Each payment in respect of costs, expenses or
Taxes shall be made in the currency in which the costs, expenses or Taxes are
incurred.

 

123

--------------------------------------------------------------------------------


 

(E)                               Any amount expressed to be payable in a
currency other than dollars shall be paid in that other currency.

 

32.10                Change of currency

 

(A)                              Unless otherwise prohibited by law, if more
than one currency or currency unit are at the same time recognised by the
central bank of any country as the lawful currency of that country, then:

 

(i)                                    any reference in the Finance Documents
to, and any obligations arising under the Finance Documents in, the currency of
that country shall be translated into, or paid in, the currency or currency unit
of that country designated by the Agent (after consultation with the Parent
Company); and

 

(ii)                                 any translation from one currency or
currency unit to another shall be at the official rate of exchange recognised by
the central bank for the conversion of that currency or currency unit into the
other, rounded up or down by the Agent (acting reasonably).

 

(B)                              If a change in any currency of a country
occurs, this Agreement will, to the extent the Agent (acting reasonably and
after consultation with the Parent Company) specifies to be necessary, be
amended to comply with any generally accepted conventions and market practice in
the Relevant Interbank Market and otherwise to reflect the change in currency.

 

33.                              SET-OFF

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

34.                              NOTICES

 

34.1                       Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

34.2                       Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(A)                              in the case of the Parent Company, that
identified with its name below;

 

124

--------------------------------------------------------------------------------


 

(B)                              in the case of each Original Lender, that
identified with its name below;

 

(C)                              in the case of each other Lender and any other
Obligor, that notified in writing to the Agent on or prior to the date on which
it becomes a Party; and

 

(D)                              in the case of the Agent, the Original
Arrangers and SGF, that identified with its name below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

 

34.3                       Delivery

 

(A)                              Any communication or document made or delivered
by one person to another under or in connection with the Finance Documents will
be effective only:

 

(i)                                    if by way of fax, when received in
legible form; or

 

(ii)                                 if by way of letter, when it has been left
at the relevant address or five Business Days after being deposited in the post
postage prepaid in an envelope addressed to it at that address,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.

 

(B)                              Any communication or document to be made or
delivered to the Agent will be effective only when actually received by the
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent’s signature below (or any
substitute department or officer as the Agent shall specify for this purpose).

 

(C)                              All notices from or to an Obligor shall be sent
through the Agent.

 

(D)                              Any communication or document made or delivered
to the Parent Company in accordance with this Clause 34 (Notices) will be deemed
to have been made or delivered to each of the Obligors.

 

34.4                       Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 34.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

34.5                       Communication when the Agent is an Impaired Agent

 

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent (if and to the extent that the same is required
pursuant to the terms of this Agreement), communicate with each other directly
and (while the Agent is an Impaired Agent) all the provisions of the Finance
Documents which require

 

125

--------------------------------------------------------------------------------


 

communications to be made or notices to be given to or by the Agent shall be
varied so that communications may be made and notices given to or by the
relevant Parties directly. This provision shall not operate after a replacement
Agent has been appointed unless such replacement Agent becomes an Impaired
Agent.

 

34.6                       Electronic communication

 

(A)                              Any communication to be made between any two
Parties under or in connection with the Finance Documents may be made by
electronic mail or other electronic means (including, without limitation, by way
of posting to a secure website) if those two Parties:

 

(i)                                    notify each other in writing of their
electronic mail address and/or any other information required to enable the
transmission of information by that means; and

 

(ii)                                 notify each other of any change to their
address or any other such information supplied by them by not less than five
Business Days’ notice.

 

(B)                              Any such electronic communication as specified
in paragraph (A) above to be made between an Obligor and a Finance Party may
only be made in that way to the extent that those two Parties agree that, unless
and until notified to the contrary, this is to be an accepted form of
communication.

 

(C)                              Any such electronic communication as specified
in paragraph (A) above made between any two Parties will be effective only when
actually received (or made available) in readable form and in the case of any
electronic communication made by a Party to the Agent only if it is addressed in
such a manner as the Agent shall specify for this purpose.

 

(D)                              Any electronic communication which becomes
effective, in accordance with paragraph (C) above, after 5:00 p.m. in the place
in which the Party to whom the relevant communication is sent or made available
has its address for the purpose of this Agreement shall be deemed only to become
effective on the following day.

 

(E)                               Any reference in a Finance Document to a
communication being sent or received shall be construed to include that
communication being made available in accordance with this Clause 34.6
(Electronic communication).

 

34.7                       Use of websites

 

(A)                              The Parent Company may satisfy its obligation
under this Agreement to deliver any information in relation to those Lenders
(the “Website Lenders”) who accept this method of communication by posting this
information onto an electronic website designated by the Parent Company and the
Agent (the “Designated Website”) if:

 

126

--------------------------------------------------------------------------------


 

(i)                                    the Agent expressly agrees (after
consultation with each of the Lenders) that it will accept communication of the
information by this method;

 

(ii)                                 both the Parent Company and the Agent are
aware of the address of and any relevant password specifications for the
Designated Website; and

 

(iii)                              the information is in a format previously
agreed between the Parent Company and the Agent.

 

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify the Parent Company
accordingly and the Parent Company shall at its own cost supply the information
to the Agent (in sufficient copies for each Paper Form Lender) in paper form. 
In any event the Parent Company shall at its own cost supply the Agent with at
least one copy in paper form of any information required to be provided by it.

 

(B)                              The Agent shall supply each Website Lender with
the address of and any relevant password specifications for the Designated
Website following designation of that website by the Parent Company and the
Agent.

 

(C)                              The Parent Company shall promptly upon becoming
aware of its occurrence notify the Agent if:

 

(i)                                    the Designated Website cannot be accessed
due to technical failure;

 

(ii)                                 the password specifications for the
Designated Website change;

 

(iii)                              any new information which is required to be
provided under this Agreement is posted onto the Designated Website;

 

(iv)                             any existing information which has been
provided under this Agreement and posted onto the Designated Website is amended;
or

 

(v)                                the Parent Company becomes aware that the
Designated Website or any information posted onto the Designated Website is or
has been infected by any electronic virus or similar software.

 

If the Parent Company notifies the Agent under paragraph (C)(i) or paragraph
(C)(v) above, all information to be provided by the Parent Company under this
Agreement after the date of that notice shall be supplied in paper form unless
and until the Agent and each Website Lender is satisfied that the circumstances
giving rise to the notification are no longer continuing.

 

(D)                              Any Website Lender may request, through the
Agent, one paper copy of any information required to be provided under this
Agreement which is posted onto the Designated Website.  The Parent Company shall
at its own cost comply with any such request within 10 Business Days.

 

127

--------------------------------------------------------------------------------


 

34.8                       English language

 

(A)                              Any notice given under or in connection with
any Finance Document must be in English.

 

(B)                              All other documents provided under or in
connection with any Finance Document must be:

 

(i)                                    in English; or

 

(ii)                                 if not in English, and if so required by
the Agent, accompanied by a certified English translation and, in this case, the
English translation will prevail unless the document is a constitutional,
statutory or other official document.

 

35.                              CALCULATIONS AND CERTIFICATES

 

35.1                       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

35.2                       Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.

 

35.3                       Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

36.                              PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

37.                              REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or

 

128

--------------------------------------------------------------------------------


 

the exercise of any other right or remedy. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any rights or remedies
provided by law.

 

38.                              AMENDMENTS AND WAIVERS

 

38.1                       Required consents

 

(A)                              Subject to Clause 38.2 (Exceptions) and Clause
38.5 (Exclusion of Commitments of Defaulting Lender) any term of the Finance
Documents may be amended or waived only with the consent of the Majority Lenders
and the Obligors and any such amendment or waiver will be binding on all
Parties.

 

(B)                              The Agent may effect, on behalf of any Finance
Party, any amendment or waiver permitted by this Clause 38 (Amendments and
waivers).

 

38.2                       Exceptions

 

(A)                              An amendment or waiver that has the effect of
changing or which relates to:

 

(i)                                    the definition of “Majority Lenders” in
Clause 1.1 (Definitions);

 

(ii)                                 an extension to the date of payment of any
amount under the Finance Documents;

 

(iii)                              a reduction in the Margin or a reduction in
the amount of any payment of principal, interest, fees or commission payable;

 

(iv)                             an increase in or an extension of any
Commitment;

 

(v)                                a change to the Borrowers or Guarantors other
than in accordance with Clause 28 (Changes to the Obligors);

 

(vi)                             any provision which expressly requires the
consent of all the Lenders;

 

(vii)                          Clause 2.3 (Finance Parties’ rights and
obligations), Clause 8 (Mandatory prepayment), Clause 27 (Changes to the
Lenders), Clause 31 (Sharing among the Finance Parties), this Clause 38
(Amendments and waivers), Clause 42 (Governing law) or Clause 43.1
(Jurisdiction); or

 

(viii)                       the nature or scope of the guarantee and indemnity
granted by the Parent Company (and any Newco, if applicable) under Clause 20
(Guarantee and indemnity),

 

shall not be made without the prior consent of all the Lenders. This provision
is subject to Clause 38.4 (Disenfranchisement of Defaulting Lenders) and Clause
38.5 (Exclusion of Commitments of Defaulting Lender).

 

(B)                              An amendment or waiver which relates to the
rights or obligations of the Agent or an Arranger or a Reference Bank (each in
their capacity as such) may not be

 

129

--------------------------------------------------------------------------------


 

effected without the consent of the Agent, that Arranger or that Reference Bank,
as the case may be.

 

38.3                       Replacement of Screen Rate

 

(A)                              Subject to paragraph (B) of Clause 38.2
(Exceptions), if any Screen Rate is not available for a currency which can be
selected for a Loan, any amendment or waiver which relates to providing for
another benchmark rate to apply in relation to that currency in place of that
Screen Rate (or which relates to aligning any provision of a Finance Document to
the use of that other benchmark rate) may be made with the consent of the
Majority Lenders and the Obligors.

 

(B)                              If any Lender fails to respond to a request for
an amendment or waiver described in paragraph (A) above within 5 Business Days
(unless the Parent Company and the Agent agree to a longer time period in
relation to any request) of that request being made:

 

(i)                                    its Commitment shall not be included for
the purpose of calculating the Total Commitments when ascertaining whether any
relevant percentage of Total Commitments has been obtained to approve that
request; and

 

(ii)                                 its status as a Lender shall be disregarded
for the purpose of ascertaining whether the agreement of any specified group of
Lenders has been obtained to approve that request.

 

38.4                       Disenfranchisement of Defaulting Lenders

 

(A)                              Subject to paragraph (C) below, for so long as
a Defaulting Lender has any Available Commitment, in ascertaining the Majority
Lenders or whether any given percentage (including, without limitation,
unanimity) of the Total Commitments or whether the approval of all Lenders has
been obtained in relation to any request for a consent, waiver, amendment or
other vote under the Finance Documents:

 

(i)                                    that Defaulting Lender’s Commitments will
be reduced by the amount of its Available Commitments; and

 

(ii)                                 that Defaulting Lender will not be treated
as a Lender for the purposes of paragraph (A) of Clause 38.2 (Exceptions) if it
has no participation in an outstanding Loan.

 

(B)                              Subject to paragraph (C) below, for the
purposes of this Clause 38.4, the Agent may assume that the following Lenders
are Defaulting Lenders:

 

(i)                                    any Lender which has notified the Agent
that it has become a Defaulting Lender;

 

(ii)                                 any Lender in relation to which it is aware
that any of the events or circumstances referred to in paragraphs (a), (b) or
(c) of the definition of “Defaulting Lender” has occurred,

 

130

--------------------------------------------------------------------------------


 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

(C)                              For the avoidance of doubt nothing in this
Clause 38.4 or otherwise shall relieve, reduce or affect any obligation of a
Defaulting Lender under Clauses 7.4 (Right of repayment and cancellation in
relation to a single Lender or Defaulting Lender) or Clause 31 (Sharing among
the Finance Parties) or any other obligation owed by such Defaulting Lender to a
Finance Party and the Commitments, and participations in any Loan, of a
Defaulting Lender shall not be reduced or excluded for the purposes of any
calculation to that extent.

 

38.5                       Exclusion of Commitments of Defaulting Lender

 

Subject to paragraph (C) of Clause 38.4 (Disenfranchisement of Defaulting
Lenders), if any Defaulting Lender fails to respond to a request for a consent,
waiver, amendment of or in relation to any of the terms of any Finance Document
or other vote of Lenders under this Agreement within five Business Days (or any
longer period for response expressly stipulated by the Parent Company in or in
relation to the relevant consent, waiver or amendment request ) of that request
being made:

 

(A)                              its Commitment shall not be included for the
purpose of calculating the Total Commitments when ascertaining whether any
relevant percentage of the Total Commitments has been obtained to approve that
request; and

 

(B)                              it will not count as a Lender for the purposes
of Clause 38.2 (Exceptions).

 

38.6                       Replacement of Defaulting Lender

 

(A)                              The Parent Company may, at any time a Lender
has become and continues to be a Defaulting Lender, by giving not less than five
Business Days’ prior written notice to the Agent and such Lender:

 

(i)                                    replace such Lender by requiring such
Lender to (and to the extent permitted by law such Lender shall) transfer (and,
as applicable, procure the transfer of) pursuant to and in accordance with
Clause 27 (Changes to the Lenders) all (and not part only) of its rights and
obligations under this Agreement;

 

(ii)                                 require such Lender to (and to the extent
permitted by law such Lender shall) transfer (and, as applicable, procure the
transfer of) pursuant to Clause 27 (Changes to the Lenders) all (and not part
only) of the undrawn Commitment of the Lender; or

 

(iii)                              require such Lender to (and to the extent
permitted by law such Lender shall) transfer (and, as applicable, procure the
transfer of) pursuant to Clause 27 (Changes to the Lenders) all (and not part
only) of its rights and obligations in respect of the Facilities,

 

131

--------------------------------------------------------------------------------


 

to a Lender or other bank, financial institution, trust, fund or other entity (a
“Replacement Lender”) selected by the Parent Company, and which confirms its
willingness to assume and does assume all the obligations or all the relevant
obligations of the transferring Lender in accordance with Clause 27 (Changes to
the Lenders) for a purchase price in cash payable at the time of transfer equal
to the outstanding principal amount of such Lender’s participation in the
outstanding Utilisations and all accrued interest (to the extent that the Agent
has not given a notification under Clause 27.9 (Pro-rata interest settlement)
Break Costs and other amounts payable thereto under the Finance Documents, or
such other purchase price as may be agreed by the Defaulting Lender with the
Replacement Lender and the Parent Company.

 

(B)                              Each Lender hereby instructs the Agent to
execute on its behalf any Transfer Certificate which is required to give effect
to the terms of this Clause 38.6 if that Lender is a Defaulting Lender due to
the occurrence of an Insolvency Event.

 

(C)                              Any transfer of rights and obligations of a
Defaulting Lender pursuant to this Clause 38.6 shall be subject to the following
conditions:

 

(i)                                    the Parent Company shall have no right to
replace the Agent;

 

(ii)                                 neither the Agent nor the Defaulting Lender
shall have any obligation to the Parent Company to find a Replacement Lender;
and

 

(iii)                              in no event shall the Defaulting Lender be
required to pay or surrender to such Replacement Lender any of the fees received
by the Defaulting Lender pursuant to the Finance Documents.

 

38.7                       Replacement of Non-Consenting Lender

 

(A)                              If at any time any Lender becomes a
Non-Consenting Lender (as defined in paragraph (C) below), then the Parent
Company may, on five Business Days prior written notice to the Agent and such
Lender:

 

(i)                                    cancel the Commitment of the
Non-Consenting Lender at the next interest payment date; or

 

(ii)                                 require such Lender to (and such Lender
shall) transfer pursuant to Clause 27 (Changes to the Lenders) all (and not part
only) of its rights and obligations under this Agreement to another Lender (a
“Replacement Lender”) which confirms its willingness to assume and does assume
all the obligations of the transferring Lender (including the assumption of the
transferring Lender’s participations on the same basis as the transferring
Lender) in accordance with Clause 27 (Changes to the Lenders) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Utilisations and all
accrued interest, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 

132

--------------------------------------------------------------------------------


 

(B)                              The replacement of a Lender pursuant to this
Clause 38.7 shall be subject to the following conditions:

 

(i)                                    the Parent Company shall have no right to
replace the Agent;

 

(ii)                                 neither the Agent nor the Lender shall have
any obligation to the Parent Company to find a Replacement Lender;

 

(iii)                              in the event of a replacement of a
Non-Consenting Lender such replacement must take place no later than ten
Business Days after the date the Non-Consenting Lender notifies the Parent
Company and the Agent of its failure or refusal to agree to any consent, waiver
or amendment to the Finance Documents requested by the Parent Company; and

 

(iv)                             in no event shall the Lender replaced under
this Clause 38.7 be required to pay or surrender to such Replacement Lender any
of the fees received by such Lender pursuant to the Finance Documents.

 

(C)                              In the event that:

 

(i)                                    the Parent Company or the Agent (at the
request of the Parent Company) has requested the Lenders to consent to a waiver
or amendment of any provisions of the Finance Documents;

 

(ii)                                 the waiver or amendment in question
requires the consent of all the Lenders; and

 

(iii)                              Lenders whose Commitments aggregate 85 per
cent. or more of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated 85 per cent. or more of the Total Commitments prior
to that reduction) have consented to such waiver or amendment,

 

then any Lender who has declined or failed to consent or provide approval by the
later of (a) the date nominated by the Agent in the request to the Lenders as a
deadline for response, and (b) three Business Days after such 85 per cent.
Lender approval or consent has been received, shall be deemed a “Non-Consenting
Lender”.

 

38.8                       No split voting

 

In relation to any consent or exercise of discretion in connection with any
waiver, amendment or otherwise by any Lender under or in connection with a
Finance Document, such Lender shall only be entitled to a single vote
representing, as the case may be, its Commitment and/or participations in the
Loans and shall not be entitled to split such vote.

 

133

--------------------------------------------------------------------------------


 

39.                              CONFIDENTIAL INFORMATION

 

39.1                       Confidentiality

 

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 39.2
(Disclosure of Confidential Information) and Clause 39.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.

 

39.2                       Disclosure of Confidential Information

 

Any Finance Party may disclose:

 

(A)                              to any of its Affiliates and any of its or
their officers, directors, employees, professional advisers, auditors, partners
and Representatives such Confidential Information as that Finance Party shall
reasonably consider appropriate if any person to whom the Confidential
Information is to be given pursuant to this paragraph (A) is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

(B)                              to any person:

 

(i)                                    to (or through) whom it assigns or
transfers (or may potentially assign or transfer) all or any of its rights
and/or obligations under one or more Finance Documents and to any of that
person’s Affiliates, Representatives and professional advisers;

 

(ii)                                 with (or through) whom it enters into (or
may potentially enter into), whether directly or indirectly, any
sub-participation in relation to, or any other transaction under which payments
are to be made or may be made by reference to, one or more Finance Documents
and/or one or more Obligors and to any of that person’s Affiliates,
Representatives and professional advisers;

 

(iii)                              appointed by any Finance Party or by a person
to whom paragraph (i) or (ii) above applies to receive communications, notices,
information or documents delivered pursuant to the Finance Documents on its
behalf (including, without limitation, any person appointed under paragraph
(B) of Clause 29.15 (Relationship with the Lenders));

 

(iv)                             who invests in or otherwise finances (or may
potentially invest in or otherwise finance), directly or indirectly, any
transaction referred to in paragraph (i) or (ii) above;

 

134

--------------------------------------------------------------------------------


 

(v)                                to whom and to the extent that information is
required or requested to be disclosed by any court of competent jurisdiction or
any governmental, banking, Tax or other regulatory authority or similar body,
the rules of any relevant stock exchange or pursuant to any applicable law or
regulation;

 

(vi)                             to whom or for whose benefit that Finance Party
charges, assigns or otherwise creates Security (or may do so) pursuant to Clause
27.8 (Security over Lenders’ rights);

 

(vii)                          to whom and to the extent that information is
required to be disclosed in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes concerning the Finance Documents;

 

(viii)                       who is a Party; or

 

(ix)                             with the prior written consent of the Parent
Company,

 

in each case, such Confidential Information as that Finance Party shall
reasonably consider appropriate if:

 

(a)                                in relation to paragraphs (i), (ii) and
(iii) above, the person to whom the Confidential Information is to be given has
entered into a Confidentiality Undertaking except that there shall be no
requirement for a Confidentiality Undertaking if the recipient is a professional
adviser and is subject to professional obligations to maintain the
confidentiality of the Confidential Information;

 

(b)                                in relation to paragraph (iv) above, the
person to whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;

 

(c)                                 in relation to paragraphs (v), (vi) and
(vii) above, the person to whom the Confidential Information is to be given is
informed of its confidential nature and that some or all of such Confidential
Information may be price-sensitive information except that in the case of
paragraph (v) only there shall be no requirement to so inform if, in the
reasonable opinion of that Finance Party, it is not practicable so to do in the
circumstances; and

 

(C)                              to any person appointed by that Finance Party
or by a person to whom paragraph (B)(i) or paragraph (B)(ii) above applies to
provide administration or settlement services in respect of one or more of the
Finance Documents including, without limitation, in relation to the trading of
participations in respect of the Finance Documents, such Confidential
Information as may be required to be disclosed to enable such service provider
to provide any of the services referred to in this paragraph (C) if the service
provider to whom the Confidential

 

135

--------------------------------------------------------------------------------


 

Information is to be given has entered into a confidentiality agreement
substantially in the form of the LMA Master Confidentiality Undertaking for Use
With Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Parent Company and the relevant
Finance Party; and

 

(D)                              to any rating agency (including its
professional advisers), such Confidential Information as may be required to be
disclosed to enable such rating agency to carry out its normal rating activities
in relation to the Finance Documents.

 

39.3                       Disclosure to numbering service providers

 

(A)                              Any Finance Party may disclose to any national
or international numbering service provider appointed by that Finance Party to
provide identification numbering services in respect of this Agreement, the
Facilities and/or one or more Obligors the following information:

 

(i)                                    names of Obligors;

 

(ii)                                 country of domicile of Obligors;

 

(iii)                              place of incorporation of Obligors;

 

(iv)                             date of this Agreement;

 

(v)                                the names of the Agent and the Arrangers;

 

(vi)                             date of each amendment and restatement of this
Agreement;

 

(vii)                          amount of Total Commitments;

 

(viii)                       currency of the Facilities;

 

(ix)                             type of Facilities;

 

(x)                                ranking of Facilities;

 

(xi)                             Maturity Date for Facilities;

 

(xii)                          changes to any of the information previously
supplied pursuant to paragraphs (i) to (xi) above; and

 

(xiii)                       such other information agreed between such Finance
Party and the Parent Company to be disclosable expressly for the purposes of
this Clause 39.3,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

136

--------------------------------------------------------------------------------


 

(B)                              The Parties acknowledge and agree that each
identification number assigned to this Agreement, the Facilities and/or one or
more Obligors by a numbering service provider and the information associated
with each such number may be disclosed to users of its services in accordance
with the standard terms and conditions of the numbering service provider.

 

(C)                              The Agent shall notify the Parent Company and
the other Finance Parties of:

 

(i)                                    the name of any numbering service
provider appointed by the Agent in respect of this Agreement, the Facilities
and/or one or more Obligors; and

 

(ii)                                 the number or, as the case may be, numbers
assigned to this Agreement, the Facilities and/or one or more Obligors by such
numbering service provider.

 

(D)                              Each Obligor represents that none of the
information set out in paragraphs (A)(i) to (A)(xiii) above is, nor will at any
time be, unpublished price sensitive information.

 

39.4                       Entire agreement

 

This Clause 39 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.

 

39.5                       Inside information

 

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.

 

39.6                       Notification of disclosure

 

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Parent Company:

 

(A)                              in advance of the circumstances of any
disclosure of Confidential Information made pursuant to paragraph (B)(v) (except
where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function)
and paragraph (B)(vii), in each case of Clause 39.2 (Disclosure of Confidential
Information); and

 

(B)                              promptly upon becoming aware that Confidential
Information has been disclosed in breach of this Clause 39.

 

137

--------------------------------------------------------------------------------


 

39.7                       Continuing obligations

 

The obligations in this Clause 39 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 24 months from
the earlier of:

 

(A)                              the date on which all amounts payable by the
Obligors under or in connection with this Agreement have been paid in full and
all Commitments have been cancelled or otherwise cease to be available; and

 

(B)                              the date on which such Finance Party otherwise
ceases to be a Finance Party.

 

40.                              CONFIDENTIALITY OF FUNDING RATES AND REFERENCE
BANK QUOTATIONS

 

40.1                       Confidentiality and disclosure

 

(A)                              The Agent and each Obligor agree to keep each
Funding Rate (and, in the case of the Agent, each Reference Bank Quotation)
confidential and not to disclose it to anyone, save to the extent permitted by
paragraphs (B), (C) and (D) below.

 

(B)                              The Agent may disclose:

 

(i)                                    any Funding Rate (but not, for the
avoidance of doubt, any Reference Bank Quotation) to the relevant Borrower
pursuant to Clause 11.4  (Notification of rates of interest); and

 

(ii)                                 any Funding Rate or any Reference Bank
Quotation to any person appointed by it to provide administration services in
respect of one or more of the Finance Documents to the extent necessary to
enable such service provider to provide those services if the service provider
to whom that information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Agent and the
relevant Lender or Reference Bank, as the case may be.

 

(C)                              The Agent may disclose any Funding Rate or any
Reference Bank Quotation, and each Obligor may disclose any Funding Rate, to:

 

(i)                                    any of its Affiliates and any of its or
their officers, directors, employees, professional advisers, auditors, partners
and Representatives if any person to whom that Funding Rate or Reference Bank
Quotation is to be given pursuant to this paragraph (i) is informed in writing
of its confidential nature and that it may be price-sensitive information except
that there shall be no such requirement to so inform if the recipient is subject
to professional obligations to maintain the confidentiality of that Funding Rate
or Reference Bank Quotation or is otherwise bound by requirements of
confidentiality in relation to it;

 

(ii)                                 any person to whom information is required
or requested to be disclosed by any court of competent jurisdiction or any
governmental,

 

138

--------------------------------------------------------------------------------


 

banking, taxation or other regulatory authority or similar body, the rules of
any relevant stock exchange or pursuant to any applicable law or regulation if
the person to whom that Funding Rate or Reference Bank Quotation is to be given
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances;

 

(iii)                              any person to whom information is required to
be disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes if
the person to whom that Funding Rate or Reference Bank Quotation is to be given
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances; and

 

(iv)                             any person with the consent of the relevant
Lender or Reference Bank, as the case may be.

 

(D)                              The Agent’s obligations in this Clause 40
(Confidentiality of Funding Rates and Reference Bank Quotations) relating to
Reference Bank Quotations are without prejudice to its obligations to make
notifications under Clause 11.4 (Notification of rates of interest) provided
that (other than pursuant to paragraph (B)(i) above) the Agent shall not include
the details of any individual Reference Bank Quotation as part of any such
notification.

 

40.2                       Related obligations

 

(A)                              The Agent and each Obligor acknowledge that
each Funding Rate (and, in the case of the Agent, each Reference Bank Quotation)
is or may be price-sensitive information and that its use may be regulated or
prohibited by applicable legislation including securities law relating to
insider dealing and market abuse and the Agent and each Obligor undertake not to
use any Funding Rate or, in the case of the Agent, any Reference Bank Quotation
for any unlawful purpose.

 

(B)                              The Agent and each Obligor agree (to the extent
permitted by law and regulation) to inform the relevant Lender or Reference
Bank, as the case may be:

 

(i)                                    of the circumstances of any disclosure
made pursuant to paragraph (C)(ii) of Clause 40.1 (Confidentiality and
disclosure) except where such disclosure is made to any of the persons referred
to in that paragraph during the ordinary course of its supervisory or regulatory
function; and

 

(ii)                                 upon becoming aware that any information
has been disclosed in breach of this Clause 40 (Confidentiality of Funding Rates
and Reference Bank Quotations).

 

139

--------------------------------------------------------------------------------


 

40.3                       No Event of Default

 

No Event of Default will occur under Clause 26.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause 40 (Confidentiality of
Funding Rates and Reference Bank Quotations).

 

41.                              COUNTERPARTS

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

140

--------------------------------------------------------------------------------


 

SECTION 12
GOVERNING LAW AND ENFORCEMENT

 

42.                              GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.

 

43.                              ENFORCEMENT

 

43.1                       Jurisdiction

 

(A)                              The courts of England have non-exclusive
jurisdiction to settle any dispute arising out of or in connection with this
Agreement (including a dispute regarding the existence, validity or termination
of or any non-contractual obligation arising out of or in connection with this
Agreement) (a “Dispute”).

 

(B)                              The Parties agree that the courts of England
are the most appropriate and convenient courts to settle Disputes and
accordingly no Party will argue to the contrary.

 

43.2                       Service of process

 

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):

 

(A)                              irrevocably appoints SGF as its agent for
service of process in relation to any proceedings before the English courts in
connection with any Finance Document; and

 

(B)                              agrees that failure by an agent for service of
process to notify the relevant Obligor of the process will not invalidate the
proceedings concerned,

 

and, by signing this Agreement, SGF hereby accepts such appointment on the terms
of this Clause 43.2 (Service of process).

 

43.3                       Waiver of jury trial

 

EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OF THE FINANCE
DOCUMENTS.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

141

--------------------------------------------------------------------------------


 

SCHEDULE 1
THE ORIGINAL LENDERS

 

PART I
THE ORIGINAL FACILITY A LENDERS

 

Name of
Original Lender

 

Commitment
(US$)

 

Facility Office

 

Treaty
Passport
Number(1)

 

Jurisdiction
of Tax
Residence(2)

 

UK Non-
Bank
Lender?

 

Morgan Stanley Bank, N.A.

 

500,000,000

 

c/o Morgan Stanley Bank International Limited, 25 Cabot Square, Canary Wharf,
London E14 4QA, United Kingdom

 

13/M/307216/DTTP

 

USA

 

No

 

Deutsche Bank AG, Filiale Luxemburg

 

500,000,000

 

2, Boulevard Konrad Adenauer, 1115 Luxembourg, Luxembourg

 

7/D/70006/DTTP

 

Luxembourg

 

No

 

 

--------------------------------------------------------------------------------

(1)  If applicable.

(2)  If applicable.

 

142

--------------------------------------------------------------------------------


 

PART II
THE ORIGINAL FACILITY B LENDERS

 

Name of
Original Lender

 

Commitment
(US$)

 

Facility Office

 

Treaty
Passport
Number(3)

 

Jurisdiction
of Tax
Residence(4)

 

UK Non-
Bank
Lender?

 

Morgan Stanley Bank, N.A.

 

1,100,000,000

 

c/o Morgan Stanley Bank International Limited, 25 Cabot Square, Canary Wharf,
London E14 4QA, United Kingdom

 

13/M/307216/DTTP

 

USA

 

No

 

Deutsche Bank AG, Filiale Luxemburg

 

1,100,000,000

 

2, Boulevard Konrad Adenauer, 1115 Luxembourg, Luxembourg

 

7/D/70006/DTTP

 

Luxembourg

 

No

 

 

--------------------------------------------------------------------------------

(3)  If applicable.

(4)  If applicable.

 

143

--------------------------------------------------------------------------------


 

PART III
 THE ORIGINAL FACILITY C LENDERS

 

Name of
Original Lender

 

Commitment
(US$)

 

Facility Office

 

Treaty
Passport
Number(5)

 

Jurisdiction
of Tax
Residence(6)

 

UK Non-
Bank
Lender?

 

Morgan Stanley Bank, N.A.

 

1,200,000,000

 

c/o Morgan Stanley Bank International Limited, 25 Cabot Square, Canary Wharf,
London E14 4QA, United Kingdom

 

13/M/307216/DTTP

 

USA

 

No

 

Deutsche Bank AG, Filiale Luxemburg

 

1,200,000,000

 

2, Boulevard Konrad Adenauer, 1115 Luxembourg, Luxembourg

 

7/D/70006/DTTP

 

Luxembourg

 

No

 

 

--------------------------------------------------------------------------------

(5)  If applicable.

(6)  If applicable.

 

144

--------------------------------------------------------------------------------


 

SCHEDULE 2
CONDITIONS PRECEDENT

 

PART I(A)
 CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.                                     The Parent Company

 

(a)                                A copy of the constitutional documents of the
Parent Company.

 

(b)                                A copy of a resolution of the board of
directors (or a duly appointed committee of the board of directors) of the
Parent Company, resolving in writing to delegate all powers, authorities and
discretions of the Parent Company in relation to the negotiation and entry into
this Agreement and all documents and matters related, ancillary or incidental
thereto, to a named delegate, with full powers of sub-delegation, and confirming
that signature of any document by such delegate constitutes conclusive evidence
of its approval by him.

 

(c)                                 An extract from a resolution of the board of
directors of the Parent Company evidencing due appointment of the committee of
the board of directors referred to in paragraph (b) above, if applicable.

 

(d)                                A specimen of the signature of each person
authorised by the resolutions referred to in paragraph (b) above.

 

(e)                                 A certificate of the Parent Company (signed
by a director or other authorised signatory) confirming that borrowing or
guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

(f)                                  A certificate of an authorised signatory of
the Parent Company certifying that each copy document relating to it specified
in this Part I(A) of Schedule 2 is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 

2.                                     Legal opinions

 

(a)                                A legal opinion of Linklaters LLP, legal
advisers to the Arrangers and the Agent in England.

 

(b)                                A legal opinion of Ogier, legal advisers to
the Arrangers and the Agent in Jersey.

 

3.                                     Other documents and evidence

 

(a)                                Duly executed Fee Letters, Syndication Letter
and this Agreement.

 

(b)                                Evidence that any agent for service of
process referred to in Clause 43.2 (Service of process) has accepted its
appointment.

 

(c)                                 The Original Financial Statements and
interim financial statements of the Parent Company.

 

145

--------------------------------------------------------------------------------


 

(d)                                Evidence that the fees, costs and expenses
then due from the Parent Company pursuant to Clause 14 (Fees) and Clause 19
(Costs and expenses) have been paid or will be paid by the first Utilisation
Date.

 

(e)                                 Any information that is requested by a
Finance Party (acting reasonably) to ensure compliance with applicable “know
your customer” requirements.

 

(f)                                  A copy of any other Authorisation or other
document, opinion or assurance which the Agent reasonably considers to be
necessary or desirable (if it has notified the Parent Company accordingly) in
connection with the entry into and performance of the transactions contemplated
by any Finance Document or for the validity and enforceability of any Finance
Document.

 

4.                                     Acquisition information

 

A certified copy of the duly executed Acquisition Documents (except the
Certificate of Merger), including an abridged post-Acquisition group structure
chart showing the Company, each Obligor and each holding company of an Obligor
and a sources and uses statement in a form and substance satisfactory to the
Arrangers, acting reasonably.

 

146

--------------------------------------------------------------------------------


 

PART I(B) 
FURTHER CONDITION PRECEDENT TO INITIAL UTILISATION

 

1.                                     A certificate of an authorised signatory
of the Parent Company certifying that:

 

(a)                                the Acquisition Agreement has not been
amended, waived or otherwise modified to increase the price per Target Share
payable in the Merger or otherwise to increase the consideration payable to the
holders of the Target Shares in connection with the transactions contemplated by
the Acquisition Agreement, other than in accordance with Clause 24.10 (Conduct
of the Acquisition);

 

(b)                                no other amendments, modifications or waivers
(including, without limitation, any amendments to, or waivers of, any of the
conditions to the consummation of the Merger) have been made to the Acquisition
Agreement, other than in accordance with Clause 24.10 (Conduct of the
Acquisition); and

 

(c)                                 Acquisition CP Satisfaction has occurred.

 

147

--------------------------------------------------------------------------------


 

PART II
CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL OBLIGOR

 

1.                                     An Accession Letter, duly executed by the
Additional Obligor and the Parent Company.

 

2.                                     A copy of the constitutional documents of
the Additional Obligor.

 

3.                                     If the Additional Obligor is a US
Obligor, (i) a copy of a good standing certificate (including verification of
tax status) with respect to the Additional Obligor, issued as of a recent date
by the secretary of state or other appropriate official of the Additional
Obligor’s jurisdiction of incorporation or organisation and (ii) a solvency
certificate signed by an officer of such Additional Obligor in form and
substance satisfactory to the Agent and its counsel, acting reasonably.

 

4.                                     A copy of a resolution of the board of
directors (or a duly appointed committee of the board of directors) of the
Additional Obligor:

 

(a)                                approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that it execute the Accession Letter;

 

(b)                                authorising a specified person or persons to
execute the Accession Letter on its behalf; and

 

(c)                                 authorising a specified person or persons,
on its behalf, to sign and/or despatch all other documents and notices
(including, in relation to an Additional Borrower, any Utilisation Request) to
be signed and/or despatched by it under or in connection with the Finance
Documents.

 

5.                                     A specimen of the signature of each
person authorised by the resolution referred to in paragraph 4 above.

 

6.                                     A certificate of the Additional Obligor
(signed by a director or other authorised signatory) confirming that borrowing
or guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on it to be exceeded.

 

7.                                     A certificate of an authorised signatory
of the Additional Obligor certifying that each copy document listed in this
Part II of Schedule 2 is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.

 

8.                                     A copy of any other authorisation or
other document, opinion or assurance which the Agent reasonably considers to be
necessary or desirable in connection with the entry into and performance of the
transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.

 

9.                                     If available, the latest audited
financial statements of the Additional Obligor.

 

10.                              A legal opinion of Linklaters LLP, legal
advisers to the Arrangers and the Agent in England.

 

148

--------------------------------------------------------------------------------


 

11.                              If the Additional Obligor is incorporated in a
jurisdiction other than England and Wales, a legal opinion of the legal advisers
to the Arrangers and the Agent or the Parent Company, as the case may be, in the
jurisdiction in which the Additional Obligor is incorporated.

 

12.                              If the proposed Additional Obligor is
incorporated in a jurisdiction other than England and Wales, evidence that the
agent for service of process specified in Clause 43.2 (Service of process), if
not an Obligor, has accepted its appointment in relation to the proposed
Additional Obligor.

 

13.                              Any information that is requested by a Finance
Party (acting reasonably) to ensure compliance with applicable “know your
customer” requirements.

 

149

--------------------------------------------------------------------------------


 

SCHEDULE 3
REQUESTS

 

PART I
UTILISATION REQUEST

 

From:

[Borrower]/[[Parent Company] on behalf of [Borrower] as Borrower]]

 

 

To:

[Agent]

 

Dated:

 

Dear Sirs

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [•] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

2.                                     We wish to borrow a Loan on the following
terms:

 

Proposed Utilisation Date:

[                  ] (or, if that is not a Business Day, the next Business Day)

 

 

Facility to be utilised:

Facility [A/B/C]

 

 

Currency of Loan:

US Dollars

 

 

Amount:

[       ] or, if less, the Available Facility

 

 

Interest Period

[                  ]

 

3.                                     We confirm that each condition specified
in Clause 4.2 (Further conditions precedent) of the Agreement is satisfied on
the date of this Utilisation Request.

 

4.                                     The proceeds of this Loan should be
credited to [account].

 

5.                                     This Utilisation Request is irrevocable.

 

6.                                     We confirm that the Loan to which this
Utilisation Request relates is to be utilised for the purpose set out in Clause
3.1 (Purpose) of the Agreement.

 

150

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

 

Authorised signatory for

 

 

[Name of relevant Borrower]/

 

[[Parent Company] on behalf of [Borrower] as Borrower]

 

151

--------------------------------------------------------------------------------


 

PART II
SELECTION NOTICE

 

From:

[Borrower] / [[Parent Company] on behalf of [Borrower] as Borrower]

 

 

To:

[Agent] as Agent

 

Dated:

 

Dear Sirs

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [l] 2015 (the “Agreement”)

 

1.                                      We refer to the Agreement.  This is a
Selection Notice.  Terms defined in the Agreement have the same meaning in this
Selection Notice unless given a different meaning in this Selection Notice.

 

2.                                      We refer to the following Loan[s] with
an Interest Period ending on [                     ].

 

3.                                      We request that the next Interest Period
for the above Loan[s] is [              ].

 

4.                                      This Selection Notice is irrevocable.

 

Yours faithfully

 

 

 

 

Authorised signatory for

 

[Name of relevant Borrower]/

 

[[Parent Company] on behalf of [Borrower] as Borrower]

 

 

152

--------------------------------------------------------------------------------


 

SCHEDULE 4
FORM OF ASSIGNMENT AGREEMENT

 

To:

[Agent] as Agent

 

 

 

[Parent Company] as the Parent Company, for and on behalf of each Obligor

 

 

From:

[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

 

Dated:

 

Shire PLC - US$ 5,600,000,000 Term Facilities Agreement dated [l] 2015 (the
“Agreement”)

 

1.                                     We refer to the Agreement.  This is an
Assignment Agreement.  Terms defined in the Agreement have the same meaning in
this Assignment Agreement unless given a different meaning in this Assignment
Agreement.

 

2.                                     We refer to Clause 27.6 (Procedure for
assignment).

 

(a)                                The Existing Lender assigns absolutely to the
New Lender all the rights of the Existing Lender under the Agreement and the
other Finance Documents which relate to that portion of the Existing Lender’s
Commitments and participations in Loans under the Agreement as specified in the
Schedule.

 

(b)                                The Existing Lender is released from all the
obligations of the Existing Lender which correspond to that portion of the
Existing Lender’s Commitments and participations in Loans under the Agreement
specified in the Schedule.

 

(c)                                 The New Lender becomes a Party as a Lender
and is bound by obligations equivalent to those from which the Existing Lender
is released under paragraph (b) above.

 

3.                                     The proposed Transfer Date is [ ].

 

4.                                     On the Transfer Date the New Lender
becomes Party to the Finance Documents as a Lender.

 

5.                                     The Facility Office and address, fax
number and attention details for notices of the New Lender for the purposes of
Clause 34.2 (Addresses) are set out in the Schedule.

 

6.                                     The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (C) of
Clause 27.4 (Limitation of responsibility of Existing Lenders).

 

153

--------------------------------------------------------------------------------


 

7.                                     The New Lender confirms:

 

(a)                                that it is a UK Qualifying Lender and an
Irish Qualifying Lender; (7) [and]

 

(b)                                [for the benefit of the Agent and without
liability to any Obligor, that it is a Treaty Lender with respect to [the UK]
[and] [Ireland] [and, with respect to Ireland, that it is a Treaty Lender which
is not otherwise an Irish Qualifying Lender]].(8)

 

8.                                     [The New Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom Tax purposes;

 

(b)                                 a partnership each member of which is:

 

(i)                                    a company so resident in the United
Kingdom; or

 

(ii)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of Section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of that company.](9)

 

9.                                     The New Lender confirms that it is not a
Defaulting Lender.

 

10.                              The New Lender confirms that it is [not](10) an
Acceptable Bank.

 

11.                              [The New Lender confirms that it is a UK Treaty
Lender that holds a passport under the HMRC DT Treaty Passport Scheme (reference
number [         ]), so that interest payable

 

--------------------------------------------------------------------------------

(7)         Note that, pursuant to paragraph (C) of Clause 15.2 (Tax gross-up),
the New Lender must confirm that it is a UK Qualifying Lender and an Irish
Qualifying Lender.

 

(8)         Delete/amend as applicable. Note that, pursuant to paragraph (C) of
Clause 15.2 (Tax gross-up), the New Lender must confirm whether or not it is a
Treaty Lender with respect to the UK and Ireland (and, in respect of Ireland,
whether it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender).

 

(9)         Delete/amend as applicable if the New Lender comes within paragraph
(a) (iii) of the definition of Qualifying Lender in Clause 15.1 (Definitions).

 

(10)  Include/delete as applicable.

 

154

--------------------------------------------------------------------------------


 

to it by a UK Borrower is generally subject to full exemption from UK
withholding tax and its jurisdiction of Tax residence is [          ] and
notifies the Parent Company that:

 

(a)                                each UK Borrower which is a Party as at the
Transfer Date must make an application to HM Revenue & Customs under form DTTP2
within 20 days of the Parent Company receiving or being deemed to receive this
notification; and

 

(b)                                each UK Borrower which becomes a Party after
the Transfer Date must make an application to HM Revenue & Customs under form
DTTP2 within 30 days of becoming a Party.](11)

 

12.                              This Assignment Agreement acts as notice to the
Agent (on behalf of each Finance Party) and, upon delivery in accordance with
Clause 27.7 (Copy of Assignment Agreement, Transfer Certificate, Increase
Confirmation to Parent Company), to the Parent Company (on behalf of each
Obligor) of the assignment referred to in this Assignment Agreement.

 

13.                              The Assignment Agreement may be executed in any
number of counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Assignment Agreement.

 

14.                              This Assignment Agreement and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

15.                              This Assignment Agreement has been entered into
on the date stated at the beginning of this Assignment Agreement.

 

--------------------------------------------------------------------------------

(11)  This confirmation must be included if the New Lender holds a passport
under the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Assignment Agreement must be sent to the Parent
Company at the same time as the Agent.

 

155

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Rights to be assigned and obligations to be released and undertaken

 

[insert relevant details]

 

[Facility office address, email address, fax number and attention details for
notices and account details for payments]

 

[Existing Lender]

[New Lender]

 

 

Branch: [ ]

Branch MEI: [ ]

 

 

By:

By:

 

This Assignment Agreement is accepted by the Agent and the Transfer Date is
confirmed as [   ].

 

Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.

 

[Agent]

 

Agent MEI: [  ]

 

By:

 

156

--------------------------------------------------------------------------------


 

SCHEDULE 5
 FORM OF TRANSFER CERTIFICATE

 

To:

[Agent] as Agent

 

 

 

[Parent Company] as the Parent Company, for and on behalf of each Obligor

 

 

From:

[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

 

Dated:

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [l] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is a
Transfer Certificate. Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                     We refer to Clause 27.5 (Procedure for
transfer) of the Agreement:

 

(a)                                The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with Clause 27.5 (Procedure for transfer) of the
Agreement.

 

(b)                                The proposed Transfer Date is [            ].

 

(c)                                 The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of Clause
34.2 (Addresses) of the Agreement are set out in the Schedule.

 

3.                                     The New Lender expressly acknowledges the
limitations on the Existing Lender’s obligations set out in paragraph (C) of
Clause 27.4 (Limitation of responsibility of Existing Lenders) of the Agreement.

 

4.                                     The New Lender confirms:

 

(a)                                that it is a UK Qualifying Lender and an
Irish Qualifying Lender;(12) [and]

 

(b)                                [for the benefit of the Agent and without
liability to any Obligor, that it is a Treaty Lender with respect to [the UK]
[and] [Ireland] [and, with respect to Ireland, that it is a Treaty Lender which
is not otherwise an Irish Qualifying Lender]].(13)

 

--------------------------------------------------------------------------------

(12)  Note that, pursuant to paragraph (C) of Clause 15.2 (Tax gross-up), the
New Lender must confirm that it is a UK Qualifying Lender and an Irish
Qualifying Lender.

 

157

--------------------------------------------------------------------------------


 

5.                                     [The New Lender confirms that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom Tax purposes;

 

(b)                                 a partnership each member of which is:

 

(i)                                    a company so resident in the United
Kingdom; or

 

(ii)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of Section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of that company.](14)

 

6.                                     The New Lender confirms that it is not a
Defaulting Lender.

 

7.                                     The New Lender confirms that it is
[not](15) an Acceptable Bank.

 

8.                                     [The New Lender confirms that it is a UK
Treaty Lender that holds a passport under the HMRC DT Treaty Passport Scheme
(reference number [         ]), so that interest payable to it by a UK Borrower
is generally subject to full exemption from UK withholding tax and its
jurisdiction of Tax residence is [          ] and notifies the Parent Company
that:

 

(a)                                each UK Borrower which is a Party as at the
Transfer Date must make an application to HM Revenue & Customs under form DTTP2
within 20 days of the Parent Company receiving or being deemed to receive this
notification; and

 

(b)                                each UK Borrower which becomes a Party after
the Transfer Date must make an application to HM Revenue & Customs under form
DTTP2 within 30 days of becoming a Party.](16)

 

--------------------------------------------------------------------------------

(13)  Delete/amend as applicable. Note that, pursuant to paragraph (C) of Clause
15.2 (Tax gross-up), the New Lender must confirm whether or not it is a Treaty
Lender with respect to the UK and Ireland (and, in respect of Ireland, whether
it is a Treaty Lender which is not otherwise an Irish Qualifying Lender).

 

(14)  Delete/amend as applicable if the New Lender comes within paragraph
(a) (iii) of the definition of Qualifying Lender in Clause 15.1 (Definitions).

 

(15)  Include/delete as applicable.

 

158

--------------------------------------------------------------------------------


 

9.                                     This Transfer Certificate may be executed
in any number of counterparts and this has the same effect as if the signatures
on the counterparts were on a single copy of this Transfer Certificate.

 

10.                              This Transfer Certificate and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

--------------------------------------------------------------------------------

(16)  This confirmation must be included if the New Lender holds a passport
under the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Transfer Certificate must be sent to the Parent
Company at the same time as the Agent.

 

159

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Commitment/rights and obligations to be transferred

 

[insert relevant details]

 

[Facility Office address, email address, fax number and attention details for
notices and account details for payments]

 

[Existing Lender]

[New Lender]

 

 

Branch: [  ]

Branch: [  ]

 

 

Branch MEI: [  ]

Branch MEI: [  ]

 

 

By:

By:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [           ].

 

[Agent]

 

Agent MEI: [  ]

 

By:

 

160

--------------------------------------------------------------------------------


 

SCHEDULE 6
FORM OF ACCESSION LETTER

 

To:

[Agent] as Agent

 

 

From:

[Subsidiary] [Top Newco] and [Parent Company] on behalf of [Subsidiary] [Top
Newco] and [Parent Company]]

 

Dated:

 

Dear Sirs

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [l] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is an
Accession Letter. Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                     [Subsidiary] [Top Newco] agrees to become
an Additional [Borrower]/[Guarantor] and to be bound by the Terms of the
Agreement as an Additional [Borrower]/[Guarantor] pursuant to Clause [28.2
(Additional Borrowers)]/[Clause 28.4 (Additional Guarantors)] of the Agreement.
[Subsidiary] [Top Newco] is a company duly incorporated under the laws of [name
of relevant jurisdiction].

 

3.                                     [Subsidiary’s] [Top Newco’s]
administrative details are as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.                                     This Accession Letter and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

[5.                                 This [Guarantor] Accession Letter is entered
into by a deed.]

 

[[Parent Company]

[[Subsidiary]  [Top Newco]

 

 

By:]

By:]

 

161

--------------------------------------------------------------------------------


 

SCHEDULE 7
FORM OF RESIGNATION LETTER

 

To:

[Agent] as Agent

 

 

From:

[resigning Obligor] and [Parent Company] on behalf of [resigning Obligor] and
[Parent Company]

 

 

Dated:

 

Dear Sirs

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [l] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is a
Resignation Letter. Terms defined in the Agreement have the same meaning in this
Resignation Letter unless given a different meaning in this Resignation Letter.

 

2.                                     Pursuant to [Clause 28.3 (Resignation of
a Borrower)]/[Clause 28.6 (Resignation of a Guarantor)], we request that
[resigning Obligor] be released from its obligations as a [Borrower]/[Guarantor]
under the Agreement.

 

3.                                     We confirm that:

 

(a)                                no Default is continuing or will result from
the acceptance of this Resignation Letter; and

 

(b)                                 [                     ].

 

4.                                     This Resignation Letter and any
non-contractual obligations arising out of or in connection with it are governed
by English law.

 

[[Parent Company]

[[resigning Obligor]

 

 

By:]

By:]

 

162

--------------------------------------------------------------------------------


 

SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE

 

To:

[Agent] as Agent

 

 

From:

[Parent Company]

 

Dated:

 

Dear Sirs

 

Shire PLC — US$ 5,600,000,000 Term Facilities Agreement
dated [l] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is a
Compliance Certificate. Terms defined in the Agreement have the same meaning
when used in this Compliance Certificate unless given a different meaning in
this Compliance Certificate.

 

2.                                     We confirm that:

 

[Insert details of financial covenants and whether the Parent Company is in
compliance with those covenants]

 

3.                                     [We confirm that no Default is
continuing.]

 

4.                                     [We confirm that the ratio of Net Debt to
EBITDA is [    ]:1, and that therefore the Margin should be [    ] per cent.]

 

Signed:

 

 

Signed:

 

Authorised signatory

Authorised signatory

of

of

 

 

[Parent Company]

[Parent Company]

 

163

--------------------------------------------------------------------------------


 

SCHEDULE 9
EXISTING SECURITY

 

Name of
member of the Group

 

Security

 

Total principal amount of
indebtedness secured

 

Pharma International Insurance Limited

 

Collateral against letters of credit

 

US$

5,000,000

 

NPS Pharmaceuticals, Inc.

 

Security interest in certain patents and intellectual property

 

US$

81,350,000

 

 

164

--------------------------------------------------------------------------------


 

SCHEDULE 10
EXISTING LOANS

 

Name of
member of the Group

 

Loan

 

Total principal amount
of Existing Loans

 

Shire Human Genetic Therapies, Inc

 

Supplier loan

 

EUR

7,500,000

 

Shire Pharmaceutical Holdings Ireland Limited

 

Supplier loan

 

EUR

12,000,000

 

 

165

--------------------------------------------------------------------------------


 

SCHEDULE 11
EXISTING FINANCIAL INDEBTEDNESS

 

Name of
member of the Group

 

Financial Indebtedness

 

Total principal amount
of Existing Financial
Indebtedness

 

Pharma International Insurance Limited

 

Counter indemnity obligations related to bank issued letters of credit

 

US$

5,000,000

 

Shire Italy S.p.A.

 

Counter indemnity obligations related to bank issued guarantees

 

EUR

12,182,000

 

Shire Global Finance/Shire Italia S.p.A.

 

Counter indemnity obligations related to bank issued guarantees

 

EUR

17,000,000

 

Shire Human Genetic Therapies, Inc

 

US property capital lease

 

US$

7,629,000

 

Shire ViroPharma Incorporated

 

US property capital lease

 

US$

5,255,000

 

NPS Pharmaceuticals, Inc.

 

Secured non-recourse debt US$81,350,000

 

US$

81,350,000

 

 

166

--------------------------------------------------------------------------------


 

SCHEDULE 12
FORM OF CONFIDENTIALITY UNDERTAKING

 

CONFIDENTIALITY AGREEMENT

 

DATED:

 

PARTIES:

 

(1)           [ ] (“Discloser”); and

 

(2)           [ ] (“Recipient”).

 

RECITALS:

 

The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.

 

OPERATIVE PROVISIONS:

 

1.            DEFINITIONS

 

1.2          In this Agreement:

 

“Affiliates”

means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where ‘control’ means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;

 

 

“Confidential Information”

means all information, data and any other material relating to Shire’s and its
Affiliates’ business, projects or products, being information:

 

 

 

(i)                                     disclosed by the Discloser or its
Representatives to the Recipient or its Representatives or acquired directly or
indirectly from the Discloser or its Representatives by the Recipient or its
Representatives in each case for the purposes of or in connection with the
Purpose and whether in written, electronic, oral, visual or other form;

 

 

 

(ii)                                  generated by way of any analysis,
compilations, data studies or other documents prepared by the Recipient or its
Representatives containing, reflecting or based in whole or in part on

 

167

--------------------------------------------------------------------------------


 

 

information referred to in (i) above; and

 

 

 

(iii)                               regarding the existence, nature or status of
any discussions between the Parties or their Representatives with respect to the
Purpose, including the existence and terms of this Agreement;

 

 

 

Confidential Information shall not include information, data and any other
material that:

 

 

 

(a)                                 is public knowledge at the time of
disclosure under this Agreement or which subsequently becomes public knowledge
(other than as a result of a breach of this Agreement or other fault on the part
of the Recipient or its Representatives); or

 

 

 

(b)                                 was lawfully in the possession of the
Recipient or its Representatives prior to its disclosure under this Agreement or
which subsequently comes into its or their possession from a third party (to the
best of its or their knowledge having made due enquiry, otherwise than in breach
of any obligation of confidentiality owed to the Discloser or its
Representatives, either directly or indirectly);

 

 

“Party” and “Parties”

means respectively the Discloser or the Recipient or, as the case may be, both
such parties;

 

 

“Purpose”

means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire] an
interest in a financial facility to Shire;

 

 

“Representatives”

means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party’s
Affiliates; and

 

 

“Shire”

means Shire PLC, a company incorporated in Jersey under the Companies (Jersey)
Law 1991 with registered number 99854.

 

1.2          In this Agreement, unless the context otherwise requires:

 

(A)                              references to “persons” includes individuals,
bodies corporate (wherever incorporated), unincorporated associations and
partnerships;

 

168

--------------------------------------------------------------------------------


 

(B)          the headings are inserted for convenience only and do not affect
the construction of the Agreement;

 

(C)          references to one gender includes both genders; and

 

(D)          a “Party” includes references to that party’s successors and
permitted assigns.

 

2.            USE AND NON-DISCLOSURE

 

2.1                              Subject to the terms of this Agreement, in
consideration of the disclosure of the Confidential Information by or on behalf
of the Discloser to the Recipient or its Representatives, the Recipient
undertakes:

 

(A)                              not to use the Confidential Information nor
allow it to be used by its Representatives for any purpose other than the
Purpose and to cease to use it upon request by the Discloser;

 

(B)                              to treat and maintain the Confidential
Information in strict confidence and not to directly or indirectly communicate
or disclose it in any way to any other person without the Discloser’s express
prior written consent, except to such of the Recipient’s Representatives who
reasonably require access to the Confidential Information for the Purpose and
who are notified of the terms of this Agreement and who owe a duty of confidence
to the Recipient in respect the Confidential Information;

 

(C)                              to assume responsibility and liability for any
breach of the terms of this Agreement by any of the Recipient’s Representatives
(or actions which would amount to such a breach if the same were party to this
Agreement) who have access to the Confidential Information; and

 

(D)                              to take all reasonable measures and appropriate
safeguards commensurate with those which the Recipient employs for the
protection of its confidential information (and to procure that all such steps
are taken by its Representatives) to maintain the confidentiality of the
Confidential Information, to copy the Confidential Information only to the
extent reasonably necessary to achieve the Purpose and not to permit
unsupervised copying of the Confidential Information.

 

2.2                              No disclosure or announcement to any third
party of the Confidential Information may be made by the Recipient or on its
behalf except where:

 

(A)                               such disclosure is compelled by a court of
law, statute, regulation or securities exchange;

 

(B)                               the Discloser has, where practicable, been
given sufficient written notice in advance to enable it to seek protection or
confidential treatment of such Confidential Information; and

 

(C)                               such disclosure is limited to the extent
actually so required.

 

169

--------------------------------------------------------------------------------


 

3.            RIGHTS TO CONFIDENTIAL INFORMATION

 

3.1                              The Recipient acknowledges that nothing in this
Agreement is intended to amount to or implies any transfer, licence or other
grant of rights in relation to the Confidential Information or any other
patents, design rights, trade marks, copyrights or other intellectual property
rights owned or used by the Discloser.

 

3.2                              The Discloser and its Representatives give no
warranty as to the completeness, sufficiency or accuracy of the Confidential
Information and accept no liability howsoever arising from the Recipient’s or
its Representatives’ use of the Confidential Information. Accordingly, neither
the Discloser nor its Representatives shall be liable for any direct, indirect
or consequential loss or damage suffered by any person howsoever arising,
whether in contract or tort, as a result of relying on any statement contained
in or omitted from the Confidential Information. For the avoidance of doubt,
this clause is without prejudice to the express terms of any agreement entered
into by the Discloser and/or its Representatives in connection with the Purpose.

 

3.3                              Nothing in this Agreement shall be or be
construed as being an agreement between the Parties or any of their respective
Affiliates to enter into any arrangement or further agreement relating to the
subject matter of this Agreement, any such arrangement or agreement being the
subject of separate negotiations.

 

3.4                              The Recipient acknowledges and agrees that all
Confidential Information and all copies thereof shall be and remain the
exclusive property of the Discloser. The Recipient shall or shall procure, on
the Discloser’s request and at the Discloser’s option, either the destruction or
return of the Confidential Information, without retaining any copies, extracts
or other reproductions in whole or in part thereof other than to the extent
required to be retained for legal or regulatory purposes (in respect of which
the Recipient shall remain under an ongoing duty of confidence). On the
Discloser’s request, all Confidential Information comprising analyses,
compilations, data studies or other documents prepared by the Recipient or its
Representatives containing or based in whole or in part on the Confidential
Information received from the Discloser or reflecting the Recipient’s view of
such Confidential Information shall be destroyed by the Recipient save to the
extent required to be retained for legal or regulatory purposes (in respect of
which the Recipient shall remain under an ongoing duty of confidence). Upon
request, such return and/or destruction shall be certified in writing to the
Discloser by an authorised officer of the Recipient supervising such destruction
or return.

 

4.            REMEDIES

 

Due to the proprietary nature of the Confidential Information, the Parties
understand and agree that the Discloser or its Affiliates may suffer irreparable
harm in the event that the Recipient fails to comply with any of the obligations
contained herein and that monetary damages alone may not be an adequate remedy
to compensate the Discloser or its Affiliates for such breach. Accordingly, the
Parties agree that the Discloser or any of its Affiliates, as appropriate, shall
be entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of the obligations
contained in this Agreement.

 

170

--------------------------------------------------------------------------------


 

5.            DURATION

 

The term of this Agreement shall be for a period of three years from the date of
disclosure under this Agreement.

 

6.            OTHER PROVISIONS

 

6.1                              Any variation to this Agreement is only valid
if it is in writing and signed by or on behalf of each Party.

 

6.2                              This Agreement may not be assigned by a Party
without the prior written consent of the other Party.

 

6.3                              Any delay or failure by the Discloser in
exercising any right, power or privilege under this Agreement shall not
constitute a waiver of such right, power or privilege nor shall any single or
partial exercise preclude any future exercise.

 

6.4                              The rights and remedies of each of the Parties
under or pursuant to this Agreement are cumulative, may be exercised as often as
such Party considers appropriate and are in addition to its rights and remedies
under general law.

 

6.5                              The provisions of this Agreement shall be
severable in the event that any of the provisions hereof are held by a court of
competent jurisdiction to be invalid, void or otherwise unenforceable, and the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.

 

6.6                              A person who is not a party to this Agreement
other than the Discloser’s Affiliate shall have no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any of its terms. Notwithstanding
the foregoing, this Agreement may be varied or terminated by agreement in
writing between the Parties or this Agreement may be rescinded (in each case)
without the consent of any such Affiliates.

 

6.7                              This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of the
Agreement, and all of which, when taken together, shall be deemed to constitute
one and the same agreement. Signatures to this Agreement transmitted by
facsimile transmission, by electronic mail in “portable document format”
(“.pdf”) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing the original
signature.

 

6.8                              This Agreement and any non-contractual
obligations arising out of or in connection with it shall be governed by and
construed in accordance with English law and subject to the exclusive
jurisdiction of the English courts.

 

171

--------------------------------------------------------------------------------


 

Signed for and on behalf of [                 ]

)

 

 

 

)

 

 

 

)

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

Print Title

 

 

172

--------------------------------------------------------------------------------


 

Signed for and on behalf of [                 ]

)

 

 

 

)

 

 

 

)

Signature

 

 

 

 

 

 

 

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

Print Title

 

 

173

--------------------------------------------------------------------------------


 

SCHEDULE 13
TIMETABLES

 

Delivery of a duly completed Selection Notice (Clause 12.1 (Selection of
Interest Periods))

 

U-2
10.00am

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

 

U-2
10.00am

LIBOR is fixed

 

Quotation Day
as of 11.00am

 

“U” = date of Utilisation

 

“U – X” = X Business Days prior to the date of
Utilisation                                                                            

 

174

--------------------------------------------------------------------------------


 

SCHEDULE 14
FORM OF INCREASE CONFIRMATION

 

To:                            [Agent] as Agent

 

[Parent Company] as Parent Company, for and on behalf of each Obligor

 

From:              [Increase Lender] (the “Increase Lender”)

 

Dated:

 

Dear Sirs,

 

Shire PLC — US$ 5,600,000,000 Term
Facilities Agreement dated [·] 2015 (the “Agreement”)

 

1.                                     We refer to the Agreement. This is an
Increase Confirmation. Terms defined in the Agreement have the same meaning in
this Increase Confirmation unless given a different meaning in this Increase
Confirmation.

 

2.                                     We refer to Clause 2.2 (Increase).

 

3.                                     The Increase Lender agrees to assume and
will assume all of the obligations corresponding to the Commitment specified in
the Schedule (the “Relevant Commitment”) as if it was an Original Lender under
the Agreement.

 

4.                                     The proposed date on which the increase
in relation to the Increase Lender and the relevant Commitment is to take effect
(the “Increase Date”) is [insert date].

 

5.                                     On the Increase Date, the Increase Lender
becomes party to the Finance Documents as a Lender.

 

6.                                     The Facility Office and address, fax
number and attention details for notices to the Increase Lender for the purposes
of Clause 34.2 (Addresses) are set out in the Schedule.

 

7.                                     The Increase Lender expressly
acknowledges the limitations on the Lenders’ obligations referred to in
paragraph (E) of Clause 2.2 (Increase).

 

175

--------------------------------------------------------------------------------


 

8.                                     The Increase Lender confirms:

 

(a)                                that it is a UK Qualifying Lender and an
Irish Qualifying Lender;(17) [and]

 

(b)                                [for the benefit of the Agent and without
liability to any Obligor, that it is a Treaty Lender with respect to [the UK]
[and] [Ireland] [and, with respect to Ireland, that it is a Treaty Lender which
is not otherwise an Irish Qualifying Lender]].(18)

 

9.                                     [The Increase Lender confirms that the
person beneficially entitled to interest payable to that Lender in respect of an
advance under a Finance Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom Tax purposes;

 

(b)                                 a partnership each member of which is:

 

(i)                                    a company so resident in the United
Kingdom; or

 

(ii)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of Section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of that company.](19)

 

10.                              The Increase Lender confirms that it is not a
Defaulting Lender.

 

11.                              The Increase Lender confirms that it is
[not](20) an Acceptable Bank.

 

12.                              [The Increase Lender confirms that it is a UK
Treaty Lender that holds a passport under the HMRC DT Treaty Passport Scheme
(reference number [           ]), so that interest payable to it by a UK
Borrower is generally subject to full exemption from UK

 

--------------------------------------------------------------------------------

(17)  Note that, pursuant to paragraph (C) of Clause 15.2 (Tax gross-up), the
Increase Lender must confirm that it is a UK Qualifying Lender and an Irish
Qualifying Lender.

 

(18)  Delete/amend as applicable. Note that pursuant to paragraph (C) of Clause
15.2 (Tax gross-up), the Increase Lender must confirm whether or not it is a
Treaty Lender with respect to the UK and Ireland (and, in respect of Ireland,
whether it is a Treaty Lender which is not otherwise an Irish Qualifying
Lender).

 

(19)  Delete/amend as applicable if the Increase Lender comes within paragraph
(a) (iii) of the definition of Qualifying Lender in Clause 15.1 (Definitions).

 

(20)  Include/delete as applicable.

 

176

--------------------------------------------------------------------------------


 

withholding tax and its jurisdiction of Tax residence is [  ] and notifies the
Parent Company that:

 

(a)                                each UK Borrower which is a Party as at the
Increase Date must make an application to HM Revenue & Customs under form DTTP2
within 20 days of the Parent Company receiving or being deemed to receive this
notification; and

 

(b)                                each UK Borrower which becomes a Party after
the Increase Date must make an application to HM Revenue & Customs under form
DTTP2 within 30 days of becoming a Party.](21)

 

13.                              This Increase Confirmation may be executed in
any number of counterparts and this has the same effect as if the signatures on
the counterparts were on a single copy of this Increase Confirmation.

 

14.                              This Increase Confirmation and any non
contractual obligations arising out of or in connection with it are governed by
English law.

 

15.                              This Increase Confirmation has been entered
into on the date stated at the beginning of this Increase Confirmation.

 

--------------------------------------------------------------------------------

(21)  This confirmation must be included if the Increase Lender holds a passport
under the HMRC DT Treaty Passport Scheme and wishes that scheme to apply to this
Agreement.  A copy of the Increase Confirmation must be sent to the Parent
Company at the same time as the Agent.

 

177

--------------------------------------------------------------------------------


 

THE SCHEDULE

 

Relevant Commitment/rights and obligations to be assumed by the Increase Lender

 

[Insert relevant details]

 

[Facility Office address, email address, fax number and attention details for
notices and account details for payments]

 

[Increase Lender]

 

Branch:                                [         ]

 

Branch MEI:    [         ]

 

By:

 

 

This Increase Confirmation is accepted as an Increase Confirmation for the
purposes of the Agreement by the Agent and the Increase Date is confirmed as
[                   ].

 

[Agent]

 

 

Agent MEI:            [         ]

 

 

By:

 

178

--------------------------------------------------------------------------------


 

SIGNATURES

 

The Parent Company

 

SHIRE PLC

 

 

By:

/s/ Flemming Ornskov

 

 

 

 

Address:

5 Riverwalk

 

 

Citywest Business Campus

 

 

Dublin 24

 

 

Ireland

 

 

 

 

Contact:

Company Secretary

 

 

 

 

Facsimile:

+44 (0)1256 894 712

 

 

Agent for service of process

 

SHIRE GLOBAL FINANCE

 

 

By:

/s/ Thomas Greene

 

 

 

 

Address:

Hampshire International Business Park

 

 

Chineham

 

 

Basingstoke

 

 

Hampshire RG24 8EP

 

 

 

 

Contact:

Company Secretary

 

 

 

 

Facsimile:

+44 (0)1256 894 712

 

 

--------------------------------------------------------------------------------


 

The Original Guarantor

 

SHIRE PLC

 

 

By:

/s/ Flemming Ornskov

 

 

 

 

Address:

5 Riverwalk

 

 

Citywest Business Campus

 

 

Dublin 24

 

 

Ireland

 

 

 

 

Contact:

Company Secretary

 

 

 

 

Facsimile:

+44 (0)1256 894 712

 

 

 

The Original Borrower

 

SHIRE PLC

 

 

By:

/s/ Flemming Ornskov

 

 

 

 

Address:

5 Riverwalk

 

 

Citywest Business Campus

 

 

Dublin 24

 

 

Ireland

 

 

 

 

Contact:

Company Secretary

 

 

 

 

Facsimile:

+44 (0)1256 894 712

 

 

--------------------------------------------------------------------------------


 

The Original Arrangers

 

MORGAN STANLEY BANK INTERNATIONAL LIMITED

 

 

By:

/s/ Shervin Sharghy

 

 

 

 

Address:

25 Cabot Square

 

 

Canary Wharf

 

 

London E14 4QW

 

 

 

 

Contact:

For credit matters:

 

 

 

 

 

GLA Loandocs

 

 

Khuram Khokhar / Chris McCullagh

 

 

gla.loandocs@morganstanley.com

 

 

Tel:      +44 141 245 0143 / 0125

 

 

Fax:     +44 207 056 3377

 

 

 

 

 

For loan servicing:

 

 

 

 

 

Angela Mullaney/ Claire Roberts

 

 

ldnservicing@morganstanley.com

 

 

Tel:      +44 141 245 0138 / 0135

 

 

Fax:     +44 207 056 1947

 

 

Callback verification:  euloancontrol@morganstanley.com

 

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Simon Derrick

 

 

 

 

 

/s/ Alastair Macdonald

 

 

 

 

Address:

Winchester House

 

 

1 Great Winchester Street

 

 

London EC2N 2DB

 

 

United Kingdom

 

 

 

 

Attention:

Loan Origination Team

 

 

 

 

Contact:

Alastair MacDonald

 

 

alastair.macdonald@db.com

 

 

Fax:    +44 207 545 4735

 

 

 

 

 

David Garcia-Capel

 

 

david.garcia-capel@db.com

 

 

Fax:    +44 207 545 4735

 

 

--------------------------------------------------------------------------------


 

The Agent

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

By:

/s/ Vikki Adams

 

 

 

 

 

/s/ Leigh Muntz

 

 

 

 

Address:

Winchester House

 

 

1 Great Winchester Street

 

 

London EC2N 2DB

 

 

United Kingdom

 

 

 

 

Attention:

ICSS Loan Agency Services

 

 

 

 

Contact:

For credit matters:

 

 

 

 

 

Vikki Adams

 

 

vikki.adams@db.com

 

 

Tel:    +44 207 547 5855

 

 

Fax:   +44 207 547 6419

 

 

 

 

 

For operational matters:

 

 

 

 

 

Nicole Boelinger

 

 

nicole.boelinger@db.com

 

 

Tel:    +352 421 222 270

 

 

Fax:   +352 421 229 5770

 

 

--------------------------------------------------------------------------------


 

The Original Lenders

 

MORGAN STANLEY BANK, N.A.

 

 

By:

/s/ Subha Lakshmi Ghosh-Kohl

 

 

 

 

Address:

c/o Morgan Stanley Bank International Limited

 

 

25 Cabot Square

 

 

Canary Wharf

 

 

London E14 4QA

 

 

United Kingdom

 

 

 

 

Contact:

For credit queries and documentation:

 

 

 

 

 

Khuram Khokhar / Chris McCullagh

 

 

gla.loandocs@morganstanley.com

 

 

Tel:    +44 141 245 0143 / 0125

 

 

Fax:   +44 207 056 3377

 

 

 

 

 

For loan administration:

 

 

 

 

 

Stuart Dunlop / Stephanie Moore

 

 

loanservicing@morganstanley.com

 

 

Tel:    +44 141 245 0123 / 0130

 

 

Fax:   +44 207 056 1947

 

 

Loan related queries:    Ldnservicing@morganstanley.com

 

Callback verification:   euloancontrol@morganstanley.com

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG, FILIALE LUXEMBURG

 

By:

/s/ A. Breyer-Simski

 

 

 

 

 

/s/ Johannes Philippi

 

 

 

 

Address:

2, Boulevard Konrad Adenauer

 

 

1115 Luxembourg

 

 

Luxembourg

 

 

 

 

Contact:

Anna Plygun / Karlina Belhoste

 

 

anna.plygun@db.com / karlina.belhoste@db.com

 

 

Tel:     +44 207 547 6137

 

 

Fax:   +44 207 545 4735

 

 

--------------------------------------------------------------------------------